               EXHIBIT 2

                         Part 15




Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 1 of 137
        LexisNexis                0




UserName:T8PVBDU
Date and Time: Tuesday, October 23, 2018 3:59:00 PM EDT
Job Number: 76112387


Documents (43)

 1. How to Find Happiness After Heartbreak
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21,2012 to Dec 31,2018

 2. Party-Tizers Dippin Chips achieves record 50% ACV within 9 months;Amy Kiley joins as VP of Sale
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21,2012 to Dec 31, 2018

 3. Snyder's-Lance Introduces New Snack Flavors - Analyst Blog
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21,2012 to Dec 31, 2018

 4. Snyder's of Hanover Beats the Competition with ESPN 2014 Partnership.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

 5. Snyder's of Hanover Beats the Competition with ESPN 2014 Partnership;Consumer sweepstakes features
    grand prize trip to NYC to watch an ESPN college basketball tournament
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors


             Le)(isNexis' I About LexisNexis I Privacy Policy I Tenll~--"kS;;...9nditionii I QQQyll9.bt© 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 2 of 137
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31,2018

6. Cape Cod® Launches Ridiculously Good Popcorn
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

7. Dip Into Snacking With New Snyder's of Hanover® Pretzel Spoonz;New double-ended spoon shaped pretzels
   are perfect for any dipping occasion
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

8. Defy Description
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

9. Best Bites· Cheddar Minis Pretzel Crisps
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

10. Hot and Spicy Artichoke Spinach Dip
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

11. Hot and Spicy Artichoke Spinach Dip;Food;Recipe
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp

            LexisNexb'l About LexisNexis I Privacy Policy I Terms & Conditions I QQRYIlg]:lt © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 3 of 137
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31,2018

12. VMG Partners promotes Fawson to principal
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

13. Stars Donate New PJs for Charity at Kathy Duliakas' Celebrity Oscar Suite Party
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr21, 2012 to Dec 31,2018

14. VMG Partners Announces Promotion of Jarom Fawson To Principal
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

15. Snyder's-Lance launches new pretzel pieces
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31,2018

16. Snyder's-Lance Rolls Out New Products Across Key Brands
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

17. Snyder's-Lance On Quest To Reinvent America's Snacking Experience
 Client/Matter: 23756-1001


            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions l.QQQy[jght © 2018   Lexl$Nexl~


    Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 4 of 137
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

18. Lance® Teams Up With Pro Skateboarder Nyjah Huston To Announce The Launch Of BOLDS(TM);A Rush
   Of Three New Extreme Flavors Between Crunchable Baked Crackers
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31, 2018

19. First Aid Shot Therapy completes Series B
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31, 2018

20. First Aid Shot Therapy® (FAS.T) Completes Series B Financing
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

21. Q4 2013 Snyder'sLance Inc Earnings Conference Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr21, 2012 to Dec 31, 2018

22. Event Brief of Q4 2013 Snyder's-Lance Inc Earnings Conference Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

23. *Snyders-Lance 4Q EPS 33c >LNCE

            LexisNexi~'   I About   LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 5 of 137
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

24. Snyder's-Lance grows earnings for quarter, year but fails to hit estimates
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

25. Snyder's-Lance, Inc. Reports Results for Full Year 2013;-- Reports net revenue growth of 9% compared to
   prior year
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

26. Archway® Cookies Reveals New Look & Improved Taste for New Year;Thicker cookies, updated packaging,
   new segments rolled out in response to consumer requests
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

27. Make Snyder's of Hanover® Pretzels a Part of Your Big Game Spread;lnstagram contest encourages fans
   to snap pics of their game day food and drinks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

28. Easy Super Bowl snacks so you can watch the game
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:




    Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 6 of 137
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

29. Easy Super Bowl snacks so you can watch the game
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

30. CHEESE THE DAY
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                           Narrowed by
          News                                   Timeline: Apr 21,2012 to Dec 31,2018

31. Press Release: Super Game Day Snacking Tips from Cape Cod(R) Potato Chips
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

32. Super Game Day Snacking Tips from Cape Cod® Potato Chips
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

33. Snyder's of Hanover Launches Flavorful Expansion to its Gluten Free Pretzels
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

34. WATCH OUT, PRETZEL CRISPS
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

            Lexi~Nexis'   I About LexisNexis I £rivacy Policy I TermsJL..Conditions I QQQyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 7 of 137
          Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31, 2018

35. Snyder's of Hanover® Makes Bold Move by Entering Flavored Corn-Snacks Category;New Korn Krunchers
   Feature Three Intense Flavors to Kick Up Snack Time
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31, 2018

36. Press Release: Snyder's-Lance, Inc. to Release Fourth Quarter 2013 Results on Friday, February 7, Before
   Market Opens; Will Host Conference Call and Webcast at 9:00 am Eastern on Friday, February 7
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

37. Snyder's-Lance, Inc. to Release Fourth Quarter 2013 Results on Friday, February 7, Before Market Opens;
   Will Host Conference Call and Webcast at 9:00 am Eastern on Friday, February 7
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31, 2018

38. Snyder's of Hanover® Launches Sweet & Salty Flavored Pretzel Pieces;Expanded Line Now Includes
   Cinnamon Sugar and Salted Caramel Varieties
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

39. TenTen Wilshire and Hip Hop Sisters Support Women, Youth and Ethnic Diversity;The TenTen Wilshire
   Happily Supports the Hip Hop Sisters Foundation and Their Efforts in Giving Women Around the World Hope
   and Courage
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by




    Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 8 of 137
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

40. Get moving on your healthy family resolutions in 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

41. Sandi Sheppard represents Oklahoma in World Food Championships in Las Vegas
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

42. No Headline In Original
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

43. EXECUTIVE MOVES
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018




            LexisNexis'   16bout LG..xis~exis I EmLgi2i Policy I Terms & Conditions I CO[ro:Jqllt © 2018 LexisNexi~

    Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 9 of 137
                                How to Find Happiness After Heartbreak
                                                                Seventeen
                                                            April 1, 2014


Copyright 2014 Hearst Communications Inc. All Rights Reserved

Section: AND; Pg. 128; Vol. 73
Length: 1731 words
Byline: Lea Michele


Amy Spencer

Body


From judge-y jerks in high school to the devastating tragedy in her love life, lea has had to learn to work through
pain to find a happier place. but her lessons will help you overcome anything.

On Lea: Top, Charlotte Ronson; stud earrings, Lea's own; gold earrings, Kelly Wearstier; ring, Bing Bang NYC.

Picture your life: You have great friends, go to the coolest parties, and have big plans for your future-your life is the
best. But what if something turned everything upside down and ripped apart your happiness? Maybe your parents
announce they're getting a divorce, or a friend is involved in a serious car accident. When something terrible
happens, it sends you into a tailspin of emotions-sadness, confusion, even anger. How long those feelings last is
different for everyone, and you won't ever forget what happened, but at some point that hurt has to get locked away
in a box so that you can get back to being you. Lea Michele understands that better than anybody.

The last eight months, since Lea's love, Cory Monteith, died, have obviously been the most heartbreaking that Lea
has ever experienced. But according to the Glee star, she's been fighting past pain to find joy since she was in high
school.

Right after high school, before everyone knew who Lea was, she was totally content living in New York, starring on
Broadway, and dating a guy she liked but then he dumped her. "I was devastated," she says. But instead of
crumbling, she called a friend who was living in Los Angeles. "I told him, 'I can't believe he broke up with me for the
10th time. I'm done! I need to get out of New York!'" Lea explains. "So the next day, I got on a plane to Los
Angeles." It was on that trip that she was randomly invited to have dinner with Ryan Murphy, who was working on
an idea for a show about a high school glee club. He liked Lea so much that he wrote the part of Rachel Berry with
her in mind, and the rest is, well, Gleek history. "What I learned is that you have to be strong and have faith that
things will work out," she says.

But after Cory's death last year, Lea's strength and faith were tested in ways she never could have imagined. She
could have put off going to work on Glee, pushed back the album she'd just finished recording, and just curled up
on her bed and never left. But she chose to dig deep and refused to let the terrible tragedy keep her from ever
being happy again. "Grief is a very scary thing, and it can completely suck you in," she admits. "But I have to find
the light at the end of the tunnel, because I don't want to lose myself. I want to live my best life, not only for me but
for him too."

Finishing her new solo album, Louder, was part of that promise. She was done recording when Cory passed, but
she went back and added a song called "If You Say So," which is about Cory. "There are a lot of complexities that



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 10 of 137
                                       How to Find Happiness After Heartbreak

come with losing someone-severe sadness but also severe anger," she says. "I was planning on spending my life
with this person, and the song explains all aspects of that loss."

Lea's music isn't the only way she has been keeping busy. She wrote a book that's part memoir, part life guide
called Brunette Ambition, which will be out on May 13. And, of course, there's another season and a half of Glee,
which will end next year. If Lea could write her character's happy ending, it would be Rachel winning a Tony Award
for Funny Girl with the glee club in the audience. And as for those spin-off rumors? She's into that too. "Let's do it,"
she says. "I think it could be Rachel living in New York and working on Broadway!"

Ultimately, Lea's dream for Rachel is no different than the wish she has for herself-to follow her passion and find
lasting happiness. Now she's sharing exactly how she plans on doing that.

BE TRUE TO YOU

"I was totally normal in high school. I would go to the mall after school and go to Victoria's Secret, Godiva, and
Houston's! But I never felt like I had to do what everyone else was doing. I wasn't into the crazy parties. I would say
that I was the least cool of all the cool kids, which allowed me to get by unscathed. High school can be messed up if
you're not accepted. It's scary! But I always thought, I'm going to do what's best for me. I did what I wanted and I
wasn't trying to match what others thought was cool."

DON'T LET PEOPLE TEAR YOU DOWN

"I was told to get a nose job and that I would never make it on television. But ambition is about not listening to those
people, and believing in yourself. It's about going for your goals no matter what. When I first got the Glee script,
even though I knew Ryan had written it for me, I was like, Oh, I'm not going to get it. They're going to give it to, like,
Vanessa Hudgens-she's so beautiful. That's just because of what people put in my brain. Now I look back, and I'm
like, Why did I ever think that way? Now if someone said I wasn't pretty enough, I would say, 'Shut the f*** up.'''

FIGURE OUT WHO YOU ARE

"I set out to make a really pop-heavy album that was fun and empowering-I love Katy Perry and Kelly Clarkson! But
then I found myself picking and writing these songs that were very emotional and dramatic. Louder has songs that
express extreme love and some pain. I look at it and think, That was my year. I didn't record any songs that I didn't
completely relate to."

CHECK IN ON YOURSELF

"I think people don't listen to themselves. It takes a lot of understanding of yourself to ask, Is this really making me
happy? I like to always check in on that. Am I just doing this because it's Saturday and all the girls want to go out?
Maybe I just want to be at home right now. Ninety percent of the time, I just want to be at home in bed! You can see
it in my eyes when something that I'm doing is really making me joyful."

KNOW YOUR WEAKNESSES

"You have to understand what your strengths and weaknesses are and not allow other people to tell you what they
are. My weakness is that if I don't do my best, I will fixate on it and obsess. That's something I'm working on,
because I have to learn that nothing is ever going to go perfectly. It's about reminding myself that I keep a
regimented life, and it's okay to color outside the lines."

FIND TRUE LOVE

"I only have happy memories of Cory. He was not his addiction-unfortunately, it won. But that wasn't who he was.
Cory made me feel like a queen every day. From the minute he said, 'I'm your boyfriend,' I loved every day, and I
thank him for being the best boyfriend and making me feel so beautiful. The way he would look at me and the things
he would say to me were really amazing. He was so supportive of everything I did. He loved being a good
boyfriend. I got to do more with him in the time we were together than people do in their whole lives. We saw the


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 11 of 137
                                       How to Find Happiness After Heartbreak

world together. We have amazing memories. I'm so thankful for him for really letting me know how beautiful I am
inside and out. I felt so unstoppable. He set the bar very high. And I'll take that with me now for the rest of my life."

BUT ALSO BE OKAY WITH BEING BY YOURSELF

"In my relationship with Cory, we were very clear on having strong individual lives even within a relationship. Until
you have a life of your own, you're not going to really meet your person. It was because I had developed such a
great independent life that he and I got together, you know what I mean? And now, it's really important for me to
nurture my relationship with myself. You have to really be happy by yourself whether you're in a relationship or not.
And I love being alone, eating pretzel crisps, and watching anything on Bravo."

GET BODY CONFIDENT

"I'm very comfortable with my own body. I come from Broadway-everybody's naked on Broadway. I like to think of
myself as more granola. I'm not going to run around naked or anything like that unless I'm at my own home. Today,
I walked into my backyard and was standing out there naked for a while. Don't tell: My neighbors will freak out!"

SURROUND YOURSELF WITH WHAT YOU LOVE

"The things I post on Instagram are genuinely who I am and what I do: taking pictures when I'm on hikes, looking for
inspirational quotes and putting them up, making really great meals, hanging out with my closest friends, taking
baths. I feel very positive. And I keep my house very cozy. I love good smells-I have lavender candles lit throughout
my house and vanilla in my bedroom. I keep it all very Zen."

CREATE YOUR VERY OWN SUPPORT GROUP

"I took a good chunk of time to develop a really strong circle. I think in order to stay sane, you have to have a good
support system. These are the people who when my boyfriend passed away were the first ones at my house, and
they didn't leave my side. I'm thankful for the years I took to create that circle. You don't want to have to experience
a tragedy to make you realize something, but it was through that situation that I saw how powerful this unit I had
assembled was."

DON'T LET ANYTHING STOP YOU

"Ambition got me where I am today. It's who I am. I was born this way. I've always been striving to be better, learn,
and grow. So when I was approached to write a book, I thought about it and said, 'I'd love the opportunity to talk to
my fans about the concept that you don't have to fit a perfect mold to do what you want.' That's Brunette Ambition.
It's about going for your goals no matter what obstacles come your way."

THE BEST YOU CAN BE

"I still get so nervous before I perform. I have always been that way and I hope that I always will be. I think those
nerves really are excitement. But to help, I have this big ritual of getting myself ready. I warm up, I steam my voice, I
have my tea, I meditate, and I practice. The best thing to do is to be the most prepared you can be-if you do that,
then you've done your job. You can say, I've done everything I can to make this as good as it can be. And then you
just have to leave it up to the universe. That's how I try to live every single day, saying, I'm going to do the best I
can today."

On Lea: Top, ASOS; hair pin, Jennifer Behr.

On Lea: Top, Novis; skirt, RVN; bracelet, Joomi Lim.

"I'm doing the best I can to make things good in my life."

On Lea: Top, Milly; earrings, Bing Bang NYC.




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 12 of 137
                                    How to Find Happiness After Heartbreak

Fashion Stylist: Lara Backmender at Kate Ryan, Inc. Hair: Mark Townsend at http://www.Starworksartists.com.
Makeup: Melanie Inglessis at the Magnet Agency for L'Oreal. Manicure: Jenna Hipp for Nailing Hollywood.

"1 only have happy memories of cory."



Load-Date: August 13, 2014




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 13 of 137
  Party-Tizers Dippin Chips achieves record 50% ACV within 9 months; Amy
                           Kiley joins as VP of Sale
                                                           PR Newswire
                                            March 18,2014 Tuesday 9:22 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 338 words
Dateline: FAIRFIELD, N.J., March 18,2014

Body


That's How We Roll LLC, makers of Party-Tizers Dippin' Chips, the first dippable snack for the deli has enjoyed
over 50% ACV within 9 months of brand launch. Amy Kiley joins the company as Vice President of Sales.

Amy Kiley is a seasoned veteran who was strategic in developing a powerful deli field team while working with our
Founder, Aldo Zuppichini, at Pretzel Crisps®.

"I am very excited to have such an amazing talent join the team. Working with Amy was a true success and having
her join me again is an honor and privilege," according to CEO Aldo Zuppichini. In less than one year, Party'Tizers
Dippin Chips have achieved record ACV of 50 points of distribution in less than 12 months in deli sets across the
country.

In addition to working at Pretzel Crisps® as Director of Field Sales, Mrs. Kiley's experience includes managing
consumer packaged goods across multiple categories and channels, holding several positions from Divisional Sales
Manager to Key Account Development at Russell Stover and Glaceau vitaminwater.

That's How We Roll LLC is also excited to announce the debut of Mrs.Thinsters at the IDDBA Show in June.
Mrs.Thinsters is the world's first premium line of crunchy and delicious cookies specifically designed for the deli
department.

About That's How We Roll LLC:

That's How We Roll LLC manufactures, sells, and distributes a diversified portfolio of high-quality, branded shelf-
stable foods across the United States, Canada, and Mexico. Based in Fairfield, New Jersey, That's How We Roll
LLC products are marketed under Party'Tizer Dippin Chips and Mrs. Thinsters. Distribution of Party'Tizers can be
found in over 10,000 deli locations within grocery, club and mass. Our unique dippable snacks come in 5 delicious
varieties; Veggie, Bean, Super Grain, Potato and Sour Cream.

For more information, visit us at http://www.dippinchips.comor follow us on our Facebook page
https:llwww.facebook.com/dippinchips.

SOURCE That's How We Roll LLC


CONTACT: Cheryl Putyrski, 855-621-0833, info@thwroll.com


Load-Date: March 19,2014




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 14 of 137
Party-Tizers Dippin Chips achieves record 50% ACV within 9 months; Amy Kiley joins as VP of Sale




Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 15 of 137
             Snyder's-Lance Introduces New Snack Flavors - Analyst Blog
                                                 Zacks Investment Research
                                            March 17,2014 Monday 6:34 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 511 words
Byline: Zacks Equity Research

Bod


Mar 17, 2014 (Zacks Investment Research:http://www.zacks.com/Delivered by Newstex)
 Innovation has always been one of the important strategies of consumer goods companies. Innovation helps these
companies to cater to changing consumer preference and also strengthens their product portfolio.


Snyder's-Lance, Inc. (LNCE[1]) recently launched two new delicious flavors of Cape Cod Popcorn, namely Sea
Salt and Kettle Corn. The company is also reintroducing White Cheddar flavor in response to popular demand. The
Cape Cod White Cheddar Popcorn is fluffy and covered with creamy white cheddar cheese.

 The Kettle Corn popcorn is prepared in custom kettles and contains only 40 calories per cup. As is evident from its
name, the Sea Salt Popcorn is sprinkled with sea salt and contains only 35 calories per cup. In addition, both the
varieties are gluten free.

 These low calorie popcorns offer an excellent snacking option. These are expected to appeal to the growing
number of health-conscious customers who prefer packaged food for its convenience and also do not wish to
compromise on health.


 Cape Cod is one of Snyder's-Lance's 4 core brands, which include Snyder's of Hanover pretzels, Lance sandwich
crackers, and Pretzel Crisps crackers. Organic revenues from core brands grew 6.8% during fourth quarter 2013,
mostly driven by improved pricing. Hanover, Cape Cod and Snack Factory brands performed particularly well during
the quarter.

 Snyder's-Lance is engaged in the manufacture, marketing and distribution of a variety of branded and private label
snack foods and bakery products. Its products include sandwich crackers, pretzel crackers, potato chips, cookies,
tortilla chips, restaurant style crackers, nuts and other snacks.

Snyder's-Lance carries a Zacks Rank #4 (Sell).

Some better-ranked stocks in the consumer goods sector include Diamond Foods, Inc. (DMND[2]), JJ Snack
Foods Corp. (JJSF[3]) and Inventure Foods, Inc. (SNAK[4]). All the three companies carry a Zacks Rank #2 (Buy).
 DIAMOND FOODS (DMND): Free Stock Analysis Report[5] JJ SNACK FOODS (JJSF): Free Stock Analysis
Report[6] SNYDERS-LANCE (LNCE): Free Stock Analysis Report[7] INVENTURE FOODS (SNAK): Free Stock
Analysis Report[8] To read this article on Zacks.com click here.[9] Zacks Investment Research[1 0]
 [1]: http://www.zacks.com/stock/quote/LNCE [2]:               http://www.zacks.com/stock/quote/DMND [3]:
http://www.zacks.com/stock/quote/JJSF [4]:                   http://www.zacks.com/stock/quote/SNAK [5]:
http://www.zacks.com/registration/pfp?ALERT=ZER_LlNKd_alert=ZER_CONFt=DMNDADID=ZC_CONTENT_ZER



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 16 of 137
                          Snyder's-Lance Introduces New Snack Flavors - Analyst Blog

_ARTCAT_ANAL YST_BLOG                    [6]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LIN Kd_alert=rd _finaUankt=JJSFAD I D=ZC_CONTENT_ ZR_AR
TCAT_ANALYST_BLOG                   [7]:
http://www.zacks.com/registration/pfp?ALERT =ZR_LIN Kd_alert=rd_fina Uankt=LNCEAD ID=ZC_CONTENT_ ZR_A
RTCAT_ANALYST_BLOG                    [8]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LlNKd_alert=rd_finaUankt=SNAKADID=ZC_CONTENT_ZR_A
RTCAT_ANALYST_BLOG [9]:                      hUp:llwww.zacks.com/stock/news/126604/snyders-lance-introduces-new-
snack-flavors [10]:     http://www.zacks.com/


Load-Date: March 17,2014


  Lud of !}onmwnt




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 17 of 137
   Snyder's of Hanover Beats the Competition with ESPN 2014 Partnership.
                                                PR Newswire
                                               March 14, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 PR Newswire Association LLC

Length: 743 words

Body

  Consumer sweepstakes features grand prize trip to NYC to watch an ESPN college basketball tournament
   HANOVER, Pa., March 14, 2014 !PRNewswire!     Snyder's of Hanover is teaming with ESPN Radio to leverage
the excitement and madness surrounding the end of college basketball season to attract flavor-seeking
sports fans. The theme of the partnership centers on the idea of bold: bold plays .in basketball and
boldly-flavored snacks from Snyder's of Hanover.

   To     view      the     multimedia     content   associated    with    this    release,   please    click:
http://www.multivu.com/players/English/64907-snyders-of-hanover!
   The launch of the partnership is a month-long promotion, called "Boldest Play," which features a
consumer sweepstakes where sports fans can vote for the week's boldest play in basketball for a chance to
win a trip for two to New York City to attend an ESPN-televised college basketball tournament at Madison
Square Garden. The grand prize also features round-trip airfare, hotel accommodations for three nigh'Cs, a
behind-thE-scenes visit to the on-si.te ESPN broadcast production faci.1.i.ties, and a meet-and-greet "d.th
ESPN broadcasters.
   r:ach \.,eek, \·,j.dely-popular E:SPN Radio personalities [~ike Golic and l1ike Greenberg wi 11 promote the
"Boldest Play"     sweepstakes on their show as well as select thej.r picks for the boldest plays in
basketball. Sports fans can then go to espnradio.com/boldest to vcte for their pick and be entered for the
grand prize and weekly prize packs featuring Snyder's of Hanover snacks and ESPN branded items.
    "Teaming up with ESPN gives us the perfect stage to promote the bold taste and innovative flavors of
our snacKs, while also offering a sensatj.onal opportunity for consumers to engage with the most popular
resource in sports entertainment," said Eric Johnson, Senior Brand Director for Snyder's of Hanover.
"We're extremely excited to partner with such a dynamic organization. '1
    The partnership and "Boldest Play" SvJeepstakes, v-Jhich ends March 23, .is being promoted on ESPN' s TV,
radio and digital properti'3s, as well as through Snyder's of Hanover s social media channels, on-package
                                                                        I


call-outs and .in-store displays. Snyder's of Hanover ~vill also sponsor "Top PJ.ays of the \rJeek" on ESPN
SportsCenter during the campaign.
    ESPN and Snyder's of Hanover are encouraging sports fans to use #boldestplay to join the conversation
on Twitter about bold plays. Mike and Mike will also promote Snyder's of Hanover Flavored Pretzel Pieces,
new Sweet and Salty Pretzel Pieces, and new Korn Krunchers flavored corn snacks.
    Snyder's of Hanover and ESPN are devel.opi.ng a strong, ongoing partnership ~o reach consumers which will
be extended this fall with a "Boldest Play" campaign focused on college football.
    To learn more about the Sweepstakes, visit Snyder's of Hanover on Facebook or at
www.snydersafhanaver.com/boldest.
    About Snyder's of Hanover For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels.
With their unique sourdough heritage, Snyder's of Hanover pretzels today are available across the country
in single-serve s1 zes as well as larger, la, 12 and even 16-ounce bags perfect for sharing. Today,
America's favorite pretzel is available in a wide variety of flavors, recipes and shapes, including
tradi tiona 1 hard pretzels, flavored pretzel bites, sticks, rods, nibblers and even gluten-free options.
For more i.nformation, visit             www.snydersofhanover.com. Or find Snyder's of Hanover on Facebook,
Twitter, Instagram or Pinterest.

   P-.bout Snyder's-Lance Snyder's-Lance, Inc., headquartered in Charlotte, Ne, manufa.ctures and markets
snack foods throughout the United States and interna tionally. The Company s products include pretzels,
                                                                               I


sandwich crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 18 of 137
                      Snyder's of Hanover Beats the Competition with ESPN 2014 Partnership.

snacks.    Snyder's-Lance   has   manufacturing   facilities   in   North   Carolina,   Pennsylvania,   Iowa,   Indiana,
Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario, Canada. Products are sold under the Snyder's
of Hanover, Lance, Cape Cod, Pretzel Crisps, Krunchers!, Tom's, fI.rch\1ay, Jays, Stella D' oro, EatSmart
Naturals, O-Ke-Doke and Grande brand names along with a number of private label and third party brands.
Products are di.stributed national.ly through grocery and mass merchandise.rs, convenience stores, club
stores, food service outlets, and other channels. LNCE-G
   SOURCE Snyder's of Hanover




Load-Date: March 18, 2014



  End of DOCUrtlUlt




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 19 of 137
  Snyder's of Hanover Beats the Competition with ESPN 2014 Partnership;
 Consumer sweepstakes features grand prize trip to NYC to watch an ESPN
                      college basketball tournament
                                                           PR Newswire
                                             March 14,2014 Friday 1:17 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 729 words
Dateline: HANOVER, Pa., March 14,2014

Bod


Snyder's of Hanover is teaming with ESPN Radio to leverage the excitement and madness surrounding the end of
college basketball season to attract flavor-seeking sports fans. The theme of the partnership centers on the idea of
bold: bold plays in basketball and boldly-flavored snacks from Snyder's of Hanover.

To         view     the      multimedia          content       associated          with   this      release,       please
click: http://www.multivu.com/players/E ng Iis h/6490 7-s nyders-of-ha nove rl

The launch of the partnership is a month-long promotion, called "Boldest Play," which features a consumer
sweepstakes where sports fans can vote for the week's boldest play in basketball for a chance to win a trip for two
to New York City to attend an ESPN-televised college basketball tournament at Madison Square Garden. The
grand prize also features round-trip airfare, hotel accommodations for three nights, a behind-the-scenes visit to the
on-site ESPN broadcast production facilities, and a meet-and-greet with ESPN broadcasters.

Each week, widely-popular ESPN Radio personalities Mike Golic and Mike Greenberg will promote the "Boldest
Play" sweepstakes on their show as well as select their picks for the boldest plays in basketball. Sports fans can
then go toespnradio.com/boldestto vote for their pick and be entered for the grand prize and weekly prize packs
featuring Snyder's of Hanover snacks and ESPN branded items.

"Teaming up with ESPN gives us the perfect stage to promote the bold taste and innovative flavors of our snacks,
while also offering a sensational opportunity for consumers to engage with the most popular resource in sports
entertainment," said Eric Johnson, Senior Brand Director for Snyder's of Hanover. "We're extremely excited to
partner with such a dynamic organization."

The partnership and "Boldest Play" Sweepstakes, which ends March 23, is being promoted on ESPN's TV, radio
and digital properties, as well as through Snyder's of Hanover's social media channels, on-package call-outs and in-
store displays. Snyder's of Hanover will also sponsor "Top Plays of the Week" on ESPN SportsCenter during the
campaign.

ESPN and Snyder's of Hanover are encouraging sports fans to use #boldestplay to join the conversation on Twitter
about bold plays. Mike and Mike will also promote Snyder's of Hanover Flavored Pretzel Pieces, new Sweet and
Salty Pretzel Pieces, and new Korn Krunchers flavored corn snacks.

Snyder's of Hanover and ESPN are developing a strong, ongoing partnership to reach consumers which will be
extended this fall with a "Boldest Play" campaign focused on college football.

To      learn   more    about    the     Sweepstakes,              visitSnyder's     of   Hanover     on       Facebookor
athttp://www.snydersofhanover.com/bold est.


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 20 of 137
    Snyder.s of Hanover Beats the Competition with ESPN 2014 Partnership; Consumer sweepstakes features
                        grand prize trip to NYC to watch an ESPN college basketball ....

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
onF ace book, Twitter, I nstagramorPinterest.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals®, O-Ke-Doke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets, and other channels. LNCE-G

SOURCE Snyder's of Hanover


CONTACT: Jessica Farmer, 410-234-2531 or 443-904-3456, Jessica.Farmer@GKV.com; Rick Hebert, 410-234-
2392 or 410-458-2716, Rick.Hebert@GKV.com


Load-Date: March 15,2014


  End of Oorumt'''{




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 21 of 137
                       Cape Cod® Launches Ridiculously Good Popcorn
                                                           PR Newswire
                                            March 13,2014 Thursday 1:52 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 620 words
Dateline: HYANNIS, Mass., March 13,2014

Body


 Fresh from the home of ridiculously good chips, a delicious new product is popping up in the snack aisle - Cape
Cod® Popcorn. With 40 calories or less per cup, Cape Cod's new Sea Salt and Kettle Corn popcorn varieties are
ideal for those looking for better-for-you snacks that don't sacrifice on flavor.

To        view     the      multimedia       content     associated      with            this      release,       please
click:http://www.multivu.com/players/English/65575-eat-cape-cod-potato-chipsl

In addition to the two new guilt-free flavors, Cape Cod is re-introducing the brand's previously retired White
Cheddar variety. All three ready-made popcorn products will retail for $3.49 when they hit stores shelves in mid-
February.

Sea Salt: With only 35 calories per cup, this guilt-free snack is dusted with a sprinkling of sea salt. Kettle Corn: This
lightly sweetened kettle-cooked popcorn provides snacking satisfaction, with only 40 calories per cup. White
Cheddar: Back by popular demand, fluffy popcorn is sprinkled with deliciously sharp white cheddar for a truly
mouth-watering snack.

In addition to being low in calories, the Sea Salt and Kettle Corn flavors are also Certified Gluten-Free by the
GFCO, which is great news for about a third of Americans who are reducing the amount of gluten in their diets,
according to theNPD Group.

"We know that Cape Cod consumers love our better-for-you snacks that don't compromise on taste, and they are
going to love these new guilt-free popcorn varieties," said Faith Atwood, Marketing Manager, Cape Cod Potato
Chips. "We're also very excited to let fans know that we've heard their requests to bring back our White Cheddar
popcorn."

The well-known Cape Cod lighthouse on the packaging makes it easy for consumers to find Cape Cod Popcorn and
Potato Chips in the snack aisle. For the latest news from the home of ridiculously good chips and popcorn, visit
theCape Cod Facebookpage or foliowCape Cod on Twitter.

About Cape Cod Potato Chips
For 30 years the legendary crunch ofCape Cod® Potato Chipshas made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod® Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. We apply the same care and commitment to
quality when making our ready-made popcorn. Cape Cod® Potato Chips and Popcorn varieties are available at
major U.S. retailers. Visithttp://www.CapeCodChips.comorFacebook.com/CapeCodChipsto locate a retailer or to
order online.




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 22 of 137
                                Cape Cod® Launches Ridiculously Good Popcorn

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Krunchers!®, Cape Cod®,
Pretzel Crisps®, EatSmart Naturals®, Jays®, Tom's®, Archway®, O-Ke-Doke®, Quitos®, Padrinos® and Stella
D'oro® brand names along with a number of private label and third party brands. Products are distributed widely
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Cape Cod(R) Chips


CONTACT: Jessica Farmer, 410-234-2531/443-904-3456, Jessica.Farmer@gkv.com


Load-Date: March 18,2014




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 23 of 137
   Dip Into Snacking With New Snyder's of Hanover® Pretzel Spoonz; New
  double-ended spoon shaped pretzels are perfect for any dipping occasion
                                                           PR Newswire
                                            March 11,2014 Tuesday 1 :21 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 520 words
Dateline: HANOVER, Pa., March 11,2014

Body


Double dipping takes on a new meaning this year as Snyder's of Hanover launches Pretzel Spoonz, a double-
ended, spoon-shaped pretzel, perfectly designed for scooping up favorite dips, cheeses and spreads.

To          view     the      multimedia         content        associated      with   this      release,       please
cI ick: http://www.multivu.com/playe rs/En gIish/64 907 -s nyders-of-hanoverl

Pretzel Spoonz can be enjoyed in endless combinations with everything from zesty bean dips to smooth chocolate
spreads, making this new product a delightful addition to store shelves. The new Snyder's of Hanover product is
currently available nationwide and retails for around $3.69 for a 12-oz. bag.

"Pretzel Spoonz are a great accompaniment for any snacking occasion, from a backyard barbeque to a playoff
basketball game," said Bob Gould, Marketing Manager for Snyder's of Hanover. "We invite our consumers to
explore the many ways to pair this new product with their favorite dips and spreads."

With only 1.5 grams of fat per serving, the baked dipping pretzels are a healthier alternative to other dip pairings
such as chips, which are often fried. Consumers seeking out lighter snacks can pair Pretzel Spoonz with a sensible
option, such as guacamole or hummus.

Consumers can follow Snyder's of Hanover onPinterestto find a variety of dip recipes to pair with Pretzel Spoonz.
To explore more of Snyder's of Hanover's three dozen varieties of pretzels and snacks,
visithttp://www.snydersofhanover.com.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
onFacebook, TwitterorPinterest.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals®, O-Ke-Doke® and Grande® brand names along


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 24 of 137
  Dip Into Snacking With New Snyder's of Hanover® Pretzel Spoonz; New double-ended spoon shaped pretzels
                                     are perfect for any dipping occasion

with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets, and other channels. LNCE-G

SOURCE Snyder's of Hanover


CONTACT: Jessica Farmer; 410-234-2531 or 443-904-3456, Jessica.Farmer@GKV.com; Rick Hebert, 410-234-
2392 or 410-458-2716, Rick.Hebert@GKV.com


Load-Date: March 12,2014


  End (Jf Donmlt'lli




        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 25 of 137
                                                 Defy Description
                                                   The Huffington Post
                                            March 10,2014 Monday 9:11 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 437 words
Byline: Marc Hershon

Body


Mar 10, 2014 (The Huffington Posthttp://www.huffingtonpost.com/Delivered by Newstex)
 Your brand name should be the one thing competitors can't take away from you. That's not the case if your name is
too descriptive. The Trademark Trial and Appeal Board, the crime and punishment division of the United States
Patent and Trademark Office (USPTO), doled out an important lesson out last month.

Two lessons, really.

 The first was that, even though you may have a trademark for a number of years, as in the case of Pretzel Crisps,
a brand of "flat pretzel cracker" introduced in 2008 by the Snack Factory of New Jersey, you still can end up losing
it -- regardless of how well business is doing.

 The second, and more important lesson, is that being too descriptive with your trademark can set you up for
trouble ... which is why Warren and Sara Wilson, the inventors of Pretzel Crisps, are now likely scrambling to figure
out what to do where the name of their popular snack is concerned.

 The Pretzel Crisps name had already been relegated to the Secondary Register, which is a kind of trademark
purgatory reserved for brand names deemed descriptive enough that only minimal protection can be offered. In this
case, both the words Pretzel and Crisps are widely regarded as being generic and only the instance of the two
words appearing together is considered to constitute a trademark.

 But then snack food giant Frito-Lay, owned by Pepsico, decided to oppose the mark, arguing that Pretzel Crisps
cannot be registered as a trademark because it itself constitutes a generic term. "Like 'milk chocolate bar,' the
combination of 'pretzel' and 'crisp' gains no meaning as a phrase over and above the generic meaning of its
constituent terms", the company wrote in a motion to the USPTO back in 2010.

 According to the New York Times, Princeton Vanguard, the LLC that owns Pretzel Crisp and Snack Factory, and
filed for the trademark, has spent $1 million in legal fees. Not much, considering Pretzel Crisps has grown quickly,
with over $100 million in sales in 2011. But it was a million bucks spent to find out that they no longer hold a
trademark on their own name.

 What the makers of Pretzel Crisps do next is anyone's guess, but an expensive name change is one likely
scenario. A scenario that could have been avoided by considering names that could have effectively supported the
snack chips' attributes and taste profiles, while steering clear of simply describing what they are.
 (This blog entry was originally published on the Lexicon Blog[1], Mar. 10, 2014)
 [1]: http://blog.lexiconbranding.com/2014/03/1 O/defy-description/


Load-Date: March 10, 2014




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 26 of 137
                                    Defy Description


Em!   or DOl'lHlletlt




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 27 of 137
                                 Best Bites • Cheddar Minis Pretzel Crisps
                                                  St. Louis Post-Dispatch (Missouri)
                                           March 5, 2014 Wednesday, THIRD EDITION


Copyright 2014 St. Louis Post-Dispatch, Inc. All Rights Reserved

Section: LET'S EAT; Pg. L2
Length: 95 words
Byline: Daniel Neman (Post-Dispatch)

Body


If you're like us, you love Pretzel Crisps, those thin and crunchy pretzel crackers, in all their flavors. And now there
are three more flavors (and one new size) to love. Our personal favorite new flavor is Cheddar - they taste like
crunchier, pretzel-shaped Goldfish - but our colleagues also went in for the Honey Mustard & Onion crisps and the
Sea Salt & Cracked Pepper crisps. The Cheddar and Original flavors now come in a mini size; each has only 3
calories, but you'll want to eat a lot more of them.

Size· 6.2 ounces

Price· Varies by store; about $2.50 to $3.50



Graphic


Photo - Cheddar Minis Pretzel Crisps


Load-Date: March 6, 2014




        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 28 of 137
                                    Hot and Spicy Artichoke Spinach Dip
                                                 Chicago Daily Herald
                                              March 5, 2014 Wednesday


Copyright 2014 Paddock Publications, Inc.

Section: FOOD; Pg. 5
Length: 303 words

Body


1 tablespoon olive oil

1 1/2 cups finely chopped yellow onion

1 tablespoon minced garlic

1 can (13.75 ounces) artichoke hearts, drained

1 box (10 ounces) frozen chopped spinach, thawed and squeezed dry

4 ounces Neufch,'Hel (low-fat cream cheese)

1/2 cup low-fat sour cream

2 tablespoons low-fat mayonnaise

1 ounce freshly grated Parmigiano-Reggiano (about 3/4 cup grated using a wand-style grater)

1/2 cup medium chopped mild Peppadew peppers (about 2 ounces), or medium chopped roasted red peppers

1/2-1 teaspoon red pepper flakes, or to taste

Kosher salt

Crackers or low-fat pita crisps, to serve

Heat the oven to 375 degrees. Coat an 8-inch square baking pan with cooking spray.

In a medium skillet over medium-low, heat the oil. Add the onion and saute, covered, stirring occasionally, for 8
minutes. Uncover the pan and continue cooking, stirring occasionally, until the onions are golden brown, about
another 5 minutes. Add the garlic and cook, stirring, for 1 minute. Remove the pan from the heat and set aside.

In a food processor, pulse the artichokes until they are medium chopped, then transfer them to the skillet.

In the food processor combine the spinach, cream cheese, sour cream, mayonnaise and half of the Parmigiano-
Reggiano, then process until mixed. Add the mixture to the skillet, along with the peppers and pepper flakes. Stir
well, then season with salt.

Transfer the mixture to the prepared pan, sprinkle the remaining cheese over the top and bake on the oven's middle
shelf for 15-20 minutes, or until it is bubbling at the edges. Serve immediately with pretzel crisps, crackers or low
fat pita crisps.



        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 29 of 137
                                        Hot and Spicy Artichoke Spinach Dip

Makes about 4 cups.

Nutrition values per 1/2 cup: 150 calories, 9 9 fat (4 9 saturated), 13 9 carbohydrate, 4 9 fiber, 2 9 sugar, 7 9
protein, 20 mg cholesterol, 540 mg sodium.

Sara Moulton for The Associated Press


Load-Date: March 5, 2014




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 30 of 137
                      Hot and Spicy Artichoke Spinach Dip; Food; Recipe
                                                Daily Herald (Arlington Heights, IL)

                                                           March 5, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 Paddock Publications

Section: Pg. 5KI Recipe
Length: 336 words

Body

1 tablespoon olive oil
       1/2       cups finely chopped yellow onion
       tablespoon minced garlic
     1 can (13.75 ounces) artichoke hearts, drained
     1     box (10 ounces) frozen chopped spinach, thawed and squeezed
 dry
     4 ounces Neufchtel (low-fat cream cheese)

    1/2   cup low-fat sour cream
    2   tablespoons low-fat mayonnaise
        ounce freshly grated Parmigiano-Reggiano (about 3/4 cup
 grated using a wand-style grater)
    1/2 cup medium chopped mild Peppadew peppers (about 2 ounces), or
 medium chopped roasted red peppers
    1/2-1 teaspoon red pepper flakes, or to taste
     Kosher salt
     Crackers or low-fat pita crisps,          to serve
    Heat the oven to 375 degrees. Coat an 8-inch square baking pan with cooking spray.
    In   a   medium   skillet     over    medium-low,   heat   the   oil.   Add   the    onion     and    saute,   covered,      stirring
occasionally,     for 8 minutes.      Uncover the pan and continue cooking,         stirring occasionally,          until the onions
are golden brown, about another 5 minutes. Add the garlic and cook, stirring, for 1 minute. Remove the pan
from the heat and set aside.
    In   a   food processor,      pulse   the artichokes   until     they are medium chopped,            then transfer    them    to   the
skillet.
    In   the   food   processor     combine   the   spinach,   cream   cheese,    sour    cream,    mayonnaise      and   half    of   the
Parmigiano-Reggiano, then process until mixed. Add the mixture to the skillet,                           along with the peppers and
pepper flakes. Stir well, then season with salt.

    Transfer the mixture to the pr'2pared pan,             sprinkle the r'2maining cheese over the top and bake on tbe
oven's middle shelf for 15-20 minutes, or until it is bubbling at the edges. Serve immediately \1ith
pretzel crisps, crackers or low fat pita crisps.
   Makes about 4 cups.
   Nutrition values per 1/2 cup: 150 calories, 9 g fat (4 g saturated), 13 g carbohydrate, 4 g fiber, 2 g
sugar, 7 g protein, 20 mg cholesterol, 540 mg sodium.
   Sara Moulton for The Associated Press




Load-Date: March 7, 2014




         Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 31 of 137
                 Hot and Spicy Artichoke Spinach Dip; Food; Recipe




Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 32 of 137
                            VMG Partners promotes Fawson to principal
                                                          peHUB
                                          March 5, 2014 Wednesday 11:40 AM EST


Copyright 2014 HedgeWorld USA Inc., All Rights Reserved

Length: 437 words

Byline: Chris Witkowsky


Body


 VMG Partners has promoted Jarom Fawson to principal. Fawson joined VMG in 2012 as vice president and has
worked on sourcing new opportunities, due diligence, deal execution and portfolio company oversight. Fawson
oversees VMG's investments in Kernel Season's, a popcorn seasoning maker, and is a board member of Speck
Products. Prior to VMG, Fawson was a senior vice president at Moelis & Company.

Press Release

VMG Partners, a private equity firm that specializes in investing in and building branded consumer product
companies in the lower middle market, announced today the promotion of Jarom Fawson to Principal.

Commenting on the promotion, Michael L. Mauze, a Managing Director at VMG, said, "Jarom is a key member of
our team whose transaction expertise and investment judgment are great assets to our firm. We are confident that
his leadership and strategic contributions will continue to drive value creation for our investors."

Mr. Fawson joined VMG in 2012 as a Vice President with significant experience in corporate finance and has since
worked on sourcing new investment opportunities, due diligence, deal execution, and portfolio company oversight.
He oversees the firm's current investment in Kernel Season's, the leading maker of popcorn seasonings, and
serves on the Board of Directors of Speck Products.

Prior to joining VMG, Mr. Fawson was a Senior Vice President in the investment banking practice at Moelis &
Company where he worked on the sale transaction of VMG portfolio company Waggin' Train LLC to Nestle Purina
PetCare Company. Prior to that he was a Director in the Mergers & Acquisitions Group at UBS Investment Bank
and earlier served in the Treasury division of American Express. Mr. Fawson received his B.A. summa cum laude
from New York University and his M.B.A. with High Honors from the University of Chicago Booth School of
Business and is a CF A charterholder.

About VMG Partners

VMG Partners is an investor in branded consumer products companies in the lower middle market. Since its
inception in 2005, VMG has partnered closely with founders and management teams and provided financial
resources and strategic guidance to drive growth and value creation. VMG's defined set of target industries includes
food, beverage, wellness, pet and household products, personal care, and lifestyle brands. Representative past and
present partner companies include KIND Healthy Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Vega,
BabyGanics and Justin's. VMG Partners is headquartered in San Francisco and in Los Angeles. For more
information about the fund please visit www.vmgpartners.com.


Load-Date: March 31, 2014




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 33 of 137
                    VMG Partners promotes Fawson to principal




Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 34 of 137
  Stars Donate New PJs for Charity at Kathy Duliakas· Celebrity Oscar Suite
                                   Party
                                                  The Los Angeles Fashion
                                             March 4, 2014 Tuesday 8:26 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 3163 words
Byline: Clarissa Burt

Body


Mar 04,2014 (The Los Angeles Fashion:http://www.thelosangelesfashion.com Delivered by Newstex)
Stars Donate New PJs and Tweet for Charity at
Kathy Duliakas' 6th Annual Celebrity Oscar Suite Party
Benefiting Pajama Program's '1 Million Good Nights' campaign
 LOS ANGELES, CA - On Wednesday, February 26, Taglyan Complex - renowned for its spectacular interior,
private garden oasis and delectable cuisine, opened its grand ballroom doors to co-host Kathy Duliakas' 6th Annual
Celebrity Oscar Suite Party to honor the film industry's Oscar Nominated actors. former Oscar winners. presenters,
wardrobe stylists and industry VIPS.


 This highly anticipated invitation-only event, produced by Kathy Duliakas, co-hosted by Maleku Jewelry® and
presented by ZENSATION® offered an incredible array of stunning jewelry, fashion, handbags, rejuvenation
technology, the finest in skin, body hair care. LED lit eyewear, delectable sweets, exotic cocktails and more!
Taglyan's own Divine Food Catering treated guests to a gourmet feast complete with Mediterranean influences. A
few of the mouth-watering dishes the stars dined on were: Divine avocado salad. classic Greek salad. quinoa salad,
chicken breast stuffed with wild rice and feta cheese, grilled prime beef carpaccio. grilled chicken breast with apricot
ginger glaze, tuna tartar topped with Brazilian mango, crab cakes drizzled with wasabi cilantro aioli, basmati rice
topped with roasted cranberries, pine nuts and almonds. tri color fusilli salad, rosemary mini potatoes. roasted
asparagus. and more.


Guests in attendance included Kelsey Scott (Oscar-Nominated 12 Years a Slave), Ashley Dyke (Oscar-Nominated
12 Years a Slave), Emily Bergl (Oscar-Nominated Blue Jasmine), Dustin Kerns (Oscar-Nominated The Wolf of Wall
Street), Craig Borten (writer. Oscar-Nominated Dallas Buyers Club), Crispin Struthers (Oscar Nominee, Best
Editing, American Hustle). Helen Hong (Oscar-Nominated Inside Llewyn Davis). Cas Anvar (Diana. Oscar-Winning
Argo), Brighton Sharbino (True Detective, The Walking Dead), Saxon Sharbino (Poltergeist 2014), Matthew
Marsden (Bounty Killer, Transformers: Revenge of the Fallen), Jonathan Keltz (Reign), Sean Faris (Pretty Little
Liars), Andrea Gabriel (Twilight Saga: Breaking Dawn, Lost), Alysia Reiner (Orange is the New Black), Stephanie
Jacobsen (Star-Crossed, Revenge), Scheana Marie (Vanderpump Rules). Jax Taylor (Vanderpump Rules), Gleb
Savchenko (Dancing with the Stars), Alicia Lagano (The Client List). Carly Steel (Mortdecai. The Insider host), Gia
Mantegna (Empire State, The Prince), Lyndon Smith (Parenthood). Melissa Peterman (Baby Daddy). Jude
Demorest (Dallas), Tiffany Hines (Bones, Devious Maids), Carolyn Hennesy (True Blood, General Hospital), Nic
Bishop (Body of Proof. Castle). Patricia De Leon (Magic City). Federico Dordei (2 Broke Girls), Will Rothhaar
(Killing Kennedy), John Savage (Star Trek Equinox: The Night of Time), Blanca Blanco (Bullet, Spychosis).
Matthew Fahey (Awkward). Jaclyn Betham (The Haves and the Have Nots), Chase Masterson (Star Trek), Tia



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 35 of 137
                  Stars Donate New PJs for Charity at Kathy Duliakas' Celebrity Oscar Suite Party

Carrere, Marilu Henner, Breeda Wool (Lifetime's Un-Real), Laura Allen (Ravenswood), Corbin Bleu (Dancing with
the Stars), Renee Olstead (The Secret Life of the American Teenager), Toks Olagundoye (The Neighbors), Wes
Ramsey (Pretty Little Liars), Ashley Jones (True Blood, The Bold and the Beautiful), Peter Parros (The Haves and
the Have Nots), Leo Howard (Kickin' It), Melanie Marden (Body High, Mr. Murphy), Amy Paffrath (Trend This!),
Kristen Brockman (Host, BiteSizeTV), Stuart Brazell (Dirty and Thirty, Host), Stefanie Seifer (Dirty and Thirty),
Sandra Vergara (Fright Night), and more.

 Before entering the gifting suite, celebrity guests dropped off brand new pajamas to Pajama Program. Founder
Genevieve Piturro and L.A. Chapter President Lindsay Smith were on site to collect the new pajamas and tell
guests about their exciting new'1 Million Good Nights' campaign to collect and distribute 1 MILLION new pajamas
and new books to children in need by Dec. 31, 2015. To help them get closer to their goal, Carter's, America's
leading brand of young children's clothing, donated a brand new pair of pajamas to Pajama Program, for every
celebrity who attended the event. In addition, Carter's agreed to donate up to 1,000 new pairs of pajamas for
children in need for each and every social media post about the event, sponsors and/or charity, using hashtags
#KathySuite and #1 MGoodNights. 'Were so grateful, along with Carter's, to partner with Kathy Duliakas' 6th Annual
Celebrity Oscar Suite,' said Piturro, 'to help raise awareness for our '1 Million Good Nights' campaign and our goal
to give one million children a good night by the end of 2015.' Thanks to the celebrities' call to action and their social
media posts, the one-day event generated nearly 550 tweets and garnered over 5,100,000 timeline deliveries,
which will result in some very deserving children given a brand new pair of pajamas. Thank you, Carter's!

 Duliakas was equally thrilled to partner with Carter's and Pajama Program for this worthwhile cause. 'Around
Award Season, we all get caught up in the glitz and glamour of Hollywood, but it's very important we remember
there are those in need. We must always give back. It's heartwarming to see the overwhelming support that I've
received from the celebrities who attended my event. With their powerful reach across all social media platforms -
we were successful in brightening the lives of many young children across the U.S.'
Giving back seemed to be the theme of the day. Circuelle TM, a sponsor at the event, was so inspired by Carter's
pledge that they wanted to donate one mammogram to an underprivileged woman for each celebrity who stopped
at their table. As a result, Circuelle™ is donating over 50 mammograms to the Conejo Free Clinic in Thousand
Oaks, California.

 The event featured brands such as Maleku Jewelry®, [1]ZENSATION[2]®, AriZona Beverages[3], Aroma Sense[4],
BAM Bags®,[5] Beverly Hills Cosmetic Laser Center[6], Circuelle,[7] CLlF® Bar,[8] Divine Food Catering[9],
DreamSpa™,[10] DropShades,[11] Exhale,[12] GOGA by Gordana[13], Hawaiian Springs®,[14] Herban ®,[15]
International Citizen Design House®,[16] ISO Beauty®,[17] Kah® Tequila[18], Kama Sutra®,[19] Karma Kollection
LLCTM,[20] KRAVE®,[21] KRPR Creative PR[22], Original GourmeFM Lollipops[23], Mobigrip®,[24] Perch™ By Til,
Photo Booth Pro[25], Pret a Porter Designs[26], Pretty Polly,[27] Pretzel Crisps®,[28] ShameOnJane®,[29] Sheila
Bella™,[30] Single® by Galina Sobolev[31], SkinnygirlTM Sparklers[32], Skinnygirl™ DaiIY,[33] The Orphaned
Earring,[34] Thorlos/Experia,[35] Twisted Silver®,[36] Vintage TeaWorks™,[37] Wear Luck®,[38] Yuki Sharoni
Beauty Lifestyle[39], Ze Chocolate Lady[40], and ZING Vodka.[41]


The stars had plenty of glowing reviews about Kathy Duliakas' 6th Annual Celebrity Oscar Suite Party, as well as
the important charity being benefited. 'I'm having a really great time,' says Kelsey Scott, of Oscar-Nominated film,
12 Years a Slave. 'Kathy puts on the best gifting suite EVER,' says Scheana Marie, of Vanderpump Rules. 'I was so
happy she had the girls from Kama Sutra brand there. I'm definitely going to be using the products they gave me on
my honeymoon.' 'I found some amazing and eclectic things. This is what draws me to these suites; you find
different and unique things.' 'I'm obsessed with toners,' claims Jax Taylor, of Vanderpump Rules, 'so anytime
there's skin care at these suites, I grab as much as I can. I spritz face stuff on my face all the time. As men, as we
get older, we got to take care of our face.' Dancing with the Stars' Gleb Savchenko states, 'I'm here with my family
and they're really enjoying today. It's a lot of fun.' 'It's always very difficult to choose my favorite product because
Kathy has truly the best vendors on the planet,' declared True Blood's Carolyn Hennesy. There's no suite like hers
anywhere. Everything here is fabulous.' Magic City's Patricia De Leon[42] says, 'Kathy Duliakas put on a first class
event with lots of great vendors. I found a perfect dress for an upcoming awards show and lots of other great


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 36 of 137
                  Stars Donate New PJs for Charity at Kathy Duliakas' Celebrity Oscar Suite Party

products.' 'It was a really nice experience to meet everyone and hear about their products,' shared Brighton
Sharbino, of True Detective and The Walking Dead. 'Everyone was really nice.' Her sister Saxon Sharbino, starring
in the upcoming Poltergeist film, had similar sentiments. 'I loved the Kathy Duliakas suites' environment. It was so
cool to get to see other people in the business come together for the cause!' Jaclyn Betham, of The Haves and the
Have Nots says, 'We just took a photo at the PhotoBoothPro.com[43] booth. That was really fun.' 'I'm so excited!'
exclaimed Parenthood's Lyndon Smith. This is such a gorgeous venue.' Body of Proofs Nic Bishop remarked, 'It's
always good to be here at Kathy's events. This is my 4th event I've attended, so she's not totally sick of me yet,
which is good. I'm just been doing the rounds of all these great products.' 'It's incredible going to gifting suites like
this because I get turned on to different products that I wouldn't have seen otherwise,' says actress Tia Carrere.
'Pret a Porter has beautiful stuff, I had never heard of them before. I didn't know that Skinnygirl made non-alcoholic
beverages. I tasted amazing Zing red velvet vodka. This is a great way for celebrities to interface with brands but
also for people to discover new brands that they then going forward will purchase, like me.' The Haves and the
Have Nots' Peter Parros says, 'It's great supporting a good cause like Pajama Program. Kids have to have
something good and comfy to sleep in, that's important. Every little bit helps. It's a great room here. I heard the food
is incredible. It's a sweet suite.' Pretty Little Liars' Wes Ramsey agrees, 'It's a lot of fun here! Chocolate, food, music
and pajamas for kids, that's where it's at.'

 Another highlight of Kathy Duliakas' 6th Annual Celebrity Oscar Suite Party was the Live Social Media Lounge. The
entire event Tweeted, InstaGrammed and Facebooked LIVE as all the action unfolded. Celebrities, sponsors, media
and a group of social media experts gave their followers an all access VIP digital pass into the party allowing them
to follow the live stream and join the conversation, celebrities and fun by using the hashtags #KathySuite and
#1 MGoodNights. Throughout the day, hashtags #KathySuite and #1 MGoodNights were both trending on Twitter.



 Here are just a few of the celebrity tweets that helped gift a child in need a brand new pair of pajamas.
 Scheana Marie, of Vanderpump Rules tweeted: 'Let's help kids in need! @carters #kathysuite #1mgoodnights
pajama program!'
 Tweet #2: '0000 la la @KamaSutraCo just gave me some goodies for my honeymoon! #kathysuite
#1 mgoodnights'
 Tweet #3: 'Hanging w @mrjaxtaylor at the #KathySuite #pumprules'
 Dancing with the Stars' hottie Gleb Savchenko tweeted and instagrammed: 'Having fun #KathySuite
#1 MGoodNights #LA #Iove'
 Orange is the New Black star, Alysia Reiner tweeted: 'was so fun!!! #KathySuite'
 Stephanie Jacobsen of Star-Crossed and Revenge tweeted: 'Big thank-you to the #PajamaProgram for supporting
children in need. #KathySuite #1MGoodNights'
 Tiffany Hines, of Bones and Devious Maids tweeted: 'Having a pajama good time right now at the
@PajamaProgram oscar suite! #kathySuite #1 MGoodnights'
 Dancing with the Star's finalist Corbin Bleu tweeted: Thank you @kathyDuliakas for having me at your Pre Oscars
#kathysuite yesterday! #1 MGoodNights #Oscars2014'
 Awkward's Matthew Fahey tweeted: 'Heading to the #KathySuite in support of #1 MGoodNights! Stoked!'
 Renee Olstead, of The Secret Life of the American Teenager tweeted: 'Help kids in need! @carters #kathysuite
#1 mgoodnights will donate up to 1k pairs of children's PJs today. The more RTs the more PJs. Pis RT
 Tweet #2: 'Kathy, Thanks for making #1 MGoodNights possible! #kathysuite'
 Ravenswood's Laura Allen tweeted: 'Thank you @pajamaprogram #kathysuite #1 MGoodNights'
 Dirty and Thirty's Stuart Brazell tweeted and instagrammed: 'Loving these kahtequila bottles! #KathySuite
#1 MGoodNights @dirtyandthirty'
 Tweet #2: 'Living for this maleku necklace #KathySuite'
 Tweet #3: 'Having a beautiful afternoon at #KathySuite xoxo'
 Tweet #4: 'Final pic from today's #KathySuite in my new @twistedrocks jewelry that I love, love. love!'
 Dirty and Thirty's Stefanie Seifer tweeted: Turn up the beat! @DirtyandThirty: Rockin our @dropshades
#kathysuite #1 MGoodnights'
 Tweet #2: 'Happy girl     = #sunshine + @twistedrocks jewelry. Little things in life #kathysuite #1 mgoodnights
@DirtyandThirty'


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 37 of 137
                  Stars Donate New PJs for Charity at Kathy Duliakas' Celebrity Oscar Suite Party

 The Neighbor's Toks Olagundoye tweeted: 'Thank you Kathy Duliakas for the #KathySuite benefiting
@PajamaProgram!!! It was absolutely beautiful! Everyone was so lovely and generous!' Magic City's Patricia De
Le6n[44] tweeted and instagrammed: '#KathySuite Pre Oscar gifting suite @shandrewpr amazing thank you Kathy
u r the Best!!'

 Parenthood's Lyndon Smith tweeted: 'So excited to see @pretaporternola at the #KathySuite. Wore this line in my
shoot with @BeliusMagazine. Good stuff!'
 Tweet #2: 'Girls just love to be gifted. #KathySuite #1 MGoodNights'

Actress Tia Carrere tweeted: 'The world's largest pajama to remind us to get a million pajamas for some kids!
#1 MGoodNights'

About Kathy Duliakas
 Entrepreneur, publisher and producer Kathy Duliakas has produced five stellar Oscar® and three Emmy® gifting
suites, which has established her as the producer of 'the best gifting suite they've attended' and 'Hollywood's
Hottest Gifting Suite' according to the Hollywood elite and media.

About Pajama Program
 Pajama Program, 501 (c)(3), provides new pajamas and new books to children waiting and hoping to be adopted,
and children in need nationwide. Since 2001, Pajama Program has contributed to a warmer, more loving and
supportive bedtime environment for these very special children. Now with 62 chapter presidents around the US in
32 States, Pajama Program has provided more than 2 MILLION new pajamas and new books to those children. On
October 1, 2013, Pajama Program launched an exciting new initiative, '1 Million Good Nights,' to collect one million
new pajamas, one million new books, and the resources needed to get them into the hands of children and
adolescents from October 1,2013 to December 31,2015. As the lead pajama partner of the '1 Million Good Nights
Campaign,' Carter's is committed to helping reach their goal of providing '1 Million Good Nights' for children who
need them most. Scholastic is Pajama Program's lead children's book partner. www.pajamaprogram.org[45]

About Carter's
 Carter's is the leading brand of young children's clothing in America. Their designs are based on a legacy of quality
and innovation, at a great value, making them the foundation of children's wardrobes for over a century. Carter's
believes that childhood is a celebration and the colorful prints and cute characters they design are inspired by the
joy and love children bring into our lives. They put generations worth of thinking into every detail to make dressing
easier for mom and life more cuddly for babies. Carter's knows that nickel-free snaps will withstand thousands of
diaper changes and footed pajamas keep those perfect toes nice and warm. Count on Carter's to take care of the
little details so that you are free to focus on what really matters: celebrating your little one - and the hugs, cuddles,
giggles, and babbles that light up our lives.        www.carters.com[46]

About Taglyan
 Nestled elegantly in the heart of Hollywood, Taglyan Cultural Complex has gained a reputation as being one of the
most esteemed event spaces in Southern California. Taglyan boasts over 10,000 sq. ft. of event and meeting
space, and is equipped with state-of-the-art technology, custom furniture and linens, event planning services,
professional staff and delectable gourmet cuisine by Taglyan's own Divine Food Catering, which surpasses the
expectations of the most discerning palates. Taglyan Ballroom is a beaux-art treasure with a 5000-square foot
circular stain-glass ceiling and seven tear-drop crystal chandeliers. An intricate lighting system provides a rainbow
of colors underscoring the beauty of the room's fine details and modern beauty. The Grand Ballroom has been
featured in several national bridal magazines. Enjoy tranquil elegance coupled with fine dining and impeccable
service. Taglyan Cultural Complex invites you to come experience the difference.
www.taglyancomplex.com[47]
 Like Clarissa on Facebook [48] -
 Twitter @ClarissaTvMag[49]
 © 2014 The Los Angeles Fashion[50]



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 38 of 137
                    Stars Donate New PJs for Charity at Kathy Duliakas' Celebrity Oscar Suite Party




https:llsecure.repost.us/syndicate/create?url=http%3A%2 F%2 Fwww.thelosangelesfashion.com%2 F20 14%2 F03%2
F04%2Fstars-donate-new-pjs-for-charity-at-celebrity-oscar-suite-party%2F
 [1]:                                                    http://www.malekujewelry.com/[2]:
http://www.thelosangelesfashion.com/Users/KathylDesktop/new%20infoloscar%202014/media%20alertlzensation.c
om [3]:                  http://www.drinkarizona.com/ [4]:                       http://www.aromasenseusa.com/ [5]:
http://www.bambags.com/ [6]:                http://www.bevhillscosmeticsurgery.com/ [7]:                   http://www.circuelle.com/
[8]:                        http://www.clifbar.com/ [9]:                            http://www.divinefc.com/[1 0]:
http://www.lighthealthresearch.com/ [11]:                                 http://www.getdropshades.com/ [12]:
http://www.exhalespa.com/ [13]:                                          http://www.shopgoga.com/ [14]:
http://www.hawaiianspringswater.com/ [15]:                   http://www.herban.netl [16]:                http://www.ictzn.com/ [17]:
     http://www.isobeauty.com/ [18]:              http://www.kahtequila.com/ [19]:                http://www.kamasutra.com/ [20]:
     http://www.messypenny.com/ [21]:                 http://www.kravejerky.com/ [22]:                http://www.krprcreative.com/
[23]:         http://www.ogfc.netl [24]:            http://www.mobigrips.com/ [25]:                http://www.photoboothpro.com/
[26]:               http://www.pretaporterdesigns.com/ [27]:                       http://www.prettypollyusa.com/ [28]:
http://www.pretzelcrisps.com/ [29]:                                     http://www.shameonjane.com/ [30]:
http://www.sheilabellamakeup.com/ [31]:                                     http://www.singledress.com/ [32]:
http://www.drinkarizona.com/ [33]:                                     http://www.skinnygirldaily.com/ [34]:
http://www.theorphanedearring.com/ [35]:                  http://www.thorlo.com/ [36]:               http://www.twisted-silver.com/
[37]:                  http://www.vintageteaworks.com/ [38]:                           http://www.wearluck.com/ [39]:
http://www.yukisharoni.com/ [40]:              http://www.facebook.com/tina.villar [41]:                 http://www.zingvodka.com/
[42]:
https:llwww.google.cm/u rl?sa=trct=jq=esrc=ssource=webcd=12cad=rjasqi=2ved=OCFkQFjALurl=http%3A %2 F%2F
patriciadeleon. com%2 Fei=NfYQU6KdH IjyoATI_YKQBQusg=AFQjCN HsOkeSjPT_ uvEZv5kHzD6CHon5sAbvm=bv.6
2286460,d.cGU         [43]:                                          http://photoboothpro.com/[44]:
https:llwww.google.cm/url?sa=trct=jq=esrc=ssource=webcd=12cad=rjasqi=2ved=OCFkQFjALurl=http%3A%2F%2F
patriciadeleon .com%2 Fei= NfYQ U6KdH IjyoATLYKQBQusg=AFQjCN HsOkeSj PT_ uvEZv5kHzD6CHon5sAbvm=bv.6
2286460,d.cGU [45]:                  http://www.pajamaprogram.org/ [46]:                      http://www.carters.com/ [47]:
http://www.taglyancomplex.com/ [48]:                          https:llwww.facebook.com/ClarissaBurtOfficial [49]:
https:lltwitter.com/ClarissaTvMag [50]:              http://www.thelosangelesfashion.com/


Load-Date: March 4, 2014




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 39 of 137
        VMG Partners Announces Promotion of Jarom Fawson To Principal
                                                           PR Newswire
                                             March 4,2014 Tuesday 2:09 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 381 words
Dateline: SAN FRANCISCO, March 4, 2014

Body


 VMG Partners, a private equity firm that specializes in investing in and building branded consumer product
companies in the lower middle market, announced today the promotion of Jarom Fawson to Principal.

Commenting on the promotion, Michael L. Mauze, a Managing Director at VMG, said, "Jarom is a key member of
our team whose transaction expertise and investment judgment are great assets to our firm. We are confident that
his leadership and strategic contributions will continue to drive value creation for our investors."

Mr. Fawson joined VMG in 2012 as a Vice President with significant experience in corporate finance and has since
worked on sourcing new investment opportunities, due diligence, deal execution, and portfolio company oversight.
He oversees the firm's current investment in Kernel Season's, the leading maker of popcorn seasonings, and
serves on the Board of Directors of Speck Products.

Prior to joining VMG, Mr. Fawson was a Senior Vice President in the investment banking practice at Moelis &
Company where he worked on the sale transaction of VMG portfolio company Waggin' Train LLC to Nestle Purina
PetCare Company. Prior to that he was a Director in the Mergers & Acquisitions Group at UBS Investment Bank
and earlier served in the Treasury division of American Express. Mr. Fawson received his B.A. summa cum laude
from New York University and his M.B.A. with High Honors from the University of Chicago Booth School of
Business and is a CF A charterholder.

VMG Partners is an investor in branded consumer products companies in the lower middle market. Since its
inception in 2005, VMG has partnered closely with founders and management teams and provided financial
resources and strategic guidance to drive growth and value creation. VMG's defined set of target industries includes
food, beverage, wellness, pet and household products, personal care, and lifestyle brands. Representative past and
present partner companies include KIND Healthy Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Vega,
BabyGanics and Justin's. VMG Partners is headquartered in San Francisco and in Los Angeles. For more
information about the fund please visithttp://www.vmgpartners.com.

Contact: Chris Tofalli
Chris Tofalli Public Relations, LLC
914-834-4334

SOURCE VMG Partners


Load-Date: March 5, 2014


       or nOCllmrn!


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 40 of 137
                            Snyder's-Lance launches new pretzel pieces
                                         MarketLine NewsWire (Formerly Datamonitor)
                                            February 28,2014 Friday 9:14 AM GMT


Copyright 2014 MarketLine All Rights Reserved




     ar
Section: FOOD
Length: 398 words
Highlight: Snyder's-Lance, Inc., a manufacturer and marketer of snack foods, has announced that it is launching
new pretzel pieces and expanding its line of gluten-free pretzels.

Body


Snyder's of Hanover, America's No. 1 pretzel, is responding to the growing popularity of sweet and salty flavor
combinations, launching pretzel pieces bursting with flavor in Cinnamon Sugar and Salted Caramel varieties. In
addition, Snyder's of Hanover is introducing Korn Krunchers, a unique new line of bite-sized corn snacks available
in three flavors baked and seasoned to deliver big taste and a light, crispy texture. Korn Krunchers is designed to
appeal to a broader range of consumers than traditional pretzels. The brand also has expanded its line of gluten-
free pretzels to include new options packed with flavor - Honey Mustard & Onion and Hot Buffalo Wing.

The gluten-free pretzels are dairy-free, casein-free and egg-free to appeal to consumers with a wide array of dietary
needs. "Our newest product innovations and increased marketing support demonstrate Snyder's-Lance's
commitment to meeting the snacking needs of consumers from bold flavor experiences to better-for-you snack
options," said Rodrigo Troni, chief marketing officer for Snyder's-Lance. "We are very proud of our expanded lineup
for brands as we continue to reinvent consumers' snacking experiences at the forefront of consumer taste and
well ness trends." Lance, the wholesome snacking brand that has been fueling America for more than 100 years, is
launching BOLDS sandwich crackers to attract younger consumers who want bold flavors and up to three grams of
protein per serving. Lance sandwich crackers are portable, fun and now even more desirable with new intense
flavor combinations like Buffalo Wing Blue Cheese, Pizza and Bacon Cheddar. Cape Cod brand's new Waffle Cut
Kettle-cooked potato chips also have added on-trend, bold new flavors -- Buffalo Cheddar and Farmstand Ranch.
Not stopping there, Cape Cod also introduced Limited Batch flavors Back Bay Crab Seasoning and Asiago Cheese
& Italian Herbs potato chips. Made in small batches and available for a limited time only, these chips score big on
flavor and consumer desire for unique flavor combinations. Back by overwhelming consumer demand, the brand
also welcomes the return of Cape Cod Popcorn, in line with consumer trends for a lighter snack with full flavor.
Snack Factory Pretzel Crisps, America's Original Pretzel Cracker, has expanded its bold and spicy line to include
new flavors: Sea Salt & Cracked Pepper and Honey Mustard & Onion.


Load-Date: March 6, 2014




        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 41 of 137
               Snyder's-Lance Rolls Out New Products Across Key Brands



                                                     Food & Beverage Close-up
                                                  February 26,2014 Wednesday


Copyright 2014 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP               BUSINESS
                                     MEDIA INC              NEWS + VIEWS

Length: 586 words

Body


Snyder's-Lance announced that it is rolling out a selection of new products across its key brands, giving consumers
better snacking choices.

According to a release, these launches are being supported by a significant increase in marketing focused on
relevant social engagement with consumers and memorable campaigns.

Snyder's-Lance said Snyder's of Hanover, a pretzel brand, is responding to the use of sweet and salty flavor
combinations, launching pretzel pieces bursting with flavor in Cinnamon Sugar and Salted Caramel varieties. In
addition, Snyder's of Hanover is introducing Korn Krunchers, a unique new line of bite-sized corn snacks available
in three flavors baked and seasoned to deliver big taste and a light, crispy texture. Korn Krunchers is designed to
appeal to a broader range of consumers than traditional pretzels. The brand also has expanded its line of gluten-
free pretzels to include new options packed with flavor - Honey Mustard & Onion and Hot Buffalo Wing. The gluten-
free pretzels are dairy-free, casein-free and egg-free to appeal to consumers with an array of dietary needs.
Launches will be supported by an integrated advertising campaign, including TV and digital that feature Snyder's
"flavor scientists" working their magic at the Snyder's flavor kitchen, as well as sponsorship of "Mike and Mike" on
ESPN radio.

"Our newest product innovations and increased marketing support demonstrate Snyder's-Lance's commitment to
meeting the snacking needs of consumers from bold flavor experiences to better-for-you snack options," said
Rodrigo Troni, chief marketing officer for Snyder's-Lance. "We are very proud of our expanded lineup for brands as
we continue to reinvent consumers' snacking experiences at the forefront of consumer taste and wellness trends."

Lance, the wholesome snacking brand that has been fueling America for more than 100 years, is launching Bolds
sandwich crackers to attract younger consumers who want bold flavors and up to three grams of protein per
serving. Lance sandwich crackers are portable, fun and now even more desirable with new intense flavor
combinations like Buffalo Wing Blue Cheese, Pizza and Bacon Cheddar. BOLDS is further connecting with young
consumers by holding a digital sweepstakes to win a trip to the 2014 Summer X Games and sponsoring Gold Medal
winning skateboarder Nyjah Huston.

Cape Cod brand's new Waffle Cut Kettle-cooked potato chips also have added on-trend, bold new flavors -- Buffalo
Cheddar and Farmstand Ranch. Not stopping there, Cape Cod also introduced Limited Batch flavors Back Bay
Crab Seasoning and Asiago Cheese & Italian Herbs potato chips. Made in small batches and available for a limited



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 42 of 137
                            Snyder's-Lance Rolls Out New Products Across Key Brands

time only, these chips score big on flavor and consumer desire for flavor combinations. Back by overwhelming
consumer demand, the brand also welcomes the return of Cape Cod Popcorn, in line with consumer trends for a
lighter snack with full flavor. Cape Cod will be supported by a fun social and digital campaign showing the best food
pairings for the "home of ridiculously good chips."

Snack Factory Pretzel Crisps, America's Original Pretzel Cracker, has expanded its bold and spicy line to include
new flavors: Sea Salt & Cracked Pepper and Honey Mustard & Onion. Like the entire Pretzel Crisps line, these
new items also sold at the deli are versatile to enjoy as a snack, to dip, or to make tasty snacks for entertaining.

More information:

www.snyderslance.com

((Comments on this story may be sent to newsdesk@c1oseupmedia.com))


Load-Date: February 26,2014


  End or Docmm'nl




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 43 of 137
     Snyder's-Lance On Quest To Reinvent America's Snacking Experience
                                                           PR Newswire
                                            February 21, 2014 Friday 9:00 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 764 words
Dateline: CHARLOTIE, N.C., Feb. 21,2014

Body


 As a leader in highly desirable, differentiated snacks, Snyder's-Lance is rolling out a selection of premium new
products across its key brands, giving consumers better snacking choices and solidifying its position as a food
innovator in step with consumer trends. These launches are being supported by a significant increase in marketing
focused on relevant social engagement with consumers and memorable campaigns.

Snyder's of Hanover®, America's No. 1 pretzel, is responding to the growing popularity of sweet and salty flavor
combinations, launching pretzel pieces bursting with flavor in Cinnamon Sugar and Salted Caramel varieties. In
addition,Snyder's of Hanover® is introducingKorn Krunchers, a unique new line of bite-sized corn snacks available
in three flavors baked and seasoned to deliver big taste and a light, crispy texture. Korn Krunchers is designed to
appeal to a broader range of consumers than traditional pretzels. The brand also has expanded its line ofgluten-free
pretzelsto include new options packed with flavor - Honey Mustard & Onion and Hot Buffalo Wing. The gluten-free
pretzels are dairy-free, casein-free and egg-free to appeal to consumers with a wide array of dietary needs.
Launches will be supported by an integrated advertising campaign, including TV and digital that feature Snyder's
"flavor scientists" working their magic at the Snyder's flavor kitchen, as well as sponsorship of "Mike and Mike" on
ESPN radio.

"Our newest product innovations and increased marketing support demonstrate Snyder's-Lance's commitment to
meeting the snacking needs of consumers from bold flavor experiences to better-for-you snack options," said
Rodrigo Troni, chief marketing officer for Snyder's-Lance. "We are very proud of our expanded lineup for brands as
we continue to reinvent consumers' snacking experiences at the forefront of consumer taste and well ness trends."

Lance®, the wholesome snacking brand that has been fueling America for more than 100 years, is
launchingBOLDS(TM)sandwich crackers to attract younger consumers who want bold flavors and up to three
grams of protein per serving. Lance sandwich crackers are portable, fun and now even more desirable with new
intense flavor combinations like Buffalo Wing Blue Cheese, Pizza and Bacon Cheddar. BOLDS(TM) is further
connecting with young consumers by holding a digital sweepstakes to win a trip to the 2014 Summer X Games and
sponsoring Gold Medal winning skateboarder Nyjah Huston.

Cape Cod® brand's newWaffle Cut Kettle-cookedpotato chips also have added on-trend, bold new flavors -- Buffalo
Cheddar and Farmstand Ranch. Not stopping there, Cape Cod® also introducedLimited Batch flavors Back Bay
Crab SeasoningandAsiago Cheese & Italian Herbspotato chips. Made in small batches and available for a limited
time only, these chips score big on flavor and consumer desire for unique flavor combinations. Back by
overwhelming consumer demand, the brand also welcomes the return ofCape Cod® Popcorn, in line with consumer
trends for a lighter snack with full flavor. Cape Cod® will be supported by a fun social and digital campaign showing
the best food pairings for the "home of ridiculously good chips."

Snack FactoryPretzel Crisps, America's Original Pretzel Cracker, has expanded its bold and spicy line to include
new flavors: Sea Salt & Cracked Pepper and Honey Mustard & Onion. Like the entire Pretzel Crisps line, these
new items also sold at the deli are versatile to enjoy as a snack, to dip, or to make tasty snacks for entertaining.


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 44 of 137
                       Snyder.s-Lance On Quest To Reinvent America's Snacking Experience

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart®, O-Ke-Ooke®, Quitos® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visithttp://www.snyderslance.com. LNCE-G

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, 704-552-6565 or stacey.mccray@lgapr.com


Load-Date: February 22, 2014


  Eud of l)OctHlIcnt




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 45 of 137
  Lance® Teams Up With Pro Skateboarder Nyjah Huston To Announce The
   Launch Of BOLDS(TM); A Rush Of Three New Extreme Flavors Between
                      Crunchable Baked Crackers
                                                           PR Newswire
                                         February 19, 2014 Wednesday 9:00 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 704 words
Dateline: NEW YORK, Feb. 19,2014

Body


 Lance®, the snack food brand that has been fueling America for over 100 years, is proud to announce the launch
of a new line of cracker sandwiches with pro skater Nyjah Huston on board as the official spokesman. BOLDS(TM)
delivers an extreme burst of goodness with a crispy cracker crunch and up to 3 grams of protein per serving to fuel
fun and adventure. Three intense flavor combinations make up the BOLDS(TM) line including Buffalo Wing Blue
Cheese, Pizza and Bacon Cheddar. These new products have a suggested retail price of $2.99 for a 6-count box
and are available now exclusively at Wal-Mart stores nationwide with a wider retail launch on March 3rd.

(Logo:http://photos.prnewswire.com/prnh/20 140219/NY671 07)

BOLDS(TM) cracker sandwiches stay true to the Lance® brand, made with quality ingredients, such as real cheese
and no added preservatives. BOLDS(TM) Buffalo Wing Blue Cheese grabs flavor by the horns and doesn't let go.
This instant classic pairs blazin' buffalo sauce and creamy blue cheese in every delicious bite to keep you going on
the most extreme days. BOLDS(TM) Pizza turns snack time into go time with a fresh-out-of-the-oven taste of real
mozzarella and parmesan cheese between two crunchable crackers. BOLDS(TM) Bacon Cheddar rounds out the
trio, featuring crispy bits of bacon baked into every cracker and filled with real cheddar cheese.

"We are excited to add bigger, bolder flavors to our brand through Lance® BOLDS(TM)," said Tom Ingram, Senior
Brand Director, Bakery at Snyder's-Lance, Inc. "With BOLDS(TM), we injected extreme flavor profiles to give the
classic sandwich cracker a jolt while maintaining the quality that Lance® is known for. We look forward to fueling a
new generation, like Nyjah Huston, with these new fun flavors."

Nyjah Huston commented, "As a street skater, I am always on the move and always looking for convenient ways to
refuel. With Lance® BOLDS(TM) on hand, I can just grab and go. They have the best flavors and they keep me
going after a long day of skating. I am stoked to join the Lance family as the official spokesperson."

To commemorate the launch of BOLDS(TM) cracker sandwiches, Lance® is offering consumers a chance to win a
trip for four to see pro-skateboarder Nyjah Huston compete in the X-Games in Austin, TX June 5th-8th, 2014, as
well as many other prizes. For more information on how to enter the "BOLDS(TM) Fuel You Sweepstakes" go
tohttp://www.lancebolds.com .

To find out more about BOLDS(TM) and other Lance® snackable treats, please visit-
http://www.lance.com/bolds
        http://www.lance.com
Facebook-           http://www.Facebook.com/LanceSnacks
Twitter- @LanceSnacks



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 46 of 137
  Lance® Teams Up With Pro Skateboarder Nyjah Huston To Announce The Launch Of BOLDS(TM); A Rush Of
                    Three New Extreme Flavors Between Crunchable Baked Crackers

About Lance Sandwich Crackers
Lance® celebrated its 100th anniversary in 2013 by giving consumers "more of what they love." Lance® cracker
sandwiches are available in more than 20 varieties, including ToastChee®, Whole Grain, Cracker Creations®,
XtraFulls® and Bolds(TM). Each product is made with freshly baked, crispy crackers, real ingredients like freshly
ground peanut butter, and contains up to 6 grams of protein. For more information about Lance® cracker
sandwiches, visithttp://www.lance.comor the Lance SnacksFacebook page.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®, Quitos(TM) and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visithttp://www.snyderslance.com. LNCE-G

SOURCE Lance


CONTACT: Jason Geller, 5W Public Relations, 212-999-5585, jgeller@5wpr.com


Load-Date: February 20, 2014


  End of Onnwwnt




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 47 of 137
                              First Aid Shot Therapy completes Series B
                                                          peHUB
                                          February 10, 2014 Monday 12:13 AM EST


Copyright 2014 HedgeWorld USA Inc., All Rights Reserved

Length: 1205 words
Byline: Angela Sormani

Body


Consumer health care company First Aid Shot Therapy has completed a Series B financing round. Sofinnova
Ventures and Redmile Group co-led the round with additional support from investors including Sofinnova
HealthQuest , Clearwell Group and Mark Rampolla, founder and former CEO of ZICO Beverages , maker of
ZICO Pure Premium Coconut Water.

PRESS RELEASE

First Aid Shot Therapy® (FAS.T.), a consumer health care company focused on over-the-counter (OTC) medicine
in liquid 'shot' (40mll 1.350z.) form, announced today that it has completed a Series B financing round. Sofinnova
Ventures and Redmile Group co-led the round with additional support from investors including Sofinnova
HealthQuest, Clearwell Group and Mark Rampolla, Founder and former CEO of ZICO Beverages, maker of ZICO
Pure Premium Coconut Water.

The Series B funding will be used to expand the company's growth by bringing to market a second product,
FAS.T. Upset Stomach Relief, and supporting geographic launches in the Boston area and other major markets
nationwide.

"We are very pleased to broaden our funding base with experienced new investors who share F.A.S.T.'s passion for
the rapidly growing consumer healthcare market," said Mary Page Platerink, Founder and Chief Executive Officer of
F.A.S.T. "On the back of strong customer demand we are growing the business ahead of plan. We are delighted to
have the support of seasoned health care and consumer product investors as we build on the successful launch of
our FAS.T. Pain Relief product in Seattle, Washington, in 2013."

Platerink continued: "Innovation in the OTC market has been focused on functional benefits, but we believe
consumers are looking not only for effective products, but also for products that fit into their lifestyles and help them
live their lives uninterrupted. Since our launch, we have achieved listing with many of the key grocery and
convenience distributors. Retailers such as Bartell Drug, Barnes & Noble College Bookstores and The Pantry have
positioned the product in prime locations in their stores with great success. Additionally our online sales through
Amazon.com continue to grow. We will continue our growth by launching with key retailers in Boston and
nationwide who share our passion for this dynamic new product category."

FAS.T.'s products are OTC pharmaceutical based single serve liquid medicines that meet the applicable OTC
monograph and are intended to treat everyday conditions such as pain and upset stomach. Additional products
aimed at a broad range of consumer needs are being developed and will be launched in due course. F.A.S.T.'s
product portfolio addresses common health conditions that affect tens of millions of Americans every day.

"I've always believed that beverages were a great delivery device for medicinal purposes and First Aid Shot
Therapy ® is the best execution of this I've seen," said Mark Rampolla, Founder and former CEO of ZICO
Beverages, maker of ZICO Pure Premium Coconut Water. "I'm very impressed with Mary Page, the team she



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 48 of 137
                                    First Aid Shot Therapy completes Series B

assembled and what they have accomplished. I believe they have what it takes to build this into a mega brand that
revolutionizes the way we take medication."

"We are pleased with the response that F.A.S.T. has received from retailers and consumers alike." said Garheng
Kong, M.D., Ph.D., Managing Partner of Sofinnova HealthQuest Capital. "We continue to believe the consumer
segment to be a major growth area for healthcare investment today, and FAS.T. is well positioned to be one of the
leaders in this field."

About First Aid Shot Therapy®

Headquartered in Burlingame, California, privately held First Aid Beverages, Inc. (dba "First Aid Shot Therapy®") is
focused on the development and commercialization of a comprehensive portfolio of OTC pharmaceutical products
in liquid 'shot' (40mll 1.350z.) format. The FAS.T. team is comprised of consumer product executives that have
been responsible for the launch and commercial success of products such as VitaminWater and Pretzel Crisps.
FAS.T.'s products are formulated by the Company's proprietary research and development organization, FAS.T.
Labs(tm). FAS.T. was co-founded by Professor Jay Pasricha, M.D., Professor of Medicine at Johns Hopkins
Medicine. In addition, FAS.T. has assembled an Advisory Board comprising some of the leading regulatory
advisors and consumer marketing executives in the world including Mary Minnick, Partner at Lion Capital and
former President of Marketing, Strategy and Innovation at The Coca-Cola Company and Peter Barton Hutt, former
General Counsel of the Food and Drug Administration.

About Sofinnova Ventures

Sofinnova Ventures has over 40 years of experience building healthcare companies into market leaders. With $1.4
billion in committed capital, the firm applies capital and expertise to take companies from inception to exit.
Sofinnova closed its life science-focused $440M fund, SVP VIII, in late 2011. The firm's investment team of MDs
and PhDs has significant scientific, operational and strategic experience, and specializes in financing later stage
clinical products and growth companies. Our team partners with entrepreneurs to address patients' unmet medical
needs and develop innovative products. Sofinnova Ventures has offices in Menlo Park and La Jolla, California. For
more information, please visit www.sofinnova.com.

About Redmile Group

Redmile Group is a healthcare investment organization based in San Francisco, California and New York, New
York. For more information, please visit www.redmilegrp.com.

About Sofinnova HealthQuest Capital

Sofinnova HealthQuest Capital makes go-to-market and early growth investments in innovative healthcare
companies that are improving both patient outcomes and healthcare economics. Investments focus on the medical
device, diagnostics, patient care products, consumer health and healthcare IT fields. The HealthQuest investing
team includes deep operational, clinical and scientific expertise and worldwide relationships throughout the
healthcare industry that can be leveraged to add value to its portfolio companies. HQC is the newest investment
fund from Sofinnova Ventures. For over 40 years Sofinnova has backed some of the most exciting and successful
innovators in healthcare. For more information, visit healthquestcapital.com.

About Clearwell Group

Clearwell Group, a Tampa-based family office investment manager, invests with the belief that businesses can
generate positive impact in addition to investment return. Investments support high integrity entrepreneurs with a
collaborative approach to creating value that leverages our experience and network. This aligns Clearwell's
interests with management to achieve the best possible outcome, with the right amount of capital, over the right
period of time. Clearwell makes meaningful minority and control investments in companies with revenue ranging
from $0 to $30 million across the business cycle with the greatest focus on expansion or growth stage companies in




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 49 of 137
                                  First Aid Shot Therapy completes Series B

the southeastern United States. Industries of particular interest include healthcare, de-risked technology,
beverages, consumer products, financial services and software. For more information, visit clearwellgroup.com


Load-Date: March 31,2014


  End of Doc Ulll('ll t




        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 50 of 137
           First Aid Shot Therapy® (F.A.S.T) Completes Series B Financing
                                                           PR Newswire
                                           February 10, 2014 Monday 6:00 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 1211 words
Dateline: BURLINGAME, Calif., Feb. 10, 2014

Body


 First Aid Shot Therapy® (FAS.T.), a consumer healthcare company focused on over-the-counter (OTC) medicine
in liquid 'shot' (40mll 1.350z.) form, announced today that it has completed a Series B financing round. Sofinnova
Ventures and Redmile Group co-led the round with additional support from investors including Sofinnova
HealthQuest, Clearwell Group and Mark Rampolla, Founder and former CEO of ZICO Beverages, maker of ZICO
Pure Premium Coconut Water.

(Logo:http://photos.prnewswire.com/prnh/2014021 0/SF61822LOGO)

(Logo:http://photos.prnewswire.com/prnh/20130724/S F52046LOGO-b)

The Series B funding will be used to expand the company's growth by bringing to market a second product,
FAS.T. Upset Stomach Relief, and supporting geographic launches in the Boston area and other major markets
nationwide.

"We are very pleased to broaden our funding base with experienced new investors who share F.A.S.T.'s passion for
the rapidly growing consumer healthcare market," said Mary Page Platerink, Founder and Chief Executive Officer of
FAS.T. "On the back of strong customer demand we are growing the business ahead of plan. We are delighted to
have the support of seasoned healthcare and consumer product investors as we build on the successful launch of
our FAS.T. Pain Relief product in Seattle, Washington, in 2013."

Platerink continued: "Innovation in the OTC market has been focused on functional benefits, but we believe
consumers are looking not only for effective products, but also for products that fit into their lifestyles and help them
live their lives uninterrupted. Since our launch, we have achieved listing with many of the key grocery and
convenience distributors. Retailers such as Bartell Drug, Barnes & Noble College Bookstores and The Pantry have
positioned the product in prime locations in their stores with great success. Additionally our online sales through
Amazon.com continue to grow. We will continue our growth by launching with key retailers in Boston and
nationwide who share our passion for this dynamic new product category."

FAS.T.'s products are OTC pharmaceutical based single serve liquid medicines that meet the applicable OTC
monograph and are intended to treat everyday conditions such as pain and upset stomach. Additional products
aimed at a broad range of consumer needs are being developed and will be launched in due course. F.A.S.T.'s
product portfolio addresses common health conditions that affect tens of millions of Americans every day.

"I've always believed that beverages were a great delivery device for medicinal purposes and First Aid Shot
Therapy ® is the best execution of this I've seen," said Mark Rampolla, Founder and former CEO of ZICO
Beverages, maker of ZICO Pure Premium Coconut Water. "I'm very impressed with Mary Page, the team she
assembled and what they have accomplished. I believe they have what it takes to build this into a mega brand that
revolutionizes the way we take medication."




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 51 of 137
                         First Aid Shot Therapy® (F.A.S.T) Completes Series B Financing

"We are pleased with the response that F.A.S.T. has received from retailers and consumers alike." said Garheng
Kong, M.D., Ph.D., Managing Partner of Sofinnova HealthQuest Capital. "We continue to believe the consumer
segment to be a major growth area for healthcare investment today, and F.A.S.T. is well positioned to be one of the
leaders in this field."

About First Aid Shot Therapy®

Headquartered in Burlingame, California, privately held First Aid Beverages, Inc. (dba "First Aid Shot Therapy®") is
focused on the development and commercialization of a comprehensive portfolio of OTC pharmaceutical products
in liquid 'shot' (40ml I 1.350z.) format. The FAS.T. team is comprised of consumer product executives that have
been responsible for the launch and commercial success of products such as VitaminWater and Pretzel Crisps.
 F.A.S.T.'s products are formulated by the Company's proprietary research and development organization, F.A.S.T.
Labs(tm). F.A.S.T. was co-founded by Professor Jay Pasricha, M.D., Professor of Medicine at Johns Hopkins
Medicine. In addition, FAS.T. has assembled an Advisory Board comprising some of the leading regulatory
advisors and consumer marketing executives in the world including Mary Minnick, Partner at Lion Capital and
former President of Marketing, Strategy and Innovation at The Coca-Cola Company and Peter Barton Hutt, former
General Counsel of the Food and Drug Administration.

About Sofinnova Ventures

Sofinnova Ventures has over 40 years of experience building healthcare companies into market leaders. With $1.4
billion in committed capital, the firm applies capital and expertise to take companies from inception to exit.
Sofinnova closed its life science-focused $440M fund, SVP VIII, in late 2011. The firm's investment team of MDs
and PhDs has significant scientific, operational and strategic experience, and specializes in financing later stage
clinical products and growth companies. Our team partners with entrepreneurs to address patients' unmet medical
needs and develop innovative products. Sofinnova Ventures has offices in Menlo Park and La Jolla, California. For
more information, please visithttp://www.sofinnova.com.

About Redmile Group

Redmile Group is a healthcare investment organization based in San Francisco, California and New York, New
York. For more information, please visithttp://www.redmilegrp.com.

About Sofinnova HealthQuest Capital

Sofinnova HealthQuest Capital makes go-to-market and early growth investments in innovative healthcare
companies that are improving both patient outcomes and healthcare economics. Investments focus on the medical
device, diagnostics, patient care products, consumer health and healthcare IT fields. The HealthQuest investing
team includes deep operational, clinical and scientific expertise and worldwide relationships throughout the
healthcare industry that can be leveraged to add value to its portfolio companies. HQC is the newest investment
fund from Sofinnova Ventures. For over 40 years Sofinnova has backed some of the most exciting and successful
innovators in healthcare. For more information, visithealthquestcapital.com.

About Clearwell Group

Clearwell Group, a Tampa-based family office investment manager, invests with the belief that businesses can
generate positive impact in addition to investment return. Investments support high integrity entrepreneurs with a
collaborative approach to creating value that leverages our experience and network. This aligns Clearwell's
interests with management to achieve the best possible outcome, with the right amount of capital, over the right
period of time. Clearwell makes meaningful minority and control investments in companies with revenue ranging
from $0 to $30 million across the business cycle with the greatest focus on expansion or growth stage companies in
the southeastern United States. Industries of particular interest include healthcare, de-risked technOlogy,
beverages, consumer products, financial services and software. For more information, visit clearwellgroup.com

For more information, please visithttp://www.firstaidshottherapy.com



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 52 of 137
                         First Aid Shot Therapy® (FAS.T) Completes Series B Financing

Media Contact:

Mary Page Platerink
Email:mplaterink@firstaidshottherapy.com

RELATED LINKS
http://www.firstaidshottherapy.com

SOURCE First Aid Shot Therapy, Inc. ("FAS.T.")


Load-Date: February 11, 2014


  End of DocuHlent




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 53 of 137
               Q4 2013 Snyder'sLance Inc Earnings Conference Call - Final
                                           FD (Fair Disclosure) Wire
                                            February 7, 2014 Friday


Copyright 2014 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2014 CCBN, Inc.

Length: 9177 words

Body


Corporate Participants

* Mark Carter

Snyder's-Lance Inc - VP IR

* Carl Lee

Snyder's-Lance Inc - CEO, President, Director

* Rick Puckett

Snyder's-Lance Inc - EVP, CFO, Treasurer, Secretary

Conference Call Participants

* Jonathan Feeney

Janney Montgomery Scott - Analyst

* Sarah Miller

SunTrust Robinson Humphrey - Analyst

* Lou Beyon

KeyBanc Capital Markets - Analyst

* Brett Hundley

BB&T Capital Markets - Analyst

* Thilo Wrede

Jefferies & Co. - Analyst

* Rohini Nair

Deutsche Bank - Analyst



        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 54 of 137
                             Q4 2013 Snyder'sLance Inc Earnings Conference Call - Final

* Amit Sharma

SMO Capital Markets - Analyst

* Michael Gallo

CL King & Assoc. - Analyst

Presentation

OPERATOR: Good morning. My name is Lisa and I will be your conference operator today. At this time, I would like
to welcome everyone to the Snyder's-Lance Incorporated full-year 2013 earnings conference call.

All lines have been placed on mute to prevent any background noise. After the speakers' remarks, there will be a
question-and-answer session. (Operator Instructions)

Mr. Mark Carter, Vice President and Investor Relations Officer, you may begin your conference.

MARK CARTER, VP IR, SNYDER'S-LANCE INC: Good morning, everyone. With me today are Carl Lee, President
and Chief Executive Officer, as well as Rick Puckett, Executive Vice President and Chief Financial Officer of
Snyder's-Lance Incorporated. During today's call, we will discuss our 2013 full-year results as well as estimates for
2014.

As reminder, we are webcasting this conference call, including the supporting slide presentation, on our website at
www.Snyderslance.com.

Before we begin, I would like to point out that, during today's presentation, management may make forward-looking
statements about our Company's performance. Please refer to the Safe Harbor language that's included in each of
our presentations. I will now turn the call over to Carl Lee, President and Chief Executive Officer, to begin
management's comments.

CARL LEE, CEO, PRESIDENT, DIRECTOR, SNYDER'S-LANCE INC: Thank you Mark. Good morning, everyone,
and welcome to our fourth-quarter call. We really appreciate you investing your valuable time to work with us today
and listen to our results, talk a little bit about our future and where we're going. We want to make sure that we are
very open and we have a chance to deal with all of your questions as we go forward.

As I begin my remarks, I want to focus on a couple of things. I think that we want to clearly talk about our recent
past, we want to talk about our coming year, and we also want to talk a little bit about our future and where we want
to take our company as we continue to grow.

As we deal with today's conference call, we are going to dig into Q4. And we want to make sure you feel very
comfortable and have a chance to deal with your questions, and we clearly articulate what drove our results during
the quarter. We are also going to talk a little bit about how delighted we are about our potential in 2014, but we are
also going to clearly demonstrate our can determination to continue to build our company and grow our business
because we've got a lot of great associates working day in and day out for us.

Let's dig a little bit into Q4 before I get into the posted remarks in the presentation. The big question is, well, what
really happened in Q4? What drove the shortfall on our EPS? And we want to be clear about that and make sure
that we articulate it to your satisfaction.

I think the first and foremost thing that we need to talk about is, throughout 2013, we had a tremendous amount of
activity in projects going across all of our sites, all of our major manufacturing sites, and regional DCs experienced
some type of major project or a system change or other things that really took their time and effort to deal with as
they also ran our plants and ran them efficiently day in and day out.




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 55 of 137
                             04 2013 Snyder'sLance Inc Earnings Conference Call - Final

With those 12 major projects going on across our entire operation and supply chain, we did have two that came in
behind schedule and two that experienced some additional difficulty late in 04 and were unable to deliver the
savings that we had built into our forecast. One of those was a major consolidation up in Canada where we brought
to plants together. And most of you are familiar with all the heavy lifting that's involved when you're bringing
operations of that magnitude into one site. And then we also had some difficulty with a major bakery line that we
were bringing up that came in behind schedule.

So, having dealt with 12 projects, having two come in behind is not acceptable. It's disappointing. However, the
good news is both of those have been corrected and we've got that behind us, so it will not be impacting us in 01 or
going into 2014.

In addition, the other difficulty we had was while we had fairly good growth compared to the categories and we had
strong organic growth in general, we did not deliver our revenue forecast, and that contributed to a small part of our
overall miss for the quarter. The majority of our miss came in through our plant consolidations and the balance can
be explained through our revenue challenges.

Now, Rick is going to get into a little more detail than this, but I wanted to just be very forthcoming and very upfront
with why we had our miss in 04 and make sure that, through transparency, we are very clear about covering both
our opportunities and our issues with you clearly.

Now, I'm going to ask you to turn to the presentation that Mark had posted earlier and ask you to go to Page 4. We
will get into a little bit of overall core competencies, a little bit of some of our progress in 2013, and also continue to
give you an overview for 2014. So, if you take a look at Page 4, and reinventing your snack experience is the
overall headline, as we get into really where our strengths are as a company, we are proud to be a leader in highly
differentiated snacks. If you take a look at SOH and if you take a look at Lance sandwich crackers, really known for
quality and variety. If you take a look at Cape Cod, it really stands for handcrafted reduced-fat high-quality kettle
chips. And then our Pretzel Crisps really is a very versatile and multipurpose item that deals in -- provides itself as
both a cracker and also a great as-a-bag snack. So we are very proud of our core brands and all of our brands, but
we really are playing in some differentiated areas.

We also market leaders in premium categories, and we are the leaders in categories that we see have lots of
growth potential because of the uniqueness and they also address very changing consumer demands. We are also
very proud of our national DSD system because it drove distribution gains across our core brands last year and
really increases our retail presence day in and day out.

We're also clearly a new product innovator in step within leading some consumer trends and expectations. And
clearly we are quality lead and we are brand builders, and we work diligently at that each and every day.

Turning now to Page 5, digging a little deeper into our 2013 achievements, we gained ACV distribution across all of
our core brands, so we expanded both our distribution, our retail coverage, and our consumer reach with our ACV
coverage and expansion through our DSD operation and our direct sales force with Snack Factory. We expanded
our market share position in pretzels, kettle chips, and Pretzel Crisps, continuing to expand our overall strong
position in those categories and reaching new highs for 2013.

We had tremendous growth for our first full year of Snack Factory Pretzel Crisps. As you are aware, that brand had
very high momentum, very high growth prior to our acquisition in the fall of 2012. And I am very proud of the team
because they kept that momentum and in the years expanded it and grew our business significantly throughout the
year.

Overall, we had 9% total company revenue growth, and we drew over 22% EPS growth for the year. We also had
organic growth across our core brands of well over 5% and in our total branded business, our total Company had
over 4% organic growth when you take out the contribution of the new revenue that came in from Snack Factory.
So, overall, very strong growth throughout the year, 9% topline, 22% bottom line is I want to commend our
associates for delivering.



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 56 of 137
                            04 2013 Snyder'sLance Inc Earnings Conference Call - Final

Turning now to Page 6 and talking a little bit about how we are supporting our brands and growing our overall
business, we increased our marketing and advertising investments throughout the year by over 21 % to support and
continue to accelerate both our brand building efforts and our appeal to reach to newer consumers and be able to
deliver our sales into more pantries across the US.

We added talent in our marketing organization and really beefed up our efforts there. We added talented new
people in our innovation process and in our pipeline of development for new products. We opened up our new R&D
center and we staffed well with some really quality scientists and some people who are very enthusiastic to
continue to work on developing great product news for the future.

We invested in our IBOs, our very important business partners, our independent business owners. We provide them
better tools and support to help each of them build their independent businesses. And we've got a number of things
on tap for 2014 as we continue to support this very, very important customer. And we are proud to be a partner of
theirs.

We invested capital in product quality, capacity and capabilities. As I mentioned earlier, we undertook some
significant major projects across all of our sites last year, consistent changes when we upgraded to Oracle in a
couple of sites, the new capacity, new lines, and having each of our plants touched by some type of major project.
And having two come in late did impact our 04, but tremendous progress was made as we built a stronger
foundation from a supply chain basis for 2014.

Turning now to Page 7, just looking into 2014, we are going to continue to invest heavily in our advertising, our new
product news and our overall marketing efforts. We are excited about the results that we saw in 2013. As you know,
we had advertising for Snyder's for most of the year. We covered a large portion of the overall major markets in the
US, and we saw some both short-term and long-term sustainable benefits from our TV advertising. In fact, the
commercial that most of you are familiar with was awarded some very special recognition as a very impactful as for
2013. We are going to be running that again this year with some additional ads all tied back in around our pretzel
pizzas and some of our product news. We are also going to be tying in with ESPN and a very popular site with Mike
and Mike, where you call in your own play to the week. We are also supporting our Lance Bowl initiative with both
digital and social programming with X Games. We're going to continue our digital advertising with Cape Cod. We
have got some additional marketing and social programs planned for Snack Factory. And even beyond that, we're
going to be increasing our sales and our marketing team support for Snack Factory as we add some additional very
talented personnel to continue to take the great message of Snack Factory forward to more consumers.

Now turning to Page 8, as we look at consumer trends, we all know that they are changing and we are very fastly
progressing and developing and executing well against better for you initiatives. Very proud of what we are seeing
already with our gluten-free pretzel expansion, also excited about what we see with our reduced-fat Cape Cod is it
continues to grow. Whole grains, sandwich crackers are all areas of expertise that we have got that we continue to
expand and we're looking forward to the ability to continue to really lead this change and address consumers'
expectations sometimes before they even realize they have them, and making sure that we take care of our overall
portfolio of great brands but really cater to this better for you opportunity that is developing quite nicely. And we're
uniquely designed as a company to provide great new products and to make sure that we get them into market very
quickly with the advantage of our DSD system and execute them well at store level.

And Page 9 gives you just another overview of our new product for next year. Cape Cod, we are excited about what
we are already seeing with our product news that's in the marketplace there with the new waffle cut flavor and in
our limited batch. We have got Sweet & Salty coming out that's already showing very good progress so far with our
Snyder's lineup. Our gluten-free continues to perform well.

We are proud of our bowls. That launch is underway and will be hitting stores in just a few more weeks. And then
our Pretzel Crisps have some exciting new flavors as they continue to expand their overall coverage across the US
market retail landscape.

That gives you a little bit of coverage of our overall results and progress for 2013 and as we look forward to 2014.



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 57 of 137
                            04 2013 Snyder'sLance Inc Earnings Conference Call - Final

Now, I would like to turn you to Page 10 and turn the floor over to Rick, who is going to get a little bit more deeper
into our overall financial results for both the quarter and for the year.

RICK PUCKETT, EVP, CFO, TREASURER, SECRETARY, SNYDER'S-LANCE INC: Good morning, everyone. I'm
on Page 11, actually.

As we look at the fourth-quarter revenue summary, excluding acquired revenue, total revenue increased 6.7% and
core brands were up 6.8%. Of that 6.8%, 1.8% was pricing in the quarter.

We had very good growth in the size of Hanover, Cape Cod, and Snack Factory brands. Partner brands were up as
we picked up additional partners during the quarter in the West, which will improve our service frequency and route
count supporting the driving of our core brand geographic expansion. If you'll recall, we are looking to move certain
products core brands out West and this increases the ability to do so by creating that railroad, if you will, to help us
get our core brands out further West.

Private brands revenue, while it was essentially flat, pricing was a negative 0.6% here. It was impacted primarily by
our planned optimization of cutting lower-margin businesses. We also experienced some end-of-the-year weather-
related issues in shipping to customers, which would have resulted in a slight increase year-over-year in the private
brands business.

On Page 12, this is a full-year showing a 9% overall increase in our business. Excluding acquired revenue here,
total revenue increased 4%, as Carl mentioned a few years ago, and core brands were actually up 5% for the year.
We had very good growth overall in all of our core brands, and we expect that -- and we saw market share gains in
almost all of them.

Partner brands were up as we picked up additional partners during the fourth quarter as we just talked about. And
then private brands revenue, while up slightly, was impacted primarily by, again, our planned optimization of cutting
some lower margin business.

Looking at Page 13, these are the key statistics for the fourth quarter. Let's turn our attention to the gross margin
because that's where Carl mentioned a few minutes ago the impact would show as we talk about some of these
issues that we have in the fourth quarter.

The gross margin for 2013 was 33.3% versus 34.7%. It was down 140 basis points year-over-year. The projects
that Carl mentioned actually equal about 65 basis points when looking at the impact on the fourth quarter for those
projects. The additional 35 basis points comes from the Canadian consolidation that Carl mentioned as well. So,
both of those items hit our 04 and hit to our gross margin.

In addition to that, we did have a higher trade spend, especially in the cracker category, to support that growth,
which was equal to about 30 basis points. Therefore, the operating margins at 8% versus 7.9% were chiefly
impacted by the gross margin items, although they were offset significantly by cost performance in the operating
expense category of 150 basis points.

Looking at the full year on Page 14, we are showing an 8.8% increase year-over-year in our topline revenue, and
we talked about the mix of that a few minutes ago.

Again, on the gross margin, it was up 50 basis points year-over-year and that was primarily a result of the influence
of Snack Factory coming into our business. And that was offset, again, by the same things that hurt us in the fourth
quarter, which total up to be about 55 basis points between the two on a yearly basis.

Operating margins at 7.5% were up 70 basis points. That was again influenced by really good cost performance of
approximately 20 basis points in operating expenses but was offset by some of these items on the gross margin
line.

Let's talk about the tax rate for a moment. Tax rate was at 36.8%. We had discussed in our last call and even on
our second-quarter call that we had expected additional tax benefits due to some expiration of certain statute of


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 58 of 137
                            Q4 2013 Snyder'sLance Inc Earnings Conference Call - Final

limitations. They did not occur in the year, so this resulted in a higher effective tax rate than prior years, and it
represents the difference of about $0.04 this year in EPS versus last year. So, it's a pretty significant impact on the
overall EPS year-over-year.

Turning to Page 15, our cash flow items, we generated very good free cash flow during 2013. And accordingly, we
have reduced our leverage significantly down to a 2.6 level. This is a result of better discipline around our working
capital components, which was a significant focus for us in 2013. It also increases our capacity to participate in
future M&A transactions, especially as we look forward into 2014, and the cash generation that we expect to get
from operations during that period.

CapEx was $6 million less actually in 2013 than the previous year, but for the full year 2014, we do expect to spend
approximately $5 million to $10 million more than we did in 2013. And we will talk about that in a few minutes.

Let's turn to our full-year estimates on Page 17. The revenue guidance here for 2014 is consistent with our long-
term goals that have been discussed with you previously. Top line net revenue is expected to grow between 3% to
5% organically in 2014.

We had organic growth in 2013 of 4% in a very tough topline environment. We will have a 53rd week in 2014. We
estimate that to be worth about 1%, given the timing of that, that would contribute growth year-over-year.

The EPS growth is expected to grow by 10% to 16% in 2013, again reflecting strong organic growth here as well.
The productivity actions that were taken late in 2013 will, though, certainly have an overlapping positive effect on
the results for 2014.

In addition, we are initiating further cost reduction activities planned for 2014 which will also add to our improved
performance. The extra week in 2014 is not expected to add significantly to the EPS line.

Even though we do not provide quarterly guidance, we feel it is prudent to let you know that we will be investing an
additional $0.10 approximately in EPS in the first quarter. This $0.10 will be used to launch our new products, which
are significant, and jumpstart the growth in the first quarter through additional advertising, promotions, and
marketing costs. Therefore, we will see a lower first-quarter earnings than last year as some of the benefits of the
increased spend will occur after the first quarter.

We are estimating CapEx to be $70 million to $75 billion in 2014. We are investing in additional capacity to meet
our demand in our core brands in some areas. And we expect to see our free cash flow to be strong again in 2014.

So with those remarks, I will turn it back over to Carl.

CARL LEE: Thank you, Rick. Again, we appreciate everyone joining us for the call today. I think we want to
continue to explain Q4 for you and dig into that deeper through your questions, but we also want to convey a very
positive message about 2014 and the fact that we've got a lot of confidence in what our team is going to be a
positive. So, we've got a lot of great brands and a lot of great product plans in place to make sure we leverage 2014
and make the chance to live up to our full benefits and our full potential.

So, with that, we will turn it back over to your questions and be able to deal with each of those individually, and we
will ask Mark and the operator to please take it from here.

Questions and Answers

OPERATOR: (Operator Instructions). Jonathan Feeney from Janney.

JONATHAN FEENEY, ANALYST, JANNEY MONTGOMERY SCOTT: Thanks very much. I wanted to ask about the
core brand performance. Looking into 2014, you got some significant distribution gains, it seems, from the Snack
Factory. Absent those distribution gains and distribution gains in general, can you give me a sense what the same-
store sales would be typically for a core brand product of Snyder's-Lance right now?



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 59 of 137
                            04 2013 Snyder'sLance Inc Earnings Conference Call - Final

CARL LEE: I think you are probably referring maybe -- this is Carl, and thanks for joining us. I think you're referring
maybe to just overall store level velocity and what we see as --

JONATHAN FEENEY: Yes, store level velocity as you see it and how confident you are in that going into 2014.

CARL LEE: I think that, to your point, we really expanded distribution now for two years in a row across all of our
core brands. The one with the highest overall distribution gains has been Snack Factory, and we continue to see
improved velocity even with Snack Factory. As we expand our overall ACV and expand our display coverage at
store level, we are continuing to see velocity climb. So the more visibility we drive at retail, especially with that
brand, the more we are seeing it correlate back to consumer turns and pick up. So overall velocity, we are feeling
pretty comfortable across our core brands.

JONATHAN FEENEY: Thanks, and just one other one. If you could just detail the capital expenditure a little bit
more. You said $70 million to $75 million. It would seem that -- I know it's a growth business but it seems like
there's a lot of different moving parts there. I would think at some point -- maybe if you could identify how much of
that is maintenance versus growth, Rick, and if you could give us a sense when, if ever, that might be stepping
down or being leveraged in some way.

RICK PUCKETT: Yes, thanks. I Think, if you look at our 2014 CapEx plan, about $40 million of that is maintenance
and the rest is building cost reduction kinds of activities as well as capacity. And we are building additional capacity
as we did in 2013. We had, as Carl mentioned, several capital projects in the supply chain that increased the quality
as well as capacity and the capability to allow us to grow. So I think, for 2014, you will see a $40 million or so
maintenance number because we still have 12 facilities, or I think it's 12, and those do need to be maintained. And
we are upgrading things all the time and modernizing, as well as increasing our efficiencies as we invest in some of
this older equipment that we are continually working through. So, there's probably about $20 million to $25 million
then would be sort of capacity related, and the rest would be efficiency and cost performance.

JONATHAN FEENEY: That's very helpful. Thanks very much guys.

OPERATOR: Bill Chappell from SunTrust. Your line is open.

SARAH MILLER, ANALYST, SUNTRUST ROBINSON HUMPHREY: This is Sarah Miller on for Bill. One of my
questions has to do with can you give us a little bit more color on some of your West Coast progress? I know that's
a big driver of some of your growth going forward, and I guess kind of touch on is there any way you can qualify
what your ACV distribution looks like out there and where you think you can go over the next year?

CARL LEE: Appreciate the question. I think one of the things that we have been able to benefit from through our
expanded DSD system is to be able to take some of our Lance sandwich crackers, for instance, out West, Cape
Cod out West, some of our other brands, expand those as well. And overall, we are very pleased with the progress.
We moved early with Lance sandwich crackers and have been able to continue the momentum of building our ACV
there, and we've made some strides.

We don't really get into brand level ACV numbers. I hope you are okay with that. But we have seen continuous ACV
gains on Lance sandwich crackers. We are seeing some very significant pickup on our Cape Cod. We will be
moving Cape Cod into some additional markets this year out West and are pleased with both the retailers' reaction
and the response from our IBOs so far.

So one of the advantages of having a national DSD system is either with the current brands we have to move them
out or brands that we may acquire, to be able to take them into lots of new markets relatively quickly. We have a
very strong, dedicated center-store merchandising capabilities through our DSD system.

SARAH MILLER: Okay. Then my other question is on the M&A market. Can you talk about what you are seeing
there and whether there's lots of competition, a lot of stuff for sale, that kind of thing?




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 60 of 137
                            Q4 2013 Snyder'sLance Inc Earnings Conference Call - Final

RICK PUCKETT: Sarah, we really don't talk too much about that on a call, but we are certainly in the deal flow. We
also are aware of the things that are out there, and we continually look at opportunities. So, I don't see it slowing
down. I think it's probably going as quickly as we saw in 2013.

CARL LEE: Let me add just a little bit to your comments, Rick. I think, if you take a look at Snack Factory and you
take a look at the success that our team delivered on that, we acquired that just over 15 months ago. We are very
pleased with the progress we made bringing it in quickly and smoothly as far as integration goes. And then we hit
our acquisition model as far as making sure that we were able to deliver the top line and bottom line performance
that we expected. So, we are very comfortable with that investment. We are also very comfortable with the progress
that we have made so far, so naturally we would always be interested in another type of Snack Factory opportunity.

OPERATOR: Akshay Jagdale, KeyBanc Capital Markets.

LOU BEYON, ANALYST, KEYBANC CAPITAL MARKETS: This is actually [Lou Beyon] for Akshay. I just wanted to
dig a little bit into your organic sales growth expectations for 2014. I know you said in on your guidance you are
guiding to 3% to 5% for the total company, but I was wondering if you could provide some additional color for your
main categories of sandwich crackers, pretzels and chips.

CARL LEE: I think, if you take a look at our 2013 performance, we had over 5% organic growth for our core brands.
We had 4% overall total company growth. We had very, very strong performance again from our Snack Factory
business. So we are seeing the overall environment to be a little bit more challenging.

If you read the headlines that are out there, it indicates that we need to be a little bit careful with our estimates and
our forecast. But being able to talk about the growth we had in 2013 continuing into 2014 is pretty positive, in my
book. And we expect to continue to see our SOH do well. That's the reason we are investing more in the first
quarter with advertising and expanding our coverage to ESPN. We are excited about our bowls and our Lance
sandwich crackers and that is going to be supported in Quarter 1 this year and then also our other brands.

So one thing that Rick talked about is we are pleased with the performance. It's in line with our past performance
this year and then also our ability to forward spend just a little bit in Q1 to make sure that we have got good
coverage for our brands and that we get the product news out there and consumers are aware of it quickly.

LOU BEYON: Thanks. That's very helpful. And then just to follow up, in terms of investments that you are making
on advertising, can you maybe quantify? First of all, do you expect advertising to be up in 2014 or at the same
spending level as 2013? And can you comment maybe a little bit more on some of the success that you had with
your advertising initiatives in recent quarters?

RICK PUCKETT: I'll take that. This is Rick. I would echo what Carl said in a few minutes ago in terms of the
success of the advertising that we saw with Snyder's of Hanover that, as he mentioned, won some awards actually,
as well as was productive for us on topline growth in that category.

We did spend over 20% more in 2013 than we did in 2012 for marketing and advertising. We do plan to spend 15%
to 20% more over 2013 in 2014 in marketing and advertising.

So, we continue to invest back some of the positive performance we are having on the cost side into the business
to drive the topline growth. And while most of this is being spent in core brands, absolutely there are marketing
efforts and there are other allied brands, and that will help grow those as well. So we are investing probably 15% to
20% more next year as well.

LOU BEYON: Okay, thank you. I will pass it on.

CARL LEE: And just to emphasize what you said, Rick, a lot of that will fall into Q1. So, our incremental spending
will be in Q1. And I just want to make sure that the note that Rick had made on that earlier is again noted because
it's all around supporting our new products and the consumer activation for those.

LOU BEYON: Got it. Thank you.


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 61 of 137
                            04 2013 Snyder'sLance Inc Earnings Conference Call - Final

OPERATOR: Brett Hundley, BB&T Capital Markets.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Rick, I just wanted to ask you, so the topline guidance,
3% to 5%, just following on that last question, the 53-week adds the 100 bps or so. So maybe a net view of 2% to
4% next year. And Carl, you certainly mentioned the need to be cautious, just given the environment. Can you guys
compare and contrast between the competitive environment that you see versus just a continued tough consumer
and just your view on both and whether one plays more than the other into just a cautious view from a topline
standpoint?

CARL LEE: Think just in general, you kind of described it. I think that there is two key components here. One is the
consumer's mindset of what they are doing generally with their shopping patterns, and shopping frequency and
purchasing habits. And we do see a little more caution there on their part. I think there has been, again, a lot of
articles out there recently about that. So there's a lot of press releases that cover that in pretty good detail.

I would say what other people have talked about we are seeing, so that's important. And then you still continue to
have some shifts with your major retailers. And some will progress this year; some will see more of what they saw
last year. So there's a little bit of a dynamic change both with our consumers and with our customers. And we are
expecting to see more going forward of what we saw in the back half of 2013, when people got a little bit more
cautious, throughout 2014. And we are trying to play just a little safer with our estimates for you.

RICK PUCKETT: I think it is worthwhile to not ignore what is happening with the consumer. The disposable income
was only up about 0.7% in 2013, which is a lot less than it was in 2012, at least similar to what I'm reading suggests
that 2014 will not be that much of a relief because the Obamacare is kind of like a tax, and that really impacts some
discretionary purchases we believe.

BRETT HUNDLEY: Okay. I Appreciate that. I guess referring to that, your sales guidance is -- can you discuss --
does that include any pricing or is that mostly volume?

RICK PUCKETT: If anything, there will be a consistent emphasis on being competitive, so there's certainly no price
increase built into that guidance.

BRETT HUNDLEY: Okay. And then just, Rick, I appreciate your commentary on 01 and the margin impact that you
saw during 2013. Gross margins were certainly volatile during the year. I'm just wondering if you can talk to some of
that seasonality and just maybe how we should think about margin improvements going forward in 2014.

RICK PUCKETT: It's a great question. The seasonality is not necessarily seasonality as much as it is how we look
to run promotional activities throughout the year, which I guess you could say is seasonal. But our trade spend and
our promotional activity, it varies a little bit from quarter to quarter, certainly with the back to school time being a
little higher. We are talking about our first quarter of this year is certainly going to be higher as we launch a
significant number of new products. So that's not going to -- in 2014, our promotional spend will not follow the same
pattern as it did in 2013. And so therefore we are going to promote quite a bit more in 01 than we ever have. We
believe that's necessary and we believe it's prudent to do that to get the trial of these new products that we are
putting on the shelf right now, which are still important to achieving our growth coming in 2014.

The other impact in 2013 were exactly the projects that Carl mention a few minutes ago. We have over a dozen
projects sitting in our supply chain across the year. These projects, when they are launching into production, always
have a launch cost component that we include in cost of goods. So that impacts gross margin as well.

In 2014, we really do not have those same types of projects coming on board. We have one project that's fairly
significant in capital, but it's not a difficult project from an implementation perspective. It's a pretty straightforward
capacity increase.

So, the kinds of things that impacted us in 2013 and even in 04 and to some degree in 03 were, in fact, one-time
events that are behind us now. So moving into 2014, you really can't use the gross margin experience that you had




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 62 of 137
                            04 2013 Snyder'sLance Inc Earnings Conference Call - Final

in 2013 to project 2014, which is unfortunate. And I understand that makes it hard to build a model, but I think taking
what we said about the first quarter will be pretty much the most important thing in building that out.

BRETT HUNDLEY: Rick, do you think that you guys have the ability to drive much further SG&A leverage in years
ahead?

RICK PUCKETT: I think there's certainly some room as we continue to -- we have one other major implementation
of systems to do, and that's in our distribution system. So, there could be some additional benefits from that. But
that's kind of early 2015, so it's not even in 2014.

BRETT HUNDLEY: Okay. And then just my -- oh, I actually had two more. They're quick. I Got removed from the
call earlier in the call. Did you guys detail the revenue challenges that you saw in 04, where they were?

CARL LEE: To a certain degree, I think we continue to see really good performance on Pretzel Crisps, very
pleased overall with our first year, even more pleased with the 04 performance on Pretzel Crisps. Also saw some
good progress on our Snyder's and then also our Cape Cod. We had little bit of softness in the overall category on
sandwich crackers and we experienced that, so that was a challenging. But overall good organic growth in 04 but
not quite the forecasted level that we had shared with you.

BRETT HUNDLEY: Okay, that's helpful. And just my last one is can you remind me if you guys pay slotting fees on
your Pretzel Crisps business? And can you just talk about how pricing has been for that product recently? I
appreciate it.

CARL LEE: I think that slotting is the term that is used primarily for warehouse goods. You've got an important
question there. But slotting is more for what (technical difficulty) you have got to pay for going through the
warehouse and the space in the warehouse and then ultimately space on the shelf and sometimes space for the
resets. So with the DSD environment, you really don't per say have slotting. There are some fees and some
expenses ago along with getting new items into stores, but it's not the same for both our Snack Factory as well as
for our DSD items. So there are expenses with launching items, because the key for us is making sure we have got
consumer interest levels up, and the trial comes in and then we built a good base business. So there are monies
tied to launching an item but it is not quite the same as it would be with a traditional warehouse center-of-store item.

BRETT HUNDLEY: Okay, thanks for taking my questions.

OPERATOR: Thilo Wrede, Jefferies.

THILO WREDE, ANALYST, JEFFERIES & CO.: You just mentioned your ongoing emphasis on being price
competitive. If you have cost deflation in 2014, would you even consider lowering prices to stay competitive?

CARL LEE: I think that we've got to be a little careful there. I think that promotional activity and things like that may
change as you go forward through the year. We have seen some improvements in overall cost input, but not
significant enough to maybe really take it to the point of a true price reduction.

I think what we are doing is being a little bit taking the high road, so to speak, and focusing more on putting out
really exciting differentiated new products out there. So through the excitement, the consumers see a reason to buy
our brands more often. Our Sweet & Salty pretzel from SOH has really been received very well. And that's a new,
exciting extension of the brand and one that needs to be supported early to drive trial. And then our Spoons is
getting off to a good start. And our Korn Krunchers is getting good recognition. We've got similar news on our other
core brands.

So, as Rick mentioned earlier, we are putting a lot more into marketing and a lot more into new product
development because the category is driven off of impulse, and it is driven off of variety and innovation. And we are
going to focus on that primarily and then we will keep a close eye on overall pricing to make sure that our premium
status is maintained but that we continue to attract people as well.




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 63 of 137
                            04 2013 Snyder'sLance Inc Earnings Conference Call - Final

So, I hope that helps. That's an important question and there's multiple ways to approach it. And we do want to take
the high road and support the long-term with innovation and excitement through the category.

THILO WREDE: That certainly helps, Carl, and I appreciate the color there, but it raises another question for me. If
your products are truly differentiated and consumers are excited about them, why doesn't that give you the ability to
actually take price on them?

CARL LEE: If you take a look at historically, when the input costs went up in 2011 and they went back up heading
into 2013, we did have -- we were forced to take some pricing. And then we've been able to work through that over
the course of this past year. So I don't see us in a position to take any pricing anytime soon. It's more around
protecting what we have got and then reinvesting in our brands as quickly as we can to continue to reach more
consumers.

The good news is we continue to see household penetration and measures like that go up. But with our brands, we
still have lots of upside from household penetration, consumer awareness and attracting new consumers and
launching important things like our bold sandwich crackers, which we really cater to younger clientele. That's where
we are going to continue to expand our brands, and that's what we need to put our support behind.

THILO WREDE: Okay. That's helpful. Thank you. The other question I had -- did the quarter or the outlook for 2014
-- did that change anything about your 10% margin target by 2014 or 2015?

RICK PUCKETT: I think our target has been stated towards the end of 2015, which is we are still in that same
place.

THILO WREDE: Okay, so there's no change, then. Can you remind me what the drivers for that target are? Is it
scale? Is it pricing? Is it cost cutting, mix shift? Just a refresher there?

RICK PUCKETT: The most important thing is the mix shift to a higher branded mix. With that is the continued cost
reductions that we have going on. Those are the two primary drivers of getting there.

THILO WREDE: So scale and M&A is not a major component of it?

RICK PUCKETT: We have not included M&A as the driver at this point. We always separate that as a benefit.

THILO WREDE: Okay, all right. Thank you. I appreciate it.

OPERATOR: Rohini Nair, Deutsche Bank.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: A lot of my questions have been answered, but maybe just building
on Thilo's question, Carl, can you give us a sense as to the level of promotion you are seeing in your categories?
We are seeing volumes still broadly pretty weak across the industry, so just wondering whether retailers may be
advocating for more price investment and whether you are feeling any pressure around that.

CARL LEE: I think that we saw a little bit more requests and excitement around promotions maybe in the back half
of 2013, haven't seen any more changes for that in 2014. I think that, as we remain very competitive, our retail
customers try to remain very competitive, and one of the first places they try to go is to work on pricing.

So, to answer your question, we really haven't seen any recent changes. Expectations on our part are our retailers,
but it's an area for us to continue to stay on top of an watch very closely. Again, part of our solution here is leaning
more into category excitement than just everyday lower prices.

ROHINI NAIR: Okay. And just maybe a sense of your new product lineup for this year. Do you feel that it may be
higher quality than what you saw in 2013? Are you launching more products? Is that part of the reason why the
advertising is going up?




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 64 of 137
                            Q4 2013 Snyder'sLance Inc Earnings Conference Call - Final

CARL LEE: I really appreciate that question and you probably -- to share a couple of important things, I think that as
far as -- we are proud of all the items we have launched over the last 10 years but 2014 clearly is by far the best as
far as the quality and the consumer potential as far as the new items we've got. Each of the items we've got really
caters to a new consumer reach underneath our core brands, whether it's foods, which is a very versatile product
that creates a little bit of fun with pretzels as you are dipping dips or spreads or anything else, a perfect party item,
it's a new way to use pretzels. Our Sweet & Salty really brings the contrast of both sweet and salty, hot and cold,
those type of things, together, which consumers are asking for and is very much a way for us to lead a trend that's
already out there. So the reach of our new products and the quality of our products is much better than it ever has
been before and is a chance for us to reward long-term consumers but also attract a lot of new ones.

And the good news is Snack Factory has got some exciting news, our sandwich crackers do. Our Cape Cod has
good response on what we've seen so far there, and also our pretzels, as I mentioned. So we've actually got 61
new items we are launching this year, and while that may seem a lot when you have a few for C-stores and a few
for supermarkets and then you have got the number of core brands we've got, it's not really that many. And that
compares to about 33 last year.

So, the quality, first and foremost, has gone up dramatically, and then we've got broader reach with each one of
those. And based on the consumer studies that we did before we ever allowed these to pass through our stage gate
process and then the response we got from the retailers was just more encouragement that the advertising that
Rick talked about, the upfront expenditure we're going to having Q1 this year, significantly above our Q1 levels last
year, is money well placed in bets that are going to be well rewarded with response.

A few of our items have already been out. We kind of launch some of this stuff in stages so our DSD can execute
better. The ones that rolled out in early January we are very pleased with. The ones that have rolled out just
recently we are also excited about. We've still got a little bit more news coming later in the Q1 timeframe. So, I think
you can tell I'm pretty enthusiastic about our new items, and we will share with you the progress as we get into
future earnings calls on those.

RICK PUCKETT: To just add a little bit to that, the investments we've made to this point in marketing and
advertising have provided us with some insights that we didn't have before relative to where we should be
innovating.

To Carl's point, this is the best lineup that we've had ever, and it is in response to those data points that we are
getting as well as the consumer studies that we are doing. And we are looking at new consumers. We are looking
at, on the Lance sandwich cracker line, as an example, the bowls are really positioned for a younger consumer.
That was something we may have not hit 100% with the rest of the line. So, it's all very positive stuff and we're
pretty excited about it.

ROHINI NAIR: Thank you. That's a great answer. I'll pass it on.

OPERATOR: Amit Sharma from BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Carl, you mentioned sandwich, Lance branded sandwich
crackers and why there was category weakness. And that's something that we have seen highlighted as well, a
pretty sharp decline in your sales for that. What is happening there?

CARL LEE: I think it may be -- take a look at the overall category and it really started happening more in the second
half of last year. The category had quite a bit of product news and also product advertising across the entire
category when you take a look at both the mainstream and also the premium. So the first half of 2013 and then
going back into 2012 and earlier, there was just a lot of reasons for consumers to draw their attention towards that
category. That faltered a little bit in the back half of 2013, and I think it really has flowed through to the overall kind
of category growth that the category was seeing, so it was much lower than had been traditionally.

AMIT SHARMA: And is bowls starting to make a little bit of difference in those trends yet or not yet?



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 65 of 137
                           042013 Snyder'sLance Inc Earnings Conference Call - Final

CARL LEE: Bowls are just beginning to roll out. We are just beginning to get that into resale, where we have had
just a couple of weeks of early reads. We are very pleased. The turns are there. The advertising is now going to
begin to kick in. And what we are seeing so far from bowls is very good progress.

So to get back, there will be good quality product news in the category again with us featuring bowls. There will be
the digital and online advertising, social media, that we've got to sponsor bowls. We will be reaching out to a whole
new audience with the X Games, for instance, with bowls. And so we think that the category is going to look much
better because, number one, it's got the product news it needs; number two, someone is advertising again inside
the category. And then even with that, that's a six-count carton versus our traditional eight-count. That's going to
allow us to get to a little better price point while we still protect our margins.

AMIT SHARMA: Got it. And then within this category, certainly you are doing some work on gluten-free in the
Snyder's. Is Lance also a candidate for a gluten-free product down the line?

CARL LEE: Important question. We are looking at a number of ways to deliver against consumer expectations
there. And we are looking at -- we've got our reduced fat line is doing well in there. We have got our whole grains
line that is already in there. So we've got number ones that we want to play up that are already established. So you
are absolutely right, we have got to go ahead and look for some additional ones that we can add and we've got a
number of projects in our R&D pipeline right now for additional ways to enhance sandwich crackers along that
better-for-you theme.

AMIT SHARMA: Got it. And then a little more on your overall portfolio. Clearly you articulated what estimates are,
expectations are from this portfolio in the next year. But holistically, when you look at it, are you happy with what
you have through the pipeline or the core brands, or you feel like there is room for more within that to fill up the
portfolio?

CARL LEE: I think, as I said earlier, we are very pleased with the progress that our team has delivered on Snack
Factory, so absolutely. Based on our track record of being able to bring two great companies together, add some
exciting new products through our lineup, in other words, expand our portfolio, we would be very interested in ways
to continue to expand our portfolio.

And we're going to continue to focus on our core brands. And while we may have a broader line of products we
carry to enhance our DSD capabilities and store level frequency and store level service, we will have some kind of
priority brands or core brands that we focus on. And we are very open to ways to expand our core brand coverage.

AMIT SHARMA: And that's really what is key behind the question, is that you have a DSD system and there is room
for better leverage of the DSD system. So, is your core portfolio well-positioned to benefit from it, or do you need
some help in terms of more leverage on that system?

CARL LEE: I think if you take a look at our overall DSD operation, we have added some partner brands. We have
expanded our core brands. So I think our DSD system every year continues to get leveraged more and more. But
because of our model, adding routes and expanding it even beyond what we've got is something that's very easily
done. And so we've got retailers from time to time that come and ask us to carry additional items and we are able to
do that. And that leverages our system, to your point. But we are also very interested in company brands that we
can continue to do that as well. And we've got some ideas that we will develop over the coming months and years
on how to do that.

AMIT SHARMA: Got it. And then just one quick one for Rick. Rick, can you give us some idea of what commodity
inflation or deflation you are building into the model at this point?

RICK PUCKETT: Well, certainly, our major commodities are wheat and soybean oil, but we have a lot of other
commodities like sugar and some other things. So while some may be going down, others are going up. And off the
top of my head, I'm not sure exactly what the dollar number is in 2014, but it's not significantly up or down based on
the gives and takes of the various commodities. So we don't see it as a significant driver of cost one way or the
other.


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 66 of 137
                            04 2013 Snyder'sLance Inc Earnings Conference Call - Final

AMIT SHARMA: Got it. And then just the tax rate for 2014, is it still 37%-ish or is it lower than that?

RICK PUCKETT: No, I think you should use 35.2% or so, 35.256%, or something like that.

AMIT SHARMA: Got it. Okay. Thank you very much.

OPERATOR: Michael Gallo, CL King.

MICHAEL GALLO, ANALYST, CL KING & ASSOC.: I just had a question just broadly about the sales guidance in
light of -- I think you talked about double the number of new products you had and 2013, you've got significantly
greater trade spending. You seem very excited about the pipeline and the early reads on the products, yet if I take
out the 53rd week, the sales guidance is only 2% to 4% growth. So I want to just help reconcile. Is it just the
environment that keeps you cautious? Is it some conservatism built in around what you expect out of those new
products or --? Help us reconcile why the sales growth wouldn't be better, given the number of new products, your
excitement around the new products, and the trade spend behind it.

RICK PUCKETT: This is Rick. You have to remember that 35% to 40% of our business is nonbranded. And we do
not expect growth numbers out of that piece of the business, as a matter of fact similar to what we saw in 2013. So
that's the pull down or the dilution effect, if you will, for the total company. So we do expect exciting things on the
branded side, which is what we want to do to help drive our better mix and our better margins. But we are not
planning large increases in our partner brands, as an example. We are not planning large increases in our private
brands business. So, those would be diluted in the total.

MICHAEL GALLO: So it's to be relatively flat year-over-year like they were this year?

RICK PUCKETT: Yes. I think, in general, we are trying to be a little bit more careful as we look into 2014, and it's
early in the year.

MICHAEL GALLO: Okay, thanks.

OPERATOR: We have no further questions in queue.

CARL LEE: We really appreciate everyone's time today and we value greatly our partnership with you and our
chance to share with you our 04 results. I think we tried to explain very clearly and very transparently what
happened last quarter. Clearly, I'm responsible for it and we take that responsibility greatly. And we are always
open to additional questions and to comments from you.

In addition to that, as we look into 2014, I'm proud of our team and I am very proud of all the associates and IBOs
that make up our great organization. We've got a lot of exciting product news that we are rolling out there. We want
to be an innovator. We want to be someone who really the retailers look at who is not only going to drive our
business but, more importantly, drives their categories. So I think that we are going to be seeing some good
success with our new items. We are seeing some good turns already as we are just getting them on the shelf, and
we want to be a little bit more careful as we try to predict the future and give you some ideas of where we are going
to go. But we are very enthusiastic and very comfortable as we own our results and are accountable to our
shareholders day in and day out to do our very best to drive both top line, bottom line and overall shareholder value.

So have a great Friday. Thanks for sharing your very, very valuable time. It's greatly appreciated.

OPERATOR: This concludes today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 67 of 137
                           04 2013 Snyder'sLance Inc Earnings Conference Call - Final

forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: February 10,2014


  End of   DOCllfllt'llt




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 68 of 137
 Event Brief of Q4 2013 Snyder's-Lance Inc Earnings Conference Call - Final
                                              FD (Fair Disclosure) Wire
                                               February 7,2014 Friday


Copyright 2014 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2014 CCBN, Inc.

Length: 7697 words

Body


CORPORATE PARTICIPANTS

. Mark Carter - Snyder's-Lance Inc,VP IR . Carl Lee - Snyder's-Lance Inc,CEO, President, Director. Rick Puckett -
Snyder's-Lance Inc,EVP, CFO, Treasurer, Secretary

CONFERENCE CALL PARTICIPANTS

. Jonathan Feeney - Janney Montgomery Scott,Analyst . Sarah Miller - SunTrust Robinson HumphreY,Analyst . Lou
Beyon - KeyBanc Capital Markets,Analyst . Brett Hundley - BB&T Capital Markets,Analyst . Thilo Wrede - Jefferies
& Co. ,Analyst . Rohini Nair - Deutsche Bank,Analyst . Amit Sharma - BMO Capital Markets,Analyst . Michael Gallo -
CL King & Assoc. ,Analyst

OVERVIEW

LNCE reported 2013 YoverY total Co. revenue growth of 8.8%. 4013 YoverY total revenue growth, excluding
acquired revenue, was 6.7%. Expects 2014 topline net revenue to grow 3-5% organically and EPS to grow by 10-
16%.

FINANCIAL DATA

1. 2013 YoverY total Co. revenue growth = 8.8%. 2. 2013 YoverY total revenue growth (excluding acquired
revenue) =4%.3.4013 YoverY total revenue growth (excluding acquired revenue) = 6.7%. 4. 4013 GM = 33.3%.
5. Expects 2014 topline net revenue to grow 3-5% organically. 6. Expects 2014 EPS to grow by 10-16%.

PRESENTATION SUMMARY-

2013 Review (C.L.) 1. 4013 EPS Shortfall Drivers: 1. Throughout 2013, had tremendous amount of activity and
projects going across all sites, all major manufacturing sites and regional DCs. 2. Experienced some type of major
projects, system change or other things that really took their time and effort to deal with as they ran Co.'s plants and
ran them efficiently day-in and day-out. 3. With those 12 major projects going on across entire operation and supply
chain, has two that came in behind schedule and two that experienced some additional difficulty laid in 40. 1.
Unable to deliver savings that Co. had built into forecast. 1. Major consolidation up in Canada where Co. brought
two plants together. 2. Had some difficulty with major bakery line that Co. was bringing up that came in behind
schedule. 4. Having dealt with 12 projects, having two come in behind schedule is not acceptable; disappointing. 1.
Good news is both of those have been corrected and has got that behind Co.; will not be impacting Co. in 10 or
going into 2014. 5. Had fairly good growth vs. categories. 1. Had strong organic growth in general. 1. Didn't deliver
revenue forecast; that contributed to small part of overall miss for qtr. 6. Majority of miss came into plant



        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 69 of 137
                    Event Brief of Q4 2013 Snyder's-Lance Inc Earnings Conference Call - Final

consolidation. 1. Balance can be explained through revenue challenges. 2. Highlights: 1. Leader in highly
differentiated snacks. 2. Market leaders in premium categories. 3. Leaders in categories that Co. sees have lots of
growth potential because uniqueness and they also address changing consumer demands. 4. National DSP system
drove distribution gains across core brands last year. 1. Increases retail presence day-in and day-out. 5. New
product innovator. 1. Step with and leading some consumer trends and expectations. 6. Quality led and brand
builders. 3. Achievements: 1. Gained ACV distribution across all core brands. 1. Expanded distribution, retail
coverage and consumer reach with ACV coverage and expansion through DSP operation in direct sales force for
Snack Factory. 2. Expanded market share position in: 1. Pretzels. 2. Kettle chips. 3. Pretzel crisps. 3. Continuing
to expand overall strong position in aforementioned categories and reaching new high for 2013. 4. Had tremendous
growth for first full-year of Snack Factory Pretzel Crisps. 1. Brand had high momentum, high growth prior to
acquisition in fall of 2012. 5. Overall, total Co. revenue growth 9%. 1. EPS growth 22%. 6. Organic growth across
core brands, well over 5%. 7. In total branded business, total Co. had over 4% organic growth taking out
contribution of new revenue that came in from Snack Factory. 8. Overall, strong growth throughout year. 1. Topline
9%. 2. Bottom line 22%. 9. Increased marketing and advertising investments throughout year by over 21 % to
support and continue to accelerate brand building efforts in Co.'s appeal to reach to newer consumers and be able
to deliver itself more pantries across US. 10. Added talented new people in innovation process and pipeline of
development for new products. 1. Opened up new R&D center. 11. Invested in IBOs, important business partners,
independent business owners. 1. Provided them better tools and support to help each of them build their
independent businesses. 2. Got number of things on tap for 2014 as Co. supporting this important customer. 12.
Invested capital in: 1. Product quality. 2. Capacity. 3. Capabilities. 13. Undertook some significant major projects
across all sites last year from system changes when Co. upgraded to Oracle in couple of sites to new capacity, new
lines, having each plants touched by some type of major projects and having two come in late impacted 40,
tremendous progress was made as Co. build stronger foundation from supply chain basis for 2014. 4. 2014
Outlook: 1. Going to continue to invest heavily in advertising, new product news and overall marketing efforts. 2.
Excited about 2013 results, as Co. had advertising for [Snyder's] for most of year. 1. Covered large portion of
overall major markets in US. 2. Saw short-term and long-term sustainable benefits from TV advertising. 3.
Commercial was awarded some special recognition as impactful ad for 2013. 1. Going to be running that again this
year with some additional ads all tied back in and around pretzel pieces in some product news. 2. Tying it with
ESPN, popular site with Mike & Mike. 4. Supporting Lance BOLDS initiative with digital and social programming
with X Games. 5. Going to continue digital advertising with Cape Cod. 6. Got some additional marketing and social
programs planned for Snack Factory. 1. Going to be increasing sales and marketing team support for Snack
Factory as Co. adds some additional talented personnel. 5. Consumer Trends: 1. Consumer trends, changing. 2.
Fastly progressing, developing and executing well against Better-For-You initiatives. 3. Expanded Gluten Free
Pretzels. 4. Reduced fat Cape Cod growing. 5. Whole Grain Sandwich Crackers. 6. Aforementioned are all areas of
expertise that Co. has got that it continues to expand. 1. Looking forward to ability to continue to read this change
and address consumers' expectations sometimes before they even realize they have them. 7. Making sure that Co.
takes care of overall portfolio of great brands that cater to this Better-For-You opportunity that's developing quite
nicely. 8. Uniquely designed as Co. to provide great new products and then make sure that it gets them into market
quickly with advantage of DSP system and execute them well at store well. 6. 2014 New Products: 1. Cape Cod: 1.
Excited about what Co. is already with product news that's in marketplace there with new waffle-cut flavor and
limited batch. 2. Got sweet and salty coming out; already showing good progress with [Snyder's] lineup. 3. Gluten
Free performing well. 4. BOLDS launch is underway. 1. Will be hitting stores in just few more weeks. 5. Pretzel
Crisps: 1. Had some exciting new flavors as they continue to expand their overall coverage across US market retail
landscape.

4013 Financials (R.P.) 1. Highlights: 1. Excluding acquired revenue: 1. Total revenue up 6.7%. 2. Core brands up
6.8%; 1.8% pricing. 2. Good growth in: 1. Snyder's of Hanover. 2. Cape Cod. 3. Snack Factory. 3. Partner brands
up as Co. picked up additional partners during qtr. in West which will improve service frequency and route count
supporting driving of core brand geographic expansion. 1. Looking to move certain products, core brands out West.
1. This increase is ability to do so by creating rail road to help get core brands out further West. 4. Private Brands:
1. Revenue, essentially flat. 2. Pricing was negative 0.6%. 1. Impacted primarily by planned optimization of cutting
lower margin businesses. 3. Experienced some end of year weather-related issues in shipping to customers which
would have resulted in slight increase YoverY. 2. Full-year 2013 Highlights: 1. Overall increase in business, 9%. 2.


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 70 of 137
                    Event Brief of Q4 2013 Snyder's-Lance Inc Earnings Conference Call - Final

Excluding acquired revenue: 1. Total revenue up 4%. 2. Core brands up 5.4%. 1. Good growth overall in all core
brands; saw market share gains in almost all of them. 3. Partner brands up as Co. picked up additional partners
during 4Q. 4. Private brands revenue while up slightly was impacted primarily by planned optimization of cutting
some lower margin business. 3. Key Details: 1. GM 33.3% vs. 34.7%. 1. Down 140 BP YoverY. 2. Projects
mentioned earlier, equal about 65 BP when looking at impact on 4Q for those projects. 3. Additional 35 BP comes
from Canadian consolidation. 1. Those items hit 4Q and would hit GM. 4. Had higher trade spend especially in
cracker category to support that growth which is equal to 30 BP. 2. Operating margins 8% vs. 7.9%. 1. Chiefly
impacted by GM items. 1. They were offset significantly by cost performance in OpEx category of 150 BP. 3. Full-
year 2013: 1. Topline revenue up 8.8%. 2. GM, up 50 BP YoverY primarily result of influence of Snack Factory
coming into business that was offset by same things that hurt Co. in 4Q which totaled up to be about 55 BP
between two on yearly basis. 3. Operating margins 7.5%. 1. Up 70 BP, influenced by good cost performance of
approx. 20 BP in OpEx, offset by some of these items on GM line. 4. Tax rate 36.8%. 1. Expected additional tax
benefits due to some expiration of certain statute limitations, they didn't occur in year. 2. Aforementioned resulted in
higher effective tax rate than prior years; represents difference of about $0.04 this year in EPS vs. last year;
significant impact on overall EPS YoverY. 4. 2013 Cash Flow: 1. Reduced leverage significantly. 1. Down to 2.6
level. 1. This is result of better discipline around working capital components which was significant focus for Co. in
2013. 2. Aforementioned increases capacity to participate in future M&A transactions especially as Co. looks
forward into 2014 and cash generation it expects to get from operations during that period. 2. CapEx, $6m less in
2013 than previous year. 1. For full-year 2014, expects to spend approx. $5-10m more than in 2013. 5. 2014
Outlook: 1. Revenue consistent with long-term goals. 2. Topline net revenue to grow 3-5% organically. 3. Had
organic growth in 2013 of 4% in tough topline environment. 4. Will have 53rd week in 2014. 1. Estimates that to be
worth about 1% given timing of that that would contribute to growth YoverY. 5. EPS expected to grow by 10-16% in
2013 (sic). 1. Reflects strong organic growth. 2. Productivity actions taken in late 2013, they will have overlapping
positive effect on results for 2014. 3. Initiating further cost reduction activities planned for 2014 which will add to
improved performance. 4. Extra week in 2014 is not expected to add significantly to EPS. 6. Will be investing
additional [$0.10 approx.] in EPS in 1Q. 1. This $0.10 will be used to launch new products which are significant and
jump start growth in 1Q through additional advertising, promotions and marketing costs. 2. Will see lower 1Q
earnings than last year as some benefits of increased spend will occur after 1Q. 7. CapEx to be $70-75m. 1.
Investing in additional capacity to meet demand in core brands in some areas. 8. Expects to see free cash flow to
be strong in 2014.

QUESTIONS AND ANSWERS

OPERATOR: (Operator Instructions). Jonathan Feeney from Janney.

JONATHAN FEENEY, ANALYST, JANNEY MONTGOMERY SCOTT: Thanks very much. I wanted to ask about the
core brand performance. Looking into 2014, you got some significant distribution gains, it seems, from the Snack
Factory. Absent those distribution gains and distribution gains in general, can you give me a sense what the same-
store sales would be typically for a core brand product of Snyder's-Lance right now?

CARL LEE, LANCE INC - CEO, PRESIDENT, DIRECTOR, SNYDER'S: I think you are probably referring maybe --
this is Carl, and thanks for joining us. I think you're referring maybe to just overall store level velocity and what we
see as--

JONATHAN FEENEY: Yes, store level velocity as you see it and how confident you are in that going into 2014.

CARL LEE: I think that, to your point, we really expanded distribution now for two years in a row across all of our
core brands. The one with the highest overall distribution gains has been Snack Factory, and we continue to see
improved velocity even with Snack Factory. As we expand our overall ACV and expand our display coverage at
store level, we are continuing to see velocity climb. So the more visibility we drive at retail, especially with that
brand, the more we are seeing it correlate back to consumer turns and pick up. So overall velocity, we are feeling
pretty comfortable across our core brands.




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 71 of 137
                    Event Brief of 04 2013 Snyder's-Lance Inc Earnings Conference Call - Final

JONATHAN FEENEY: Thanks, and just one other one. If you could just detail the capital expenditure a little bit
more. You said $70 million to $75 million. It would seem that -- I know it's a growth business but it seems like
there's a lot of different moving parts there. I would think at some point -- maybe if you could identify how much of
that is maintenance versus growth, Rick, and if you could give us a sense when, if ever, that might be stepping
down or being leveraged in some way.

RICK PUCKETT, LANCE INC - EVP, CFO, TREASURER, SECRETARY, SNYDER'S: Yes, thanks. I Think, if you
look at our 2014 CapEx plan, about $40 million of that is maintenance and the rest is building cost reduction kinds
of activities as well as capacity. And we are building additional capacity as we did in 2013. We had, as Carl
mentioned, several capital projects in the supply chain that increased the quality as well as capacity and the
capability to allow us to grow. So I think, for 2014, you will see a $40 million or so maintenance number because we
still have 12 facilities, or I think it's 12, and those do need to be maintained. And we are upgrading things all the
time and modernizing, as well as increasing our efficiencies as we invest in some of this older equipment that we
are continually working through. So, there's probably about $20 million to $25 million then would be sort of capacity
related, and the rest would be efficiency and cost performance.

JONATHAN FEENEY: That's very helpful. Thanks very much guys.

OPERATOR: Bill Chappell from SunTrust. Your line is open.

SARAH MILLER, ANALYST, SUNTRUST ROBINSON HUMPHREY: This is Sarah Miller on for Bill. One of my
questions has to do with can you give us a little bit more color on some of your West Coast progress? I know that's
a big driver of some of your growth going forward, and I guess kind of touch on is there any way you can qualify
what your ACV distribution looks like out there and where you think you can go over the next year?

CARL LEE: Appreciate the question. I think one of the things that we have been able to benefit from through our
expanded DSD system is to be able to take some of our Lance sandwich crackers, for instance, out West, Cape
Cod out West, some of our other brands, expand those as well. And overall, we are very pleased with the progress.
We moved early with Lance sandwich crackers and have been able to continue the momentum of building our ACV
there, and we've made some strides.

We don't really get into brand level ACV numbers. I hope you are okay with that. But we have seen continuous ACV
gains on Lance sandwich crackers. We are seeing some very significant pickup on our Cape Cod. We will be
moving Cape Cod into some additional markets this year out West and are pleased with both the retailers' reaction
and the response from our IBOs so far.

So one of the advantages of having a national DSD system is either with the current brands we have to move them
out or brands that we may acquire, to be able to take them into lots of new markets relatively quickly. We have a
very strong, dedicated center-store merchandising capabilities through our DSD system.

SARAH MILLER: Okay. Then my other question is on the M&A market. Can you talk about what you are seeing
there and whether there's lots of competition, a lot of stuff for sale, that kind of thing?

RICK PUCKETT: Sarah, we really don't talk too much about that on a call, but we are certainly in the deal flow. We
also are aware of the things that are out there, and we continually look at opportunities. So, I don't see it slowing
down. I think it's probably going as quickly as we saw in 2013.

CARL LEE: Let me add just a little bit to your comments, Rick. I think, if you take a look at Snack Factory and you
take a look at the success that our team delivered on that, we acquired that just over 15 months ago. We are very
pleased with the progress we made bringing it in quickly and smoothly as far as integration goes. And then we hit
our acquisition model as far as making sure that we were able to deliver the top line and bottom line performance
that we expected. So, we are very comfortable with that investment. We are also very comfortable with the progress
that we have made so far, so naturally we would always be interested in another type of Snack Factory opportunity.

OPERATOR: Akshay Jagdale, KeyBanc Capital Markets.



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 72 of 137
                    Event Brief of Q4 2013 Snyder's-Lance Inc Earnings Conference Call - Final

LOU BEYON, ANALYST, KEYBANC CAPITAL MARKETS: This is actually [Lou Beyon] for Akshay. I just wanted to
dig a little bit into your organic sales growth expectations for 2014. I know you said in on your guidance you are
guiding to 3% to 5% for the total company, but I was wondering if you could provide some additional color for your
main categories of sandwich crackers, pretzels and chips.

CARL LEE: I think, if you take a look at our 2013 performance, we had over 5% organic growth for our core brands.
We had 4% overall total company growth. We had very, very strong performance again from our Snack Factory
business. So we are seeing the overall environment to be a little bit more challenging.

If you read the headlines that are out there, it indicates that we need to be a little bit careful with our estimates and
our forecast. But being able to talk about the growth we had in 2013 continuing into 2014 is pretty positive, in my
book. And we expect to continue to see our SOH do well. That's the reason we are investing more in the first
quarter with advertising and expanding our coverage to ESPN. We are excited about our bowls and our Lance
sandwich crackers and that is going to be supported in Quarter 1 this year and then also our other brands.

So one thing that Rick talked about is we are pleased with the performance. It's in line with our past performance
this year and then also our ability to forward spend just a little bit in Q1 to make sure that we have got good
coverage for our brands and that we get the product news out there and consumers are aware of it quickly.

LOU BEYON: Thanks. That's very helpful. And then just to follow up, in terms of investments that you are making
on advertising, can you maybe quantify? First of all, do you expect advertising to be up in 2014 or at the same
spending level as 2013? And can you comment maybe a little bit more on some of the success that you had with
your advertising initiatives in recent quarters?

RICK PUCKETT: I'll take that. This is Rick. I would echo what Carl said in a few minutes ago in terms of the
success of the advertising that we saw with Snyder's of Hanover that, as he mentioned, won some awards actually,
as well as was productive for us on topline growth in that category.

We did spend over 20% more in 2013 than we did in 2012 for marketing and advertising. We do plan to spend 15%
to 20% more over 2013 in 2014 in marketing and advertising.

So, we continue to invest back some of the positive performance we are having on the cost side into the business
to drive the topline growth. And while most of this is being spent in core brands, absolutely there are marketing
efforts and there are other allied brands, and that will help grow those as well. So we are investing probably 15% to
20% more next year as well.

LOU BEYON: Okay, thank you. I will pass it on.

CARL LEE: And just to emphasize what you said, Rick, a lot of that will fall into Q1. So, our incremental spending
will be in Q1. And I just want to make sure that the note that Rick had made on that earlier is again noted because
it's all around supporting our new products and the consumer activation for those.

LOU BEYON: Got it. Thank you.

OPERATOR: Brett Hundley, BB&T Capital Markets.

BRED HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Rick, I just wanted to ask you, so the topline guidance,
3% to 5%, just following on that last question, the 53-week adds the 100 bps or so. So maybe a net view of 2% to
4% next year. And Carl, you certainly mentioned the need to be cautious, just given the environment. Can you guys
compare and contrast between the competitive environment that you see versus just a continued tough consumer
and just your view on both and whether one plays more than the other into just a cautious view from a topline
standpoint?

CARL LEE: Think just in general, you kind of described it. I think that there is two key components here. One is the
consumer's mindset of what they are doing generally with their shopping patterns, and shopping frequency and



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 73 of 137
                    Event Brief of 04 2013 Snyder's-Lance Inc Earnings Conference Call - Final

purchasing habits. And we do see a little more caution there on their part. I think there has been, again, a lot of
articles out there recently about that. So there's a lot of press releases that cover that in pretty good detail.

I would say what other people have talked about we are seeing, so that's important. And then you still continue to
have some shifts with your major retailers. And some will progress this year; some will see more of what they saw
last year. So there's a little bit of a dynamic change both with our consumers and with our customers. And we are
expecting to see more going forward of what we saw in the back half of 2013, when people got a little bit more
cautious, throughout 2014. And we are trying to play just a little safer with our estimates for you.

RICK PUCKETT: I think it is worthwhile to not ignore what is happening with the consumer. The disposable income
was only up about 0.7% in 2013, which is a lot less than it was in 2012, at least similar to what I'm reading suggests
that 2014 will not be that much of a relief because the Obamacare is kind of like a tax, and that really impacts some
discretionary purchases we believe.

BRETT HUNDLEY: Okay. I Appreciate that. I guess referring to that, your sales guidance is -- can you discuss --
does that include any pricing or is that mostly volume?

RICK PUCKETT: If anything, there will be a consistent emphasis on being competitive, so there's certainly no price
increase built into that guidance.

BRETT HUNDLEY: Okay. And then just, Rick, I appreciate your commentary on 01 and the margin impact that you
saw during 2013. Gross margins were certainly volatile during the year. I'm just wondering if you can talk to some of
that seasonality and just maybe how we should think about margin improvements going forward in 2014.

RICK PUCKETT: It's a great question. The seasonality is not necessarily seasonality as much as it is how we look
to run promotional activities throughout the year, which I guess you could say is seasonal. But our trade spend and
our promotional activity, it varies a little bit from quarter to quarter, certainly with the back to school time being a
little higher. We are talking about our first quarter of this year is certainly going to be higher as we launch a
significant number of new products. So that's not going to -- in 2014, our promotional spend will not follow the same
pattern as it did in 2013. And so therefore we are going to promote quite a bit more in 01 than we ever have. We
believe that's necessary and we believe it's prudent to do that to get the trial of these new products that we are
putting on the shelf right now, which are still important to achieving our growth coming in 2014.

The other impact in 2013 were exactly the projects that Carl mention a few minutes ago. We have over a dozen
projects sitting in our supply chain across the year. These projects, when they are launching into production, always
have a launch cost component that we include in cost of goods. So that impacts gross margin as well.

In 2014, we really do not have those same types of projects coming on board. We have one project that's fairly
significant in capital, but it's not a difficult project from an implementation perspective. It's a pretty straightforward
capacity increase.

So, the kinds of things that impacted us in 2013 and even in 04 and to some degree in 03 were, in fact, one-time
events that are behind us now. So moving into 2014, you really can't use the gross margin experience that you had
in 2013 to project 2014, which is unfortunate. And I understand that makes it hard to build a model, but I think taking
what we said about the first quarter will be pretty much the most important thing in building that out.

BRETT HUNDLEY: Rick, do you think that you guys have the ability to drive much further SG&A leverage in years
ahead?

RICK PUCKETT: I think there's certainly some room as we continue to -- we have one other major implementation
of systems to do, and that's in our distribution system. So, there could be some additional benefits from that. But
that's kind of early 2015, so it's not even in 2014.

BRETT HUNDLEY: Okay. And then just my -- oh, I actually had two more. They're quick. I Got removed from the
call earlier in the call. Did you guys detail the revenue challenges that you saw in 04, where they were?



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 74 of 137
                    Event Brief of 04 2013 Snyder's-Lance Inc Earnings Conference Call - Final

CARL LEE: To a certain degree, I think we continue to see really good performance on Pretzel Crisps, very
pleased overall with our first year, even more pleased with the 04 performance on Pretzel Crisps. Also saw some
good progress on our Snyder's and then also our Cape Cod. We had little bit of softness in the overall category on
sandwich crackers and we experienced that, so that was a challenging. But overall good organic growth in 04 but
not quite the forecasted level that we had shared with you.

BRETT HUNDLEY: Okay, that's helpful. And just my last one is can you remind me if you guys pay slotting fees on
your Pretzel Crisps business? And can you just talk about how pricing has been for that product recently? I
appreciate it.

CARL LEE: I think that slotting is the term that is used primarily for warehouse goods. You've got an important
question there. But slotting is more for what (technical difficulty) you have got to pay for going through the
warehouse and the space in the warehouse and then ultimately space on the shelf and sometimes space for the
resets. So with the DSD environment, you really don't per say have slotting. There are some fees and some
expenses ago along with getting new items into stores, but it's not the same for both our Snack Factory as well as
for our DSD items. So there are expenses with launching items, because the key for us is making sure we have got
consumer interest levels up, and the trial comes in and then we built a good base business. So there are monies
tied to launching an item but it is not quite the same as it would be with a traditional warehouse center-of-store item.

BRETT HUNDLEY: Okay, thanks for taking my questions.

OPERATOR: Thilo Wrede, Jefferies.

THILO WREDE, ANALYST, JEFFERIES & CO.: You just mentioned your ongoing emphasis on being price
competitive. If you have cost deflation in 2014, would you even consider lowering prices to stay competitive?

CARL LEE: I think that we've got to be a little careful there. I think that promotional activity and things like that may
change as you go forward through the year. We have seen some improvements in overall cost input, but not
significant enough to maybe really take it to the point of a true price reduction.

I think what we are doing is being a little bit taking the high road, so to speak, and focusing more on putting out
really exciting differentiated new products out there. So through the excitement, the consumers see a reason to buy
our brands more often. Our Sweet & Salty pretzel from SOH has really been received very well. And that's a new,
exciting extension of the brand and one that needs to be supported early to drive trial. And then our Spoons is
getting off to a good start. And our Korn Krunchers is getting good recognition. We've got similar news on our other
core brands.

So, as Rick mentioned earlier, we are putting a lot more into marketing and a lot more into new product
development because the category is driven off of impulse, and it is driven off of variety and innovation. And we are
going to focus on that primarily and then we will keep a close eye on overall pricing to make sure that our premium
status is maintained but that we continue to attract people as well.

So, I hope that helps. That's an important question and there's multiple ways to approach it. And we do want to take
the high road and support the long-term with innovation and excitement through the category.

THILO WREDE: That certainly helps, Carl, and I appreciate the color there, but it raises another question for me. If
your products are truly differentiated and consumers are excited about them, why doesn't that give you the ability to
actually take price on them?

CARL LEE: If you take a look at historically, when the input costs went up in 2011 and they went back up heading
into 2013, we did have -- we were forced to take some pricing. And then we've been able to work through that over
the course of this past year. So I don't see us in a position to take any pricing anytime soon. It's more around
protecting what we have got and then reinvesting in our brands as quickly as we can to continue to reach more
consumers.




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 75 of 137
                    Event Brief of 04 2013 Snyder's-Lance Inc Earnings Conference Call - Final

The good news is we continue to see household penetration and measures like that go up. But with our brands, we
still have lots of upside from household penetration, consumer awareness and attracting new consumers and
launching important things like our bold sandwich crackers, which we really cater to younger clientele. That's where
we are going to continue to expand our brands, and that's what we need to put our support behind.

THILO WREDE: Okay. That's helpful. Thank you. The other question I had -- did the quarter or the outlook for 2014
-- did that change anything about your 10% margin target by 2014 or 2015?

RICK PUCKETT: I think our target has been stated towards the end of 2015, which is we are still in that same
place.

THILO WREDE: Okay, so there's no change, then. Can you remind me what the drivers for that target are? Is it
scale? Is it pricing? Is it cost cutting, mix shift? Just a refresher there?

RICK PUCKETT: The most important thing is the mix shift to a higher branded mix. With that is the continued cost
reductions that we have going on. Those are the two primary drivers of getting there.

THILO WREDE: So scale and M&A is not a major component of it?

RICK PUCKETT: We have not included M&A as the driver at this point. We always separate that as a benefit.

THILO WREDE: Okay, all right. Thank you. I appreciate it.

OPERATOR: Rohini Nair, Deutsche Bank.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: A lot of my questions have been answered, but maybe just building
on Thilo's question, Carl, can you give us a sense as to the level of promotion you are seeing in your categories?
We are seeing volumes still broadly pretty weak across the industry, so just wondering whether retailers may be
advocating for more price investment and whether you are feeling any pressure around that.

CARL LEE: I think that we saw a little bit more requests and excitement around promotions maybe in the back half
of 2013, haven't seen any more changes for that in 2014. I think that, as we remain very competitive, our retail
customers try to remain very competitive, and one of the first places they try to go is to work on pricing.

So, to answer your question, we really haven't seen any recent changes. Expectations on our part are our retailers,
but it's an area for us to continue to stay on top of an watch very closely. Again, part of our solution here is leaning
more into category excitement than just everyday lower prices.

ROHINI NAIR: Okay. And just maybe a sense of your new product lineup for this year. Do you feel that it may be
higher quality than what you saw in 2013? Are you launching more products? Is that part of the reason why the
advertising is going up?

CARL LEE: I really appreciate that question and you probably -- to share a couple of important things, I think that as
far as -- we are proud of all the items we have launched over the last 10 years but 2014 clearly is by far the best as
far as the quality and the consumer potential as far as the new items we've got. Each of the items we've got really
caters to a new consumer reach underneath our core brands, whether it's foods, which is a very versatile product
that creates a little bit of fun with pretzels as you are dipping dips or spreads or anything else, a perfect party item,
it's a new way to use pretzels. Our Sweet & Salty really brings the contrast of both sweet and salty, hot and cold,
those type of things, together, which consumers are asking for and is very much a way for us to lead a trend that's
already out there. So the reach of our new products and the quality of our products is much better than it ever has
been before and is a chance for us to reward long-term consumers but also attract a lot of new ones.

And the good news is Snack Factory has got some exciting news, our sandwich crackers do. Our Cape Cod has
good response on what we've seen so far there, and also our pretzels, as I mentioned. So we've actually got 61
new items we are launching this year, and while that may seem a lot when you have a few for C-stores and a few



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 76 of 137
                     Event Brief of 04 2013 Snyder's-Lance Inc Earnings Conference Call - Final

for supermarkets and then you have got the number of core brands we've got, it's not really that many. And that
compares to about 33 last year.

So, the quality, first and foremost, has gone up dramatically, and then we've got broader reach with each one of
those. And based on the consumer stUdies that we did before we ever allowed these to pass through our stage gate
process and then the response we got from the retailers was just more encouragement that the advertising that
Rick talked about, the upfront expenditure we're going to having 01 this year, Significantly above our 01 levels last
year, is money well placed in bets that are going to be well rewarded with response.

A few of our items have already been out. We kind of launch some of this stuff in stages so our DSD can execute
better. The ones that rolled out in early January we are very pleased with. The ones that have rolled out just
recently we are also excited about. We've still got a little bit more news coming later in the 01 timeframe. So, I think
you can tell I'm pretty enthusiastic about our new items, and we will share with you the progress as we get into
future earnings calls on those.

RICK PUCKETT: To just add a little bit to that, the investments we've made to this point in marketing and
advertising have provided us with some insights that we didn't have before relative to where we should be
innovating.

To Carl's point, this is the best lineup that we've had ever, and it is in response to those data points that we are
getting as well as the consumer studies that we are doing. And we are looking at new consumers. We are looking
at, on the Lance sandwich cracker line, as an example, the bowls are really positioned for a younger consumer.
That was something we may have not hit 100% with the rest of the line. So, it's all very positive stuff and we're
pretty excited about it.

ROHINI NAIR: Thank you. That's a great answer. I'll pass it on.

OPERATOR: Amit Sharma from BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Carl, you mentioned sandwich, Lance branded sandwich
crackers and why there was category weakness. And that's something that we have seen highlighted as well, a
pretty sharp decline in your sales for that. What is happening there?

CARL LEE: I think it may be -- take a look at the overall category and it really started happening more in the second
half of last year. The category had quite a bit of product news and also product advertising across the entire
category when you take a look at both the mainstream and also the premium. So the first half of 2013 and then
going back into 2012 and earlier, there was just a lot of reasons for consumers to draw their attention towards that
category. That faltered a little bit in the back half of 2013, and I think it really has flowed through to the overall kind
of category growth that the category was seeing, so it was much lower than had been traditionally.

AMIT SHARMA: And is bowls starting to make a little bit of difference in those trends yet or not yet?

CARL LEE: Bowls are just beginning to roll out. We are just beginning to get that into resale, where we have had
just a couple of weeks of early reads. We are very pleased. The turns are there. The advertising is now going to
begin to kick in. And what we are seeing so far from bowls is very good progress.

So to get back, there will be good quality product news in the category again with us featuring bowls. There will be
the digital and online advertising, social media, that we've got to sponsor bowls. We will be reaching out to a whole
new audience with the X Games, for instance, with bowls. And so we think that the category is going to look much
better because, number one, it's got the product news it needs; number two, someone is advertiSing again inside
the category. And then even with that, that's a six-count carton versus our traditional eight-count. That's going to
allow us to get to a little better price point while we still protect our margins.

AMIT SHARMA: Got it. And then within this category, certainly you are doing some work on gluten-free in the
Snyder's. Is Lance also a candidate for a gluten-free product down the line?



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 77 of 137
                    Event Brief of 04 2013 Snyder's-Lance Inc Earnings Conference Call - Final

CARL LEE: Important question. We are looking at a number of ways to deliver against consumer expectations
there. And we are looking at -- we've got our reduced fat line is doing well in there. We have got our whole grains
line that is already in there. So we've got number ones that we want to play up that are already established. So you
are absolutely right, we have got to go ahead and look for some additional ones that we can add and we've got a
number of projects in our R&D pipeline right now for additional ways to enhance sandwich crackers along that
better-for-you theme.

AMIT SHARMA: Got it. And then a little more on your overall portfolio. Clearly you articulated what estimates are,
expectations are from this portfolio in the next year. But holistically, when you look at it, are you happy with what
you have through the pipeline or the core brands, or you feel like there is room for more within that to fill up the
portfolio?

CARL LEE: I think, as I said earlier, we are very pleased with the progress that our team has delivered on Snack
Factory, so absolutely. Based on our track record of being able to bring two great companies together, add some
exciting new products through our lineup, in other words, expand our portfolio, we would be very interested in ways
to continue to expand our portfolio.

And we're going to continue to focus on our core brands. And while we may have a broader line of products we
carry to enhance our DSD capabilities and store level frequency and store level service, we will have some kind of
priority brands or core brands that we focus on. And we are very open to ways to expand our core brand coverage.

AMIT SHARMA: And that's really what is key behind the question, is that you have a DSD system and there is room
for better leverage of the DSD system. So, is your core portfolio well-positioned to benefit from it, or do you need
some help in terms of more leverage on that system?

CARL LEE: I think if you take a look at our overall DSD operation, we have added some partner brands. We have
expanded our core brands. So I think our DSD system every year continues to get leveraged more and more. But
because of our model, adding routes and expanding it even beyond what we've got is something that's very easily
done. And so we've got retailers from time to time that come and ask us to carry additional items and we are able to
do that. And that leverages our system, to your point. But we are also very interested in company brands that we
can continue to do that as well. And we've got some ideas that we will develop over the coming months and years
on how to do that.

AMIT SHARMA: Got it. And then just one quick one for Rick. Rick, can you give us some idea of what commodity
inflation or deflation you are building into the model at this point?

RICK PUCKETT: Well, certainly, our major commodities are wheat and soybean oil, but we have a lot of other
commodities like sugar and some other things. So while some may be going down, others are going up. And off the
top of my head, I'm not sure exactly what the dollar number is in 2014, but it's not significantly up or down based on
the gives and takes of the various commodities. So we don't see it as a significant driver of cost one way or the
other.

AMIT SHARMA: Got it. And then just the tax rate for 2014, is it still 37%-ish or is it lower than that?

RICK PUCKETT: No, I think you should use 35.2% or so, 35.256%, or something like that.

AM IT SHARMA: Got it. Okay. Thank you very much.

OPERATOR: Michael Gallo, CL King.

MICHAEL GALLO, ANALYST, CL KING & ASSOC.: I just had a question just broadly about the sales guidance in
light of -- I think you talked about double the number of new products you had and 2013, you've got significantly
greater trade spending. You seem very excited about the pipeline and the early reads on the products, yet if I take
out the 53rd week, the sales guidance is only 2% to 4% growth. So I want to just help reconcile. Is it just the
environment that keeps you cautious? Is it some conservatism built in around what you expect out of those new



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 78 of 137
                    Event Brief of 04 2013 Snyder's-Lance Inc Earnings Conference Call - Final

products or --? Help us reconcile why the sales growth wouldn't be better, given the number of new products, your
excitement around the new products, and the trade spend behind it.

RICK PUCKETT: This is Rick. You have to remember that 35% to 40% of our business is nonbranded. And we do
not expect growth numbers out of that piece of the business, as a matter of fact similar to what we saw in 2013. So
that's the pull down or the dilution effect, if you will, for the total company. So we do expect exciting things on the
branded side, which is what we want to do to help drive our better mix and our better margins. But we are not
planning large increases in our partner brands, as an example. We are not planning large increases in our private
brands business. So, those would be diluted in the total.

MICHAEL GALLO: So it's to be relatively flat year-over-year like they were this year?

RICK PUCKETT: Yes. I think, in general, we are trying to be a little bit more careful as we look into 2014, and it's
early in the year.

MICHAEL GALLO: Okay, thanks.

OPERATOR: We have no further questions in queue.

CARL LEE: We really appreciate everyone's time today and we value greatly our partnership with you and our
chance to share with you our 04 results. I think we tried to explain very clearly and very transparently what
happened last quarter. Clearly, I'm responsible for it and we take that responsibility greatly. And we are always
open to additional questions and to comments from you.

In addition to that, as we look into 2014, I'm proud of our team and I am very proud of all the associates and IBOs
that make up our great organization. We've got a lot of exciting product news that we are rolling out there. We want
to be an innovator. We want to be someone who really the retailers look at who is not only going to drive our
business but, more importantly, drives their categories. So I think that we are going to be seeing some good
success with our new items. We are seeing some good turns already as we are just getting them on the shelf, and
we want to be a little bit more careful as we try to predict the future and give you some ideas of where we are going
to go. But we are very enthusiastic and very comfortable as we own our results and are accountable to our
shareholders day in and day out to do our very best to drive both top line, bottom line and overall shareholder value.

So have a great Friday. Thanks for sharing your very, very valuable time. It's greatly appreciated.

OPERATOR: This concludes today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Briefs are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT BRIEFS REFLECTS THOMSON FINANCIAL'S SUBJECTIVE
CONDENSED PARAPHRASE OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND THERE MAY BE
MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE
CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APPLICABLE COMPANY ASSUME
ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE
INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT BRIEF. USERS ARE ADVISED TO REVIEW



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 79 of 137
                     Event Brief of 04 2013 Snyder's-Lance Inc Earnings Conference Call - Final

THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC
FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: February 10,2014


  F:nd of \}onmwnl




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 80 of 137
                                   *Snyders-Lance 4Q EPS 33c >LNCE
                                                  Dow Jones Institutional News
                                              February 7, 2014 Friday 11 :00 AM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



       DOW JONES         t~EW         S


Length: 4224 words

Body


7 Feb 2014 06:00 EDT Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2013

Snyder's-Lance, Inc. Reports Results for Full Year 2013

-- Reports net revenue growth of 9% compared to prior year

-- Grows earnings per diluted share by 22% vs. prior year excluding special items

-- Reports 2013 full year earnings per diluted share of $1.16 excluding special items

-- Reports 2013 full year earnings per diluted share of $1.12 including special items

PR Newswire

CHARLOTTE, N.C., Feb. 7, 2014

CHARLOTTE, N.C., Feb. 7, 2014/PRNewswire/-- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results
for its fiscal year 2013. Net revenue for the year ended December 28,2013, was $1.76 billion, an increase of 8.8%
from prior year net revenue of $1.62 billion, primarily driven by sales of our core brands. Consistent with our long
term guidance of 3% to 5%, organic net revenue growth for the full year was 4%. The Company realized full year
net income of $81.3 million, excluding special items, or $1.16 per diluted share, as compared to full year 2012 net
income of $66.1 million, excluding special items, or $0.95 per diluted share, an increase of 22%. Net income,
including special items, was $78.7 million, or $1.12 per diluted share, for the full year 2013 compared to $59.1
million or $0.85 per diluted share for 2012, an increase of 33%. Full year 2013 net income was negatively impacted
by an increased effective tax rate of 36.8% compared to 34.7% for full year 2012. This higher than normal effective
tax rate reduced 2013 earnings per share by approximately $0.04 when compared to last year's effective tax rate.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO )

Special items for 2013 totaled $2.6 million, after tax expense, and included approximately $1.6 million income in
gain on the sale of assets, approximately $1.2 million of impairment charges and approximately $3.0 million of self-



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 81 of 137
                                       *Snyders-Lance 40 EPS 33c >LNCE

funded medical expense. Special items for 2012 were $7.0 million, after tax expense, and included approximately
$2.6 million in severance costs and professional fees related to merger and integration activities, approximately
$6.6 million in asset impairment charges, approximately $4.9 million in charges related to consolidation activities,
and approximately $1.2 million in expenses associated with the acquisition of Snack Factory. Special items for 2012
also included gains on the sale of route businesses of approximately $8.3 million, net of the incremental taxes
incurred on these gains.

Fourth quarter 2013 net revenue was $451 million, an increase of 7.4% compared to prior year fourth quarter net
revenue of $420 million, primarily led by sales of our core brands which grew organically by 6.8%. Fourth quarter
2013 net income was $22.2 million, excluding special items, which was 8.8% above the $20.4 million of net income,
excluding special items, for the prior year. Net income including special items was $23.0 million for the fourth
quarter 2013 compared to fourth quarter 2012 net income including special items of $7.8 million. Fourth quarter
2013 net income was negatively impacted by the higher than normal effective tax rate mentioned above.

Comments from Management

"During this past year we grew earnings by 22% excluding special items, and grew our sales by 9%," commented
Carl E. Lee, Jr., President and Chief Executive Officer. "For 2013, we saw strong growth in our core branded items
with solid distribution gains and share growth. Organically, core brands grew 5.4%, as we continued to invest in
quality, capacity and innovation. Our overall operating margin increased in 2013 by 70 basis points, thanks to our
team's execution of our strategic plan. We increased our investment in advertising and marketing by over 20% from
the prior year to support building our brands. In 2013 we strengthened our position as a leader in premium,
differentiated snacks and are excited about the potential of 2014."

Mr. Lee continued, "Looking ahead, our team has worked hard to build a strong innovation pipeline for 2014 to drive
core brand growth with unique value-added products. We expect to continue improving our operating margin in the
coming year while also significantly increasing our investment in advertising and marketing to support core brand
growth. Our primary goals of emphasizing our core brands, growing sales across the entire product portfolio,
expanding our DSD network and controlling costs to widen margins are on target. We continue to look for branded
products and distribution opportunities to build on this great foundation we've put in place. In 2014, plans call for
growing our business consistent with consumer trends, supported by our expanding "better for you" product
portfolio. I'd like to thank everyone at Snyder's-Lance for a solid 2013 and look forward to an exciting and
productive 2014."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on March 5, 2014 to stockholders of record at the close of business on
February 26,2014.

Estimates provided for 2014

The Company estimates that its net revenue for the full year 2014 will be up 3% to 5% organically when compared
to 2013. Earnings per diluted share are expected to increase between 10% and 16% compared to 2013 earnings
per diluted share, excluding special items. Capital expenditures for 2014 are projected to be between $70 and $75
million as investments are made in plant improvements, quality, capacity and innovation.

Conference Call

Management will conduct a conference call and live webcast at 9:00 am eastern time on Friday, February 7, 2014
to review the Company's full year results. The conference call and accompanying slide presentation will be webcast
live through the Investor Relations section of the Company's website, www.snyderslance.com. In addition, the
slide presentation will be available to download and print approximately 30 minutes before the webcast at
www.snyderslance.com . To participate in the conference call, the dial-in number is (866) 814-7293 for U.S. callers
or (702) 696-4943 for international callers. A continuous telephone replay of the call will be available between 1:00


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 82 of 137
                                        *Snyders-Lance 40 EPS 33c >LNCE

pm on February 7 and midnight on February 14. The replay telephone number is (855) 859-2056 for U.S. callers or
(404) 537-3406 for international callers. The replay access code is 39929513. Investors may also access a web-
based replay of the conference call at        www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), Ouitos(TM) and other brand names along with a number of private label and third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. LNCE-E

Cautionary Information about Forward Looking Statements

This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include: general economic conditions; increases in
cost or availability of ingredients, packaging, energy and employees; price competition and industry consolidation;
loss of major customers or changes in product offerings with significant customers; successful integration and
realization of anticipated benefits of acquisitions; loss of key personnel; ability to execute strategic initiatives;
product recalls and concerns surrounding the quality or safety of products and ingredients; adulterated or
misbranded products; disruptions to our supply chain or information technology systems; improper use of social
media; changes in consumer preferences; distribution through independent business owners; inability to maintain
existing markets or expand to other geographic markets; protection of trademarks and other proprietary intellectual
rights; impairment in the carrying value of goodwill or other intangible assets; food industry and regulatory factors;
interest rate and foreign exchange rate risks; and the interests of significant stockholders may conflict with those of
other stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports
filed with the Securities and Exchange Commission. Except as required by law, the Company undertakes no
obligation to update or revise publicly any forward-looking statement as a result of new information, future
developments or otherwise.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Consolidated Statements of Income
For the Quarters and Years Ended December 28,       2013   (Unaudited)    and December 29,
2012
(in thousands, except per share data)


                             Quarter Ended                          Year Ended

                     December 28,      Decernb'2r 29,      D€cember 28,       December 29,
                          2013               2012               2013               2012

Net revenue          $       450,403    $     419,826      $   1,761,049      $   1,618,634
Cost of sal.es               300,748          277,209          1,163,034          1,079,777


7 Feb 2014 06:00 EDT Press Release: Snyder's-Lance, Inc. Reports -2-

G~oss   margi.n              149,655          142,617            598,015            538,857


Selling, general
 and



        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 83 of 137
                                              *Snyders-Lance 4Q EPS 33c >LNCE

 administrative                 113,951           115,733                 470,561            440,597
Impairment
 charges                                           11,655                   1,900             11,862
Gain on sale of
 route
 businesses,
 net                                  (533)         (739)                 (2,590)           (22,335)
Other income,
 net                             (2,220)            (283)             (10,823)                 (407)

Income before
 interest and
 income taxes                        38,457        16,251                 138,967            109,140


Interest
 expense,    net                      3,706         3,229                  14,408              9,487

Income before
 income taxes                        34,751        13,022                 124,559             99,653


Income tax
 expense                             11,717         5,212                  45,475             40,143

Net income                           23,034         7,810                  79,084             59,510
Net income
 attributable to
 noncontro11ing
 interests                               35            28                     364                   425

Net income
 attributable to
 Snyder's-Lance,
 Inc.                                22,999   $     7,782     $            78,720      $      59,085



Basic earnings
 per share          $                  0.33   $      0.11      $             1.13      $        0.86
Weighted average
 shares
 outstanding
 basic                               69,801        68,725                  69,383             68,382


Di.luted earnings
 per share          $                  0.33   $      0.11      $             1.12      $        0.85
WeightEd average
 shares
 outstanding
 diluted                             70,631        69,586                  70,158             69,215


Cash dividends
 declared per
 share              $                  0.16   $      0.16      $             0.64      $        0.64


SNYDER'S-L.Il.NCE, INC. AND SUBSIDIARIES
Consolidated Balance Sheets
F-~s of December 28,  2013 (Unaudited) and December 29,            2012
 (in thousands, except share data)


                                                            December 28,             December 29,
                                                                    2013                 2012
                                                            --------------          --------------
                        .Zl,.SSETS




         Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 84 of 137
                                            *Snyders-Lance 40 EPS 33c >LNCE

Current assets:
Cash and cash equivalents                                     14,080   $        9,276
Accounts receivable, net of allowances of
 $1,579 and $2,159, respectively                             144,988          141,862
Inventories                                                  113,750          118,256
Prepaid income taxes                                           9,094
Deferred income taxes                                         15,391           11,625
Assets held for sale                                          15,314           11,038
Prepaid expenses and other current assets                     23,649           28,676

Total current assets                                         336,266          320,733


Noncurrent assets:
Fixed assets, net                                            349,256         331,385
Goodwill                                                     537,141         540,389
Other intangible assets, net                                 519,669         531,735
Other noncurrent assets                                       22,262          22,490
Total assets                                           $   1,764,594   $   1,746,732



     LIABILITIES AND STOCKHOLDERS' EQUITY

Current liabilities:
Current portion of long-term debt                      $      17,291   $       20, 462
Accounts payable                                              54,510           52,753
Accrued compensation                                          29,792           31,037
Accrued casualty insurance claims                              6,262            4,779
Accrued selling and promotional costs                         13,257           16,240
Income tax payable                                                              1,263
Other payables and accrued liabilities                        25,092           28,089

Total current liabilities                                    146,204          154,623

Noncurrent liabilities:
Long-term debt                                               480,082          514,587
Deferred income taxes                                        190,393          176,037
Accrued casualty insurance claims                              5,567            9,759
Other noncurrent liabilities                                  24,448           1. 9,551


Total liabilities                                            846,694          874,557


Commitments and contingencies

Stockholders equ,l.ty:
               1


Common stock, 69,919,364 and 68,863,974 shares
 outstanding, respectively                                    58,241           57,384
Preferred stock,       no shares outstanding
Additional paid-in capital                                   765,172          746,155
Retained earnings                                             85,146           50,847
Accumulated other comprehensive income                        10,171           15,118


Total Snyder's-Lance, Inc. stockholders'
 equity                                                      918,730          869,504
Noncontrolling interests                                       (830)            2,671

Total stockholders' equity                                   917,900          872,175
Total liabilities and stockhoJ.ders' equity                1,764,594   $   1,746,732



SNYDER'S-LANCE,       INC. AND SUBSIDIARIES
Consolidated       Statem~nts   of Cash Flows
For the Fiscal Years Ended December 28, 201.3 (Unaudi_ted) and December 29, 2012



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 85 of 137
                                         *Snyders-Lance 40 EPS 33c >LNCE

(in thousands)

                                                    December 28,     December 29,
                                                         2013             2012


Operating activities:
Net income                                           $     79,084     $     59,510
Adjustments to reconcile net income to cash
from operating activities:
Depreciation and amortization                              59,631           53,764
Stock-based compensation expense                            5,944             4,693
(Gain)/loss on sale of fixed assets, net                  (2,640 )              597
Gain on sale of route businesses                          (2,590)          (22,335)
Impairment charges                                          1,900            11,862
Deferred income taxes                                      10,360          (15,279)
Provision for doubtful accounts                             1,828            1,479
Changes in operating assets and liabilities,
 excluding business acquisitions                         (12,781)           (1,523)


Net cash provided by operating activities                 140,736            92,768



Investing activities:
Purchases of fixed assets                                (74,579)          (80,304)
Purchases of route businesses                            (29,692)          (28,523)
Proceeds from sale of fiy.ed assets                         9,448             9,324
Proceeds from sale of route businesses                     30,745            93,896
Proceeds from sale of investments                           2,298             1,444
Business acquisitions,   net of cash acquired             (3,131 )        (344,181)


Net cash used in investing activities                    (64,911)         (348,344)



Financing activities:
Dividends paid to stockholders                           (44,421)          (43,777)
Dividends paj,d to noncontrolling interests                 (471 )            (234)
Debt issuance costs                                                         (2,028)
Issuances of common stock                                   9,776             9,710
Excess tax benefits from stock-based
 compensation                                               1,500             2,618
Repurchases of common stock                                 (770)             (335)
Repayments of long-term 6ebt                             (20,508)           (2,476)
Proceeds from long-term debt                                               325,211
Net repayments from revolving credit
 facilities                                              (16,127)          (44,841)
Net cash (used in)/provided by financing
 activiti~s                                              (71,021)          243,848


Effect of exchange rate changes on cash                                          163



Increase/(decrease)   in cash and cash
 equivalents                                                4,804          (11,565)
Cash and cash equivalents at beginning of
 period                                                     9,276            20,841
Cash and cash equivalents    a~   end of period      $     14,080     $       9,276


7 Feb 201406:00 EDT Press Release: Snyder's-Lance, Inc. Reports -3-



Non-cash investing activities:




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 86 of 137
                                        *Snyders-Lance 40 EPS 33c >LNCE

Acquisition of remaining interest in Michaud
Distributors                                                         10,150

Supplemental information:
Cash paid for income taxes, net of refunds of
 $151 and $12,591, respectively                             $        39,313      $           33,554
Cash paid for interest                                      $        15,131      $           10,533


SNYDER'S-LANCE, INC. AND SlJBSIDIARIES
Heconcilia tion of Non-GAAP !'leasures (Unaudited)
For the Quarters and Years Ended December 28, 2013 and December 29, 2012
(in thousands, except per share data)

                                                                Net of          Per Diluted
                                                                  Tax              Share

Quarter Ended December 28, 2013
Net income attributable to Snyder's-Lance, Inc.                 $22,999           $        0.326


Gain on sale of Canadian assets                                       (846)               (0.012)
                                                                -------



Net income attributable to Snyder's-Lance,       Inc.,
 excluding special items                                        $22,153           $     0.314
                                                                                      =======


Quarter Ended December 29, 2012
Net   incom~   attributable to Snyder's-Lance,   Inc.           $ 7,782           $         o .llO

Merger related items                                                 1,149                  0.020
Snack Factory acquisition costs                                        876                  0.010
Manufacturing consolidation activities                               3,238                  0.040
Trademark impairment                                                 4,966                  0.070
Disposal costs and fixed asset impairments                           1,896                  0.030
Gain on sale of route businesses                                     (411)                  0.000
Incremental income tax associated with
 non-deductible goodwill on the sale of route
 businesses                                                             897                 0.010
                                                                -------



Net income attributable to Snyder's-Lance,       Inc.,
 excluding special items                                         $20,393          $         0.290
                                                                                          =======


                                                                     Net of       Per Diluted
                                                                       Tax           Share
                                                                ----------       -------------
Year Er-ded December 28, 2013
Net income attributable to Snyder's-Lance,       Inc.            $     78,720         $       1.122


Self-funded medical insurance claim                                  2,995                    0.043
Impairment charges                                                   1,192                    0.017
Gain on sale of Canadian assets                                    (1,645)                  (0.024 )
                                                                ----------


Net income attributable to Snyder 's-Lance,      Inc.   I


 excluding special items                                         $     81,262         $       1.158
                                                                                            =======

Year Ended December 29, 2012
Net income attributable to Snyder's-Lance,       Inc.            $     59,085         $       0.850




        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 87 of 137
                                     *Snyders-Lance 40 EPS 33c >LNCE

Merger related items                                          2,589          0.040
Snack Factory acquisition costs                               1,163          0.020
Manufacturing consolidation activities                         4,921         0.070
Trademark impairment                                           4,966         0.070
Disposal costs and fixed asset impairments                    1,621          0.030
Gain on sale of route businesses                            (13,869)       (0.210)
Incremental income tax associated with
 non-deductible goodwill on the sale of route
 businesses                                                    5,604        0.080



Net income attributable to Snyder's-Lance,   Inc.,
 excluding special items                                $    66,080    $    0.950



SOURCE Snyder's-Lance, Inc.

ICONTACT: Mark Carter, VP Strategic Initiatives and Investor Relations (704) 557-8386; Joe Calabrese, Financial
Relations Board (212) 827-3772

IWeb site: http://www.snyderslance.com

7 Feb 2014 06:00 EDT *Snyders-Lance 40 Net $23M >LNCE

7 Feb 2014 06:00 EDT *Snyders-Lance 40 Rev $450.4M >LNCE

7 Feb 2014 06:01 EDT *Snyders-Lance Declares Dividend of 16c >LNCE

7 Feb 2014 06:01 EDT *Snyders-Lance Sees 2014 Net Revenue Up 3%-5% Organically

7 Feb 2014 06:01 EDT *Snyders-Lance Sees 2014 EPS Up 10%-16%, Excluding Items >LNCE

7 Feb 2014 06:02 EDT *Snyders-Lance Capital Expenditures For 2014 Are Projected To Be Between $70M And
$75 M >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

February 07,201406:02 ET (11 :02 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: February 8, 2014




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 88 of 137
   Snyder's-Lance grows earnings for quarter, year but fails to hit estimates
                                                     Charlotte Business Journal
                                                       February 7, 2014 Friday


Copyright 2014 American City Business Journal, Inc. All Rights Reserved




 BUSINEssJOURNAL
Length: 237 words
Byline: Ken Elkins

Body


Snyder's-Lance Inc. tapped its core snack&nbsp;brands for nice jumps in earnings for both the fourth quarter and
year.

Still, the fourth-quarter's $23 million in net income, or 33&nbsp;cents per diluted share, felt short of analysts'
consensus estimate of 36 cents per share.

Earnings for the latest quarter were up from $7.8 million, or 11 cents per share, a year earlier.

The Charlotte-based company continued to emphasize its Cape Cod potato&nbsp;chips, Snyder's of Hanover
pretzels, Lance sandwich crackers and Pretzel Crisps&nbsp;crackers with good results, Snyder's-Lance CEO Carl
Lee Jr. said in an earnings call.

"Organically, core brands grew 5.4%, as we continued to&nbsp;invest in quality, capacity and innovation," he says.

For the 2013 fiscal year, the company's profits jumped to $78.8 million, or $1.12 per diluted share, from
$59.1 &nbsp;million, or 85 cents per share, for 2012.

Lee estimates that as much as $75 million will be spent this&nbsp;year on plant improvement,&nbsp; quality
programs and innovations as the company&nbsp;boosts capacity.

He forecasts that the company will grow organically by&nbsp;between 3 percent and 5 percent, with earnings per
diluted share increasing as&nbsp;much as 16 percent in 2014, all when compared with 2013.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: February 7, 2014




        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 89 of 137
     Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net
                revenue growth of 90/0 compared to prior year
                                                           PR Newswire
                                             February 7, 2014 Friday 6:00 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 2651 words
Dateline: CHARLOTTE, N.C., Feb. 7, 2014

Bod


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results for its fiscal year 2013. Net revenue for the year
ended December 28, 2013, was $1.76 billion, an increase of 8.8% from prior year net revenue of $1.62 billion,
primarily driven by sales of our core brands. Consistent with our long term guidance of 3% to 5%, organic net
revenue growth for the full year was 4%. The Company realized full year net income of $81.3 million, excluding
special items, or $1.16 per diluted share, as compared to full year 2012 net income of $66.1 million, excluding
special items, or $0.95 per diluted share, an increase of 22%. Net income, including special items, was $78.7
million, or $1.12 per diluted share, for the full year 2013 compared to $59.1 million or $0.85 per diluted share for
2012, an increase of 33%. Full year 2013 net income was negatively impacted by an increased effective tax rate of
36.8% compared to 34.7% for full year 2012. This higher than normal effective tax rate reduced 2013 earnings per
share by approximately $0.04 when compared to last year's effective tax rate.

(Logo:http://photos.prnewswire.com/prnh/2011 0411/CL80943LOGO)

Special items for 2013 totaled $2.6 million, after tax expense, and included approximately $1.6 million income in
gain on the sale of assets, approximately $1.2 million of impairment charges and approximately $3.0 million of self-
funded medical expense. Special items for 2012 were $7.0 million, after tax expense, and included approximately
$2.6 million in severance costs and professional fees related to merger and integration activities, approximately
$6.6 million in asset impairment charges, approximately $4.9 million in charges related to consolidation activities,
and approximately $1.2 million in expenses associated with the acquisition of Snack Factory. Special items for 2012
also included gains on the sale of route businesses of approximately $8.3 million, net of the incremental taxes
incurred on these gains.

Fourth quarter 2013 net revenue was $451 million, an increase of 7.4% compared to prior year fourth quarter net
revenue of $420 million, primarily led by sales of our core brands which grew organically by 6.8%. Fourth quarter
2013 net income was $22.2 million, excluding special items, which was 8.8% above the $20.4 million of net income,
excluding special items, for the prior year. Net income including special items was $23.0 million for the fourth
quarter 2013 compared to fourth quarter 2012 net income including special items of $7.8 million. Fourth quarter
2013 net income was negatively impacted by the higher than normal effective tax rate mentioned above.

Comments from Management
"During this past year we grew earnings by 22% excluding special items, and grew our sales by 9%," commented
Carl E. Lee, Jr., President and Chief Executive Officer. "For 2013, we saw strong growth in our core branded items
with solid distribution gains and share growth. Organically, core brands grew 5.4%, as we continued to invest in
quality, capacity and innovation. Our overall operating margin increased in 2013 by 70 basis points, thanks to our
team's execution of our strategic plan. We increased our investment in advertising and marketing by over 20%
from the prior year to support building our brands. In 2013 we strengthened our position as a leader in premium,
differentiated snacks and are excited about the potential of 2014."


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 90 of 137
    Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net revenue growth of 9% compared to
                                                    prior year

Mr. Lee continued, "Looking ahead, our team has worked hard to build a strong innovation pipeline for 2014 to drive
core brand growth with unique value-added products. We expect to continue improving our operating margin in the
coming year while also significantly increasing our investment in advertising and marketing to support core brand
growth. Our primary goals of emphasizing our core brands, growing sales across the entire product portfolio,
expanding our DSD network and controlling costs to widen margins are on target. We continue to look for branded
products and distribution opportunities to build on this great foundation we've put in place. In 2014, plans call for
growing our business consistent with consumer trends, supported by our expanding "better for you" product
portfolio. I'd like to thank everyone at Snyder's-Lance for a solid 2013 and look forward to an exciting and
productive 2014."

Dividend Declared
The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on March 5, 2014 to stockholders of record at the close of business on
February 26,2014.

Estimates provided for 2014
The Company estimates that its net revenue for the full year 2014 will be up 3% to 5% organically when compared
to 2013. Earnings per diluted share are expected to increase between 10% and 16% compared to 2013 earnings
per diluted share, excluding special items. Capital expenditures for 2014 are projected to be between $70 and $75
million as investments are made in plant improvements, quality, capacity and innovation.

Conference Call
Management will conduct a conference call and live webcast at 9:00 am eastern time on Friday, February 7, 2014
to review the Company's full year results. The conference call and accompanying slide presentation will be webcast
live through the Investor Relations section of the Company's website.http://www.snyderslance.com. In addition, the
slide presentation will be available to download and print approximately 30 minutes before the webcast at
http://www.snyderslance.com. To participate in the conference call, the dial-in number is (866) 814-7293 for U.S.
callers or (702) 696-4943 for international callers. A continuous telephone replay of the call will be available
between 1:00 pm on February 7 and midnight on February 14. The replay telephone number is (855) 859-2056 for
U.S. callers or (404) 537-3406 for international callers. The replay access code is 39929513. Investors may also
access a web-based replay of the conference call at         http://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®,
Quitos(TM) and other brand names along with a number of private label and third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-E

Cautionary Information about Forward Looking Statements
This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include: general economic conditions; increases in
cost or availability of ingredients, packaging, energy and employees; price competition and industry consolidation;
loss of major customers or changes in product offerings with significant customers; successful integration and
realization of anticipated benefits of acquisitions; loss of key personnel; ability to execute strategic initiatives;



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 91 of 137
    Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net revenue growth of 9% compared to
                                                    prior year

product recalls and concerns surrounding the quality or safety of products and ingredients; adulterated or
misbranded products; disruptions to our supply chain or information technology systems; improper use of social
media; changes in consumer preferences; distribution through independent business owners; inability to maintain
existing markets or expand to other geographic markets; protection of trademarks and other proprietary intellectual
rights; impairment in the carrying value of goodwill or other intangible assets; food industry and regulatory factors;
interest rate and foreign exchange rate risks; and the interests of significant stockholders may conflict with those of
other stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports
filed with the Securities and Exchange Commission. Except as required by law, the Company undertakes no
obligation to update or revise publicly any forward-looking statement as a result of new information, future
developments or otherwise.
            SNYDER'S-LANCE, INC.
            AND SUBSIDIARIES
            Consolidated Statements of
            Income
            For the Quarters and Years
            Ended December 28,2013
            (Unaudited) and December
            29,2012
            (in thousands, except per
            share data)


                                            Qu        Ye
                                            art       ar
                                            er        En
                                            En        de
                                            de        d
                                            d
                                            De        De        De        De
                                            ce        ce        ce        ce
                                            mb        mb        mb        mb
                                            er        er        er        er
                                            28,       29,       28,       29,
                                             20        20        20        20
                                            13        12        13        12
            Net revenue                     $     4             $     4           $           $
                                                  5                   1
                                                  0                   9               7           6
                                                                                      6           1
                                                  4                   8               1           8
                                                  0                   2
                                                  3                   6               0           6
                                                                                      4           3
                                                                                      9           4
            Cost of sales                   30              2             1,1         1
                                            0,7             7             63,
                                            48              7             03          0
                                                                          4           7
                                                            2                         9
                                                            0
                                                            9                         7
                                                                                      7
                                                                                      7
             Gross margin                   14              1             59          5
                                            9,6             4             8,0         3
                                            55              2             15          8

                                                            6                         8



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 92 of 137
Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net revenue growth of 9% compared to
                                                prior year

                                                    1                       5
                                                    7                       7


       Selling, general and           11            1            47         4
       administrative                 3,9           1            0,5        4
                                      51            5            61         0

                                                    7                       5
                                                    3                       9
                                                    3                       7
       Impairment charges                                        1,9
                                                                 00

                                                    6                       8
                                                    5                       6
                                                    5                       2
       Gain on sale of route          (53           (            (2,        (
       businesses, net                3)            7            59         2
                                                    3            0)         2
                                                    9
                                                    )                       3
                                                                            3
                                                                            5
                                                                            )
       Other income, net              (2,           (             (10       (
                                      22            2             ,82       4
                                      0)            8             3)        0
                                                    3                       7
                                                    )                       )
       Income before interest and     38,           1             13        1
       income taxes                   45            6             8,9       0
                                      7                           67        9
                                                    2
                                                    5                       1
                                                                            4
                                                                            0


       Interest expense, net          3,7           3             14,       9
                                      06                          40
                                                    2             8         4
                                                    2                       8
                                                    9                       7
       Income before income taxes     34,           1             12        9
                                      75            3             4,5       9
                                      1                           59
                                                    0                       6
                                                    2                       5
                                                    2                       3


        Income tax expense            11,           5             45,       4
                                      71                          47        0
                                      7             2             5
                                                    1                       1
                                                    2                       4
                                                                            3
        Net income                    23,            7            79,       5
                                      03                          08        9
                                      4              8            4



  Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 93 of 137
Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net revenue growth of 9% compared to
                                                prior year

                                                      1                               5
                                                      0                               1
                                                                                      0
        Net income attributable to    35              2             36                4
        noncontrolling interests                      8             4               2
                                                                                    5
        Net income attributable to    $       2             $   7                 $ 7     $ 5
        Snyder's-Lance, Inc.                  2                                     8       9
                                                                7
                                              9                 8                     7     0
                                              9                 2                     2     8
                                              9                                       0     5


        Basic earnings per share      $       0             $   0                 $       $ 0

                                              3                                       1     8
                                              3                                       3     6
       Weighted average shares        69,             6             69,               6
       outstanding - basic            80              8             38                8
                                                                    3
                                                      7                               3
                                                      2                               8
                                                      5                               2


        Diluted earnings per share    $       0             $   0                 $       $ 0

                                              3                                       1     8
                                              3                                       2     5
       Weighted average shares        70,             6             70,               6
       outstanding - diluted          63              9             15                9
                                                                    8
                                                      5                               2
                                                      8                               1
                                                      6                               5


        Cash dividends declared per   $       0             $   0                 $ 0     $ 0
        share
                                              1                 1                     6     6
                                              6                 6                     4     4




    SNYDER'S-LANCE, INC. AND
    SUBSIDIARIES
    Consolidated Balance Sheets
     As of December 28,2013 (Unaudited) and
     December 29,2012
     (in thousands, except share data)


                                                  Decem                 Decem
                                                  ber 28,               ber 29,
                                                  2013                  2012
     ASSETS
     Current assets:



  Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 94 of 137
Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net revenue growth of 9% compared to
                                                prior year

    Cash and cash equivalents                    $        14,080                     $ 9,276
    Accounts receivable, net of allowances of    144,98                     141,86
    $1,579 and $2,159, respectively              8                          2
    Inventories                                  113,75                     118,25
                                                 0                          6
     Prepaid income taxes                        9,094
     Deferred income taxes                       15,391                     11,625
    Assets held for sale                         15,314                     11,038
     Prepaid expenses and other current assets   23,649                     28,676
    Total current assets                         336,26                     320,73
                                                 6                          3


     Noncurrent assets:
     Fixed assets, net                           349,25                     331,38
                                                 6                          5
     Goodwill                                    537,14                     540,38
                                                 1                          9
     Other intangible assets, net                519,66                     531,73
                                                 9                          5
     Other noncurrent assets                     22,262                     22,490
    Total assets                                 $        1,764,5                    $ 1,746,7
                                                          94                           32


     LIABILITIES AND STOCKHOLDERS'
     EQUITY


     Current liabilities:
     Current portion of long-term debt           $        17,291                     $ 20,462
     Accounts payable                            54,510                     52,753
     Accrued compensation                        29,792                     31,037
     Accrued casualty insurance claims           6,262                      4,779
     Accrued selling and promotional costs       13,257                     16,240
     Income tax payable                                                     1,263
     Other payables and accrued liabilities      25,092                     28,089
     Total current liabilities                   146,20                     154,62
                                                 4                          3


     Noncurrent liabilities:
     Long-term debt                              480,08                     514,58
                                                 2                          7
     Deferred income taxes                       190,39                     176,03
                                                 3                          7
     Accrued casualty insurance claims           5,567                      9,759
     Other noncurrent liabilities                24,448                     19,551
     Total liabilities                           846,69                     874,55
                                                 4                          7


     Commitments and contingencies




  Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 95 of 137
Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net revenue growth of 9% compared to
                                                prior year


    Stockholders' equity:
    Common stock, 69,919,364 and 68,863,974        58,241                            57,384
    shares outstanding, respectively
    Preferred stock, no shares outstanding
    Additional paid-in capital                     765,17                            746,15
                                                   2                                 5
     Retained earnings                             85,146                            50,847
    Accumulated other comprehensive income         10,171                            15,118
    Total Snyder's-Lance, Inc. stockholders'       918,73                            869,50
    equity                                         0                                 4
    Noncontrolling interests                       (830)                             2,671
    Total stockholders' equity                     917,90                            872,17
                                                   0                                 5
    Total liabilities and stockholders' equity     $             1,764,5                        $ 1,746,7
                                                                 94                               32




    SNYDER'S-LANCE, INC. AND
    SUBSIDIARIES
    Consolidated Statements of Cash Flows
    For the Fiscal Years Ended December 28,
    2013 (Unaudited) and December 29,2012
    (in thousands)


                                                       Decem               Decem
                                                       ber 28,             ber 29,
                                                       2013                2012
    Operating activities:
     Net income                                        $           79,08                         $ 59,51
                                                                   4                               0
    Adjustments to reconcile net income to cash
    from operating activities:
    Depreciation and amortization                      59,631                         53,764
    Stock-based compensation expense                   5,944                          4,693
     (Gain)/Ioss on sale of fixed assets, net          (2,640)                        597
    Gain on sale of route businesses                   (2,590)                        (22,335
                                                                                      )
     Impairment charges                                1,900                          11,862
     Deferred income taxes                             10,360                         (15,279
                                                                                      )
     Provision for doubtful accounts                   1,828                          1,479
    Changes in operating assets and liabilities,       (12,781                        (1,523)
    excluding business acquisitions                    )
    Net cash provided by operating activities          140,73                         92,768
                                                       6


     Investing activities:




 Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 96 of 137
Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net revenue growth of 9% compared to
                                                prior year

     Purchases of fixed assets                         (74,579               (80,304
                                                       )                     )
     Purchases of route businesses                     (29,692               (28,523
                                                       )                     )
     Proceeds from sale of fixed assets                9,448                 9,324
     Proceeds from sale of route businesses            30,745                93,896
     Proceeds from sale of investments                 2,298                 1,444
     Business acquisitions, net of cash acquired       (3,131)               (344,18
                                                                             1)
     Net cash used in investing activities             (64,911               (348,34
                                                       )                     4)


     Financing activities:
     Dividends paid to stockholders                    (44,421               (43,777
                                                       )                     )
     Dividends paid to noncontrolling interests        (471)                 (234)
     Debt issuance costs                                                     (2,028)
     Issuances of common stock                         9,776                 9,710
     Excess tax benefits from stock-based              1,500                 2,618
     compensation
     Repurchases of common stock                       (770)                 (335)
     Repayments of long-term debt                      (20,508               (2,476)
                                                       )
     Proceeds from long-term debt                                            325,21
                                                                             1
     Net repayments from revolving credit facilities   (16,127               (44,841
                                                       )                     )
     Net cash (used in)/provided by financing          (71,021               243,84
     activities                                        )                     8


     Effect of exchange rate changes on cash                                 163


     Increase/(decrease) in cash and cash              4,804                 (11,565
     equivalents                                                             )
     Cash and cash equivalents at beginning of         9,276                 20,841
     period
     Cash and cash equivalents at end of period        $         14,08                 $ 9,276
                                                                 o

     Non-cash investing activities:
     Acquisition of remaining interest in Michaud      10,150
     Distributors


     Supplemental information:
     Cash paid for income taxes, net of refunds of     $         39,31                 $ 33,55
     $151 and $12,591, respectively                              3                       4
     Cash paid for interest                            $         15,13                 $ 10,53
                                                                 1                       3




  Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 97 of 137
Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net revenue growth of 9% compared to
                                                prior year


    SNYDER'S-LANCE, INC. AND SUBSIDIARIES
    Reconciliation of Non-GAAP Measures
    (Unaudited)
    For the Quarters and Years Ended December
    28,2013 and December 29,2012
    (in thousands, except per share data)


                                                       Net of            Per
                                                       Tax               Diluted
                                                                         Share
    Quarter Ended December 28,2013
    Net income attributable to Snyder's-Lance, Inc.    $         22,99                       $ 0.32
                                                                 9                             6


    Gain on sale of Canadian assets                    (846)                       (0.012)


    Net income attributable to Snyder's-Lance, Inc.,   $         22,15                       $ 0.31
    excluding special items                                      3                             4


    Quarter Ended December 29,2012
    Net income attributable to Snyder's-Lance, Inc.    $         7,782                       $ 0.11
                                                                                               0


    Merger related items                               1,149                       0.020
    Snack Factory acquisition costs                    876                         0.010
    Manufacturing consolidation activities             3,238                       0.040
    Trademark impairment                               4,966                       0.070
    Disposal costs and fixed asset impairments         1,896                       0.030
    Gain on sale of route businesses                   (411 )                      0.000
    Incremental income tax associated with non-        897                         0.010
    deductible goodwill on the sale of route
    businesses


    Net income attributable to Snyder's-Lance, Inc.,   $         20,39                       $ 0.29
    excluding special items                                      3                             0


                                                       Net of            Per
                                                       Tax               Diluted
                                                                         Share
    Year Ended December 28, 2013
    Net income attributable to Snyder's-Lance, Inc.    $         78,72                       $ 1.12
                                                                 0                             2


    Self-funded medical insurance claim                2,995                       0.043
    Impairment charges                                 1,192                       0.017
    Gain on sale of Canadian assets                    (1,645)                     (0.024)




  Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 98 of 137
    Snyder's-Lance, Inc. Reports Results for Full Year 2013; -- Reports net revenue growth of 9% compared to
                                                    prior year

        Net income attributable to Snyder's-Lance, Inc.,   $          81,26                    $ 1.15
        excluding special items                                       2                          8


        Year Ended December 29,2012
        Net income attributable to Snyder's-Lance, Inc.    $          59,08                    $ 0.85
                                                                      5                          0


        Merger related items                               2,589                     0.040
        Snack Factory acquisition costs                    1,163                     0.020
        Manufacturing consolidation activities             4,921                     0.070
        Trademark impairment                               4,966                     0.070
        Disposal costs and fixed asset impairments         1,621                     0.030
        Gain on sale of route businesses                   (13,869)                  (0.210)
        Incremental income tax associated with non-        5,604                     0.080
        deductible goodwill on the sale of route
        businesses


        Net income attributable to Snyder's-Lance, Inc.,   $          66,08                    $ 0.95
        excluding special items                                       0                          0

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, VP Strategic Initiatives and Investor Relations (704) 557-8386; Joe Calabrese, Financial
Relations Board (212) 827-3772


Load-Date: February 12, 2014




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 99 of 137
    Archway® Cookies Reveals New Look & Improved Taste for New Year;
  Thicker cookies, updated packaging, new segments rolled out in response
                           to consumer requests
                                                           PR Newswire
                                            January 31,2014 Friday 5:35 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 611 words
Dateline: ASHLAND, Ohio, Jan. 31,2014

Body


Exciting news for cookie lovers!Archway, part of the Snyder's-Lance family of brands, has announced a makeover
of its beloved homestyle cookies. Announced changes include enhanced product quality, a contemporary
packaging design and new cookie segments to help shoppers easily find their Archway favorites in the cookie aisle.

(Photo:http://photos.prnewswire.com/prnh/20140 131IDC57071 )

Archway's notable product upgrade is an increased thickness of many of its top-selling soft cookies, an
improvement that has been a top consumer request. The result is a thicker, richer and moister cookie - the kind of
cookie that has made Archway a part of the traditions of families across America for more than 75 years.

"Raising the bar again, consumers significantly preferred the new, thicker versions of our best sellers like Oatmeal
and Oatmeal Raisin. Our passionate team is always committed to providing our consumers with the best cookies on
the market. We are excited to re-Iaunch the brand with a new look and improved quality that we know consumers
love, and conversations we've had with our fans have spurred many of these changes," said Archway Brand
Manager, Julie Balzer.

As part of the brand's packaging redesign, Archway's selection of more than 20 varieties of homestyle cookies has
been segmented into four distinct categories:

Classics: Archway's 12 varieties of soft and crispy classic recipes, including Oatmeal Raisin, Frosty Lemon,
Gingersnap and Windmill cookies. Chocolate Lovers: Archway's four varieties of chocolate cookies, including Dutch
Cocoa, Rocky Road, and the new Chocolate Chip, which launches in March. Family Fun: Archway's line of fun and
playful cookies includes original and Iced Circus Animal cookies. Specialties: Archway's premium and unique
cookie offerings, including Wedding Cake, Cashew Nougat, and the new Chocolate Chip Bites, which launch this
March.

Prices and availability may vary by retailer. For serving ideas and cookie creations fresh from the Archway bakery,
visit theArchway Facebook page, Archway Website, or theArchway Pinterest page.

About Archway
For several decades Archway has shared in traditions of families and friends across America. The great-tasting,
freshly-baked Archway® cookies are available in more than 20 soft and crispy varieties. The origins of Archway
date back to 1936 when a husband and wife team began baking soft oatmeal cookies in their Michigan garage.
Since that time, Archway® cookies have been enjoyed as part of family traditions and moments shared between
friends. For more information about Archway, please visithttp://www.Archwaycookies.com.




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 100 of 137
   Archway® Cookies Reveals New Look & Improved Taste for New Year; Thicker cookies, updated packaging,
                        new segments rolled out in response to consumer requests

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®. Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®,
Quitos(TM) and brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Archway Cookies


CONTACT: Julie Balzer, jbalzer@snyderslance.com; or Ashlene Larson, 410.234.2401, ashlene.larson@gkv.com


Load-Date: February 1,2014


  Eml   or Dorumrnt




        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 101 of 137
    Make Snyder's of Hanover® Pretzels a Part of Your Big Game Spread;
 Instagram contest encourages fans to snap pics of their game day food and
                                  drinks
                                                           PR Newswire
                                            January 31, 2014 Friday 5:45 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 639 words
Dateline: HANOVER, Pa., Jan. 31,2014

Bod


Football fans across the nation will tune in on Sunday for one of the biggest sporting events of the year. To add
flavor to the Big Game festivities, Snyder's of Hanover is serving recipe ideas, pairing suggestions, samples and an
Instagram contest.

To         view     the      multimedia       content     associated         with     this      release,      please
click: http://www.multivu.com/players/English/64907-snyders-of-hanover/

As friends and family gather to watch the game and commercials, they know food and beverage options are an
important part of the action. Snyder's of Hanover products are a perfect option when entertaining and serving
guests.

Cook 'Em Up - Pretzels are a great addition to a variety of dishes, including crusted chicken tenders, loaded potato
skins or even cookies! Crumble them on amacaroni and cheese casserolefor a deliciously flavorful and crunchy
topping. Take a Dip - Snyder's of Hanover Pretzel Spoonz, Snaps and Sticks are all great options for serving
alongside any type of dip or spread. For a new twist on dessert, consider serving dipping pretzels with a sweet side,
such as Brownie Batter Dip. Team Up - Pretzels are the perfect pair for another game day tradition - cold beer!
Keep the beer on ice and be sure to serve up a variety of Snyder's of Hanover pretzels in a bowl for guests to easily
grab by the handful throughout the game. Offer Flavored Pretzel Pieces, such as Hot Buffalo Wing, as well as
traditional Sourdough Hards.

Snyder's of Hanover is taking the enjoyment of the Big Game a step further by encouraging fans and followers to
snap a photo of their Big Game Spread that includes pretzels. Consumers who snap and tag pics uploaded to
Instagram with #BigGameSpread and@Snyders_Hanoverwili be entered for a chance to win a year's supply of
pretzels. The Instagram photos will also be displayed on the Snyder's of HanoverFacebookpage.

"Everyone in the country is getting in on the fun this weekend, and we want to be a part of the excitement," said
Bob Gould, Marketing Manager for Snyder's of Hanover. "We are looking forward to seeing how our consumers
enjoy our products on this huge snacking occasion."

In addition to snacking and sharing, Snyder's of Hanover will also be participating in the13th Annual Celebrity
Football Game and Ultimate Sports Challenge. Samples of Snyder's of Hanover products will be served during two
prime events leading up to the game. Both events are hosted by Sports Profiles, and celebrity attendees will include
Hip Hop singerNellyand NFL star alumDoug Flutie, in addition to more than 20 other celebrities and athletes.

For more game day recipe ideas, visit the Snyder's of HanoverwebsiteorPinterestpage.

About Snyder's of Hanover


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 102 of 137
   Make Snyder's of Hanover® Pretzels a Part of Your Big Game Spread; Instagram contest encourages fans to
                                 snap pics of their game day food and drinks

For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. Snyder's of Hanover pretzels and
other snacks are available in a wide variety of flavors, sizes and shapes, including traditional hard pretzels, flavored
pretzel     pieces, sticks,   rods,   nibblers and even gluten-free options.                 For more      information,
visithttp://www.snydersofhanover.com.OrfindSnyder.sofHanoveronFacebook.Twitter orPinterest.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Products are sold under the Snyder's of
Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
EatSmart Naturals®, O-Ke-Doke® and Grande® brand names along with a number of private label and third party
brands. LNCE-G

SOURCE Snyder's of Hanover


CONTACT: Heather Woolford, 410-234-2519 or 410-375-2334, Heather.woolford@gkv.com; Rick Hebert, 410-234-
2392 or 410-458-2716, Rick.Hebert@GKV.com


Load-Date: February 1, 2014


  Vnll of Dnnmwnt




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 103 of 137
                      Easy Super Bowl snacks so you can watch the game
                                                   Great Falls Tribune (Montana)
                                             January 29,2014 Wednesday, 1 Edition


Copyright 2014 Great Falls Tribune All Rights Reserved

Section: LIFE; Pg. L 1
Length: 285 words
Byline: By, Sydne George

Body


Super Bowl Sunday is upon us, and Special of the Day has you covered with a few make-ahead-and-enjoy-Iater
snacks for the big game.

Requiring minimal ingredients and limited prep time, these super simple snacks are sure to score big with fans of
any persuasion. Toss together a batch of Parmesan Thyme Popcorn and whip up a Stadium Snacker, then kick
back and relax knowing you're ready for action on Game Day.

PARMESAN

THYME POPCORN

Makes about eight cups

76.3-gram bag of microwave popcorn

2 tbsp. butter, melted

1 tbsp. dried thyme

y.j   cup Parmesan cheese, grated

Grind thyme in food processor until fine. Combine ground thyme and Parmesan in small bowl and stir to combine
thoroughly. Pop popcorn according to package instructions. Transfer popped popcorn to medium-sized brown
paper bag. Add melted butter, fold bag over to close and shake to coat, distributing evenly. Add Parmesan thyme
mixture, fold bag over to close and shake to distribute evenly. Serve in food cones or individual bags. Garnish with
a fresh thyme sprig. Enjoy!



STADIUM SNACKER

Serves 10-12

2 8-ounce packages cream cheese, softened

1 cup smooth peanut butter

2tbsp. honey

1/8 tsp. salt


        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 104 of 137
                               Easy Super Bowl snacks so you can watch the game

2 tbsp. cream

% cup honey roasted peanuts, chopped

Pretzel crisps, for serving

Celery sticks, for serving

Beat cream cheese, peanut butter, honey, salt and cream in bowl of electric mixer until well-mixed and fluffy.
Transfer to serving platter and smooth spread into the shape of a football. Sprinkle with chopped honey-roasted
peanuts. Arrange pretzel crisps and celery sticks around edges of platter with a spreader. Enjoy!

Sydne George can be reached at sydnegeorge@hotmail.com Her recipes from "Special of the Day" are archived at
http://sydnegeorge.com/blog/.


Load-Date: February 13, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 105 of 137
                      Easy Super Bowl snacks so you can watch the game
                                                   Great Falls Tribune (Montana)
                                             January 29,2014 Wednesday, 1 Edition


Copyright 2014 Great Falls Tribune All Rights Reserved

Section: LIFE; Pg. L 1
Length: 285 words
Byline: By, Sydne George

Body


Super Bowl Sunday is upon us, and Special of the Day has you covered with a few make-ahead-and-enjoy-Iater
snacks for the big game.

Requiring minimal ingredients and limited prep time, these super simple snacks are sure to score big with fans of
any persuasion. Toss together a batch of Parmesan Thyme Popcorn and whip up a Stadium Snacker, then kick
back and relax knowing you're ready for action on Game Day.

PARMESAN

THYME POPCORN

Makes about eight cups

76.3-gram bag of microwave popcorn

2 tbsp. butter, melted

1 tbsp. dried thyme

14 cup Parmesan cheese, grated

Grind thyme in food processor until fine. Combine ground thyme and Parmesan in small bowl and stir to combine
thoroughly. Pop popcorn according to package instructions. Transfer popped popcorn to medium-sized brown
paper bag. Add melted butter, fold bag over to close and shake to coat, distributing evenly. Add Parmesan thyme
mixture, fold bag over to close and shake to distribute evenly. Serve in food cones or individual bags. Garnish with
a fresh thyme sprig. Enjoy!



STADIUM SNACKER

Serves 10-12

2 8-ounce packages cream cheese, softened

1 cup smooth peanut butter

2tbsp.honey

1/8 tsp. salt


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 106 of 137
                              Easy Super Bowl snacks so you can watch the game

2 tbsp. cream

% cup honey roasted peanuts, chopped

Pretzel crisps, for serving

Celery sticks, for serving

Beat cream cheese, peanut butter, honey, salt and cream in bowl of electric mixer until well-mixed and fluffy.
Transfer to serving platter and smooth spread into the shape of a football. Sprinkle with chopped honey-roasted
peanuts. Arrange pretzel crisps and celery sticks around edges of platter with a spreader. Enjoy!

Sydne George can be reached at sydnegeorge@hotmail.com Her recipes from "Special of the Day" are archived at
http://sydnegeorge.com/blog/.



Load-Date: June 18, 2014


  Lad of Docmm-nl




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 107 of 137
                                                  CHEESE THE DAY
                                                       Tampa Bay Times
                                   January 29,2014 Wednesday, North Pinellas Edition


Copyright 2014 Times Publishing Company All Rights Reserved




tiatllpa Batt tiiUltS
  lampab
Section: TASTE; Pg. 6E
Length: 907 words
Byline: JANET K. KEELER, Times Food and Travel Editor
Highlight: No Super Bowl party is a real party without a rich and delicious dip to dig into. Grab the pretzels and
chips.

Body


Today, we know something about Super Bowl XLVIII that we didn't know when preseason games started way back
in August. We know that crab and beer need to be on the menu because the Seattle Seahawks will be playing the
Denver Broncos in Sunday's game. (6:30 p.m. kickoff, Fox, from MetLife Stadium in East Rutherford, N.J.)

Beer? When isn't beer on a football party menu?

Yeah, it's there for drinking, but since Denver is one of the nation's hot spots for microbreweries, and home to the
annual Great American Beer Festival (Oct. 2-4), think about adding beer to food. (Seattle's no slouch in the
microbrew arena either.)

So to satisfy the beer requirement, we recommend Beer Dip. And if you can't get your hands on Dale's Pale Ale,
brewed in Longmont not far from Denver, go for another mild beer. I like Rolling Rock, but to salute the growing
Tampa Bay craft beer movement, make the herby dip with Cigar City Brewing's Invasion Pale Ale.

So beer, check.

Now the crab. Seattle, like San Francisco, whom the Sea hawks beat for the Super Bowl berth, is known for its
Dungeness crab. The sweet meat is typically pried from the shell, dragged through melted butter and devoured.
Alaskan king crab is on plenty of Seattle menus, too.

A great way to stretch expensive crab for a party crowd is to incorporate it into dip. In fact, dip is a required offering
at any party, football-centric or not. Today, we recommend several dip recipes that will work as totable potluck
contributions or as yet another dish on your own party table.

Dips can be made in advance. Even hot dips can be assembled a day ahead and baked just before guests arrived.
Make sure you bring ice-cold glass baking dishes to room temperature before putting into a hot oven or you'll risk
cracks or worse.

We won't be so picky about what crab is headed for our dip. At Christmas, I used some expensive lump crab for a
hot dip that got great praise all around. It also set me back about $60 at the fish market. Well, it was the holidays.



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 108 of 137
                                                  CHEESE THE DAY

I've had good luck with pasteurized crabmeat purchased at the seafood counter at the grocery store. Again, I let my
wallet guide me. If I am flush, I go for the most lump meat, and mix with claw or backfin.

You can use canned crabmeat, too. I find this the least satisfying because the meat itself breaks apart and
becomes almost like canned tuna. Whatever kind you use, mix it gently to keep the meat in pieces as big as
possible.

Crackers and other salty, sturdy dippers, like pita and bagel chips, are good with hot dips. But don't forget the
crudites: Cold, fresh and crunchy vegetables are always welcome on a party menu that trends toward over-the-top.

Crab not on the budget? Consider Loaded Baked Potato Dip, for which the potato comes from the chips; there are
no spuds in the mixture. Another party favorite no matter what teams are in the Super Bowl is Buffalo Chicken Wing
Dip. (It would certainly be perfect if the Buffalo Bills could ever make it to the big show.) This dip pulls together all
the flavors of wings without the mess of the bones. Ice-cold celery and sturdy crackers are great dippers.

Janet K. Keeler can be reached at jkeeler@tampabay.com Follow @RoadEats on Twitter .
.... .
EASY

Loaded Baked Potato Dip

Don't look for potato in the ingredient list. There isn't any. The potato comes from the chips that you use as dippers.
Sturdy potato chips work best.

16 ounces sour cream

16 slices (12-ounce package) bacon, cooked and crumbled

8 ounces sharp cheddar cheese, shredded (about 2 cups)

1/3 cup thinly sliced scallions or chives

Combine all ingredients in a medium bowl and refrigerate for at least 1 hour before serving to allow flavors to meld.
Garnish with extra shredded cheese, crumbled bacon and chopped chives. Serve with your favorite potato chips or
pretzel crisps. Dip can be stored in an airtight container in the refrigerator for up to 1 week.

Makes 4 cups.

Source: Browneyedbaker.com
......
EASY

Beer Dip

This thick dip is best served with sturdy pretzel rods.

1 package Hidden Valley dip mix (original flavor)

2 (8-ounce) packages cream cheese, softened

6 ounces beer

6 ounces shredded cheddar cheese




         Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 109 of 137
                                                  CHEESE THE DAY

In a medium bowl, blend dip mix, cream cheese and beer until smooth. Stir in shredded cheese. Refrigerate for
about an hour before serving.

Makes 3 cups.

Source: Tailgating.com

***

EASY

Hot Crab Dip

1 pound jumbo lump crabmeat, free of shells

1 cup grated pepper jack cheese

3/4 cup mayonnaise

1/4 cup grated Parmesan

1/4 cup scallions, minced, optional

5 to 6 roasted garlic cloves or 2 cloves minced

3 tablespoons Worcestershire sauce

2 tablespoons fresh lemon or lime juice

1 teaspoon hot pepper sauce

1/2 teaspoon dry mustard

Salt and pepper

Preheat oven to 325 degrees.

Combine all of the ingredients in a casserole and gently stir until thoroughly mixed. Bake for 40 minutes. Serve hot
with crackers or toast points.

Source: Food Network

***

EASY

Buffalo Chicken Wing Dip

2 (8-ounce) packages cream cheese, softened

112 cup blue cheese

1/2 cup hot wing sauce (or less, if you don't want it so spicy)

112 cup chopped celery

2 cups cooked, shredded chicken

1 cup shredded cheddar cheese


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 110 of 137
                                              CHEESE THE DAY

Preheat oven to 350 degrees.

In a large bowl, beat cream cheese with blue cheese on low speed until well incorporated. Add wing sauce and mix
well. By hand, stir in celery and chicken until evenly incorporated.

Spread in shallow casserole dish that can also be used as a serving piece. Layer with shredded cheddar cheese
and bake for 30 minutes.

Source: Tampa Bay Times



Graphic


PHOTO - SCOTT KEELER - Times: Don't have a favorite in this year's Super Bowl game? This Loaded Baked
Potato Dip scores.


Load-Date: January 29, 2014


  End or DOl'Ufllrm




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 111 of 137
   Press Release: Super Game Day Snacking Tips from Cape Cod(R) Potato
                                 Chips
                                                 Dow Jones Institutional News
                                           January 29, 2014 Wednesday 7:17 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



       DOW JONES Nt                 tS


Length: 750 words

Body


Super Game Day Snacking Tips from Cape Cod(R) Potato Chips

PR Newswire

HYANNIS, Mass., Jan. 29, 2014

HYANNIS, Mass., Jan. 29, 2014 IPRNewswire-USNewswirel -- Whether cheering for Denver or Seattle, Americans
can agree the best part of the Big Game party is the snack table -- and serving Cape Cod(R) Chips can make you
the party's MVP. When paired with a frosty winter ale or spicy dip, Cape Cod Chips are a go-to game day favorite.

(Photo: http://photos.prnewswire.com/prnh/20 140 129/DC55281 )

"The Big Game is second only to Thanksgiving as one of the biggest food fests in American culture, and what you
choose to serve at your party can be just as important as which teams are playing," said Faith Atwood, Marketing
Manager, Cape Cod Potato Chips. "Whether you're hosting or bringing a dish to share, Cape Cod Chips add a
distinctive taste and flavor to your Big Game snacking experience. Just be sure to turn up the volume, or you might
not be able to hear the score over all the crunching!"

For those in search of new game day snacking strategies, here are a few suggestions from Cape Cod Chips.
       Draft New Players: New for winter, Cape Cod is introducing Limited Batch
       Back Bay Crab Seasoning, and Limited Batch Asiago Cheese & Italian Herbs
       flavored potato chips. Made in small batches and available for a limited
       time only, these chips score big on flavor. Consider servi.ng chips wi.th
       an aioli in small stainless steel buckets for a different take on the
       usual snack bowl lineup.


       Have a Good Game Plan: Cape Cod's double-sliced waffle cut chi.ps are
       hearty enough to stand up to the creamiest dips. New Buffalo Cheddar
       Waffle Cu~ chips are the perfect match to a cool blue ch~ese dip. For a
       twist on classic football fare try baking Sea Salt Waffle Cut chips
       smothered with favori~e nacho toppings.



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 112 of 137
                 Press Release: Super Game Day Snacking Tips from Cape Cod(R) Potato Chips

   -- I"iake a Trade: Americans \o}ill consume an average of 11.2 million pounds of
      potato chips during the Big Game. That's a lot of potatoes, and fat!
      Lighten up your chips by choosing from Cape Cod's popular lineup of
      reduced fat flavored and original kettle-cooked chips. The 40% Less Fat
      variety is a favorite among kettle chip enthusiasts, and delivers the
      same taste and crunch as the Original variety.


All Cape Cod Potato Chips are all-natural, gluten-free, preservative-free and are kettle-cooked in 100% canola oil.
The well-known Cape Cod lighthouse on the distinct white bag makes it easy for consumers to find Cape Cod Chips
in the snack aisle. Cape Cod Chips can be found at major retailers or ordered online at CapeCodChips.com. For
more game day food and entertaining ideas, visit the Cape Cod Chips Pinterest page or the Cape Cod Chips
Facebook page.

About Cape Cod Potato Chips

For 30 years the legendary crunch of Cape Cod(R) Potato Chips has made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod(R) Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. Cape Cod(R) Potato Chips are available at
major U.S. retailers. Visit www.CapeCodChips.comorFacebook.com/CapeCodChips to locate a retailer or to
order online.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Krunchers!(R), Cape
Cod(R), Pretzel Crisps(R), EatSmart Naturals(R), Jays(R), Tom's(R), Archway(R), O-Ke-Doke(R), Quitos(R),
Padrinos(R) and Stella D'oro(R) brand names along with a number of private label and third party brands. Products
are distributed widely through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-G

SOURCE Cape Cod Potato Chips

(END) Dow Jones Newswires

January 29,201414:17 ET (19:17 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: January 30, 2014




     Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 113 of 137
            Super Game Day Snacking Tips from Cape Cod® Potato Chips
                                                           PR Newswire
                                         January 29,2014 Wednesday 2:17 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 687 words
Dateline: HYANNIS, Mass., Jan. 29,2014

Body


Whether cheering for Denver or Seattle, Americans can agree the best part of the Big Game party is the snack
table - and servingCape Cod® Chipscan make you the party's MVP. When paired with a frosty winter ale or spicy
dip, Cape Cod Chips are a go-to game day favorite.

(Photo: http://photos.prnewswire .com/prnh/20 140 129/DC55281 )

"The Big Game is second only to Thanksgiving as one of the biggest food fests in American culture, and what you
choose to serve at your party can be just as important as which teams are playing," said Faith Atwood, Marketing
Manager, Cape Cod Potato Chips. "Whether you're hosting or bringing a dish to share, Cape Cod Chips add a
distinctive taste and flavor to your Big Game snacking experience. Just be sure to turn up the volume, or you might
not be able to hear the score over all the crunching!"

For those in search of new game day snacking strategies, here are a few suggestions from Cape Cod Chips.

Draft New Players: New for winter, Cape Cod is introducing Limited Batch Back Bay Crab Seasoning, and Limited
Batch Asiago Cheese & Italian Herbs flavored potato chips. Made in small batches and available for a limited time
only, these chips score big on flavor. Consider serving chips with an aioli in small stainless steel buckets for a
different take on the usual snack bowl lineup. Have a Good Game Plan: Cape Cod's double-sliced waffle cut chips
are hearty enough to stand up to the creamiest dips. New Buffalo Cheddar Waffle Cut chips are the perfect match
to a cool blue cheese dip. For a twist on classic football fare try baking Sea Salt Waffle Cut chips smothered with
favorite nacho toppings. Make a Trade: Americans will consume an average of 11.2 million pounds of potato chips
during the Big Game. That's a lot of potatoes, and fat! Lighten up your chips by choosing from Cape Cod's popular
lineup of reduced fat flavored and original kettle-cooked chips. The 40% Less Fat variety is a favorite among kettle
chip enthusiasts, and delivers the same taste and crunch as the Original variety.

All Cape Cod Potato Chips are all-natural, gluten-free, preservative-free and are kettle-cooked in 100% canola oil.
The well-known Cape Cod lighthouse on the distinct white bag makes it easy for consumers to find Cape Cod Chips
in the snack aisle. Cape Cod Chips can be found at major retailers or ordered online atCapeCodChips.com. For
more game day food and entertaining ideas, visit theCape Cod Chips Pinterest pageor theCape Cod Chips
Facebook page.

About Cape Cod Potato Chips
For 30 years the legendary crunch ofCape Cod® Potato Chipshas made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod® Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. Cape Cod® Potato Chips are available at
major U.S. retailers. Visithttp://www.CapeCodChips.comorFacebook.com/CapeCodChipsto locate a retailer or to
order online.


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 114 of 137
                         Super Game Day Snacking Tips from Cape Cod® Potato Chips

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Krunchers!®, Cape Cod®,
Pretzel Crisps®, EatSmart Naturals®, Jays®, Tom's®, Archway®, O-Ke-Doke®, Quitos®, Padrinos® and Stella
D'oro® brand names along with a number of private label and third party brands. Products are distributed widely
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Cape Cod Potato Chips


Load-Date: January 30, 2014


  End   or Document




        Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 115 of 137
      Snyder's of Hanover Launches Flavorful Expansion to its Gluten Free
                                  Pretzels
                                                           PR Newswire
                                           January 28,2014 Tuesday 2:05 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 572 words
Dateline: HANOVER, Pa., Jan. 28, 2014

Body


Snyder's of Hanover has launched two new, boldly-flavored gluten-free pretzel varieties, providing tasteful,
innovative options for those in search of gluten-free snacks. According to anannual studyby NPD Group, nearly one
third of Americans are looking to reduce their current gluten intake. Available in a Honey Mustard & Onion or Hot
Buffalo Wing variety, Snyder's of Hanover's new Gluten Free Flavored Pretzel Sticks give consumers the flexibility
to enjoy great-tasting gluten-free snacks without cutting back on flavor.

View multimedia details at: http://www.multivu.com/players/Eng lish/64907 -snyders-of-h anover/

Certified by the Gluten-Free Certification Organization (GFCO), Snyder's of Hanover's Gluten Free Pretzels are
dairy free, casein free and egg free, but still packed with enough intense bold flavor to satisfy the most serious
cravings.

"Consumers seeking gluten-free snacks do not want to give up flavor," said Bob Gould, Marketing Manager for
Snyder's of Hanover. "By offering our two most popular pretzel flavors in a gluten-free variety, we're able to provide
expanded options for shoppers looking to remove the gluten in their daily diets."

To help shoppers better identify all of their gluten-free pretzel options, Snyder's of Hanover is also introducing a
new packaging design. The expanded line of Snyder's of Hanover gluten-free pretzels now includes:

NEW Gluten Free Honey Mustard & Onion Pretzel Sticks NEW Gluten Free Hot Buffalo Wing Pretzel Sticks Gluten
Free Mini Pretzels Gluten Free Pretzel Sticks 8-pack of Gluten Free 1~O-Calorie Pretzel Sticks

Snyder's of Hanover's new Gluten Free Flavored Pretzel Sticks are available in 8-oz packages for around $3.69.
Visithttp://www.SnydersofHanover.comto learn more or locate a retailer.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
on Face book, TwitterorPinterest.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 116 of 137
                   Snyder.s of Hanover Launches Flavorful Expansion to its Gluten Free Pretzels

in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals®, O-Ke-Doke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets, and other channels. LNCE-G

SOURCE Snyder's of Hanover


CONTACT: Jessica Farmer, 410-234-2531 or 443-904-3456, Jessica.Farmer@GKV.com; Rick Hebert, 410-234-
2392 or 410-458-2716, Rick.Hebert@GKV.com


Load-Date: January 29, 2014


  Eml of Donmwnt




     Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 117 of 137
                                        WATCH OUT, PRETZEL CRISPS
                                                The Record (Bergen County, NJ)
                                              January 26,2014 Sunday, AE Edition


Copyright 2014 North Jersey Media Group Inc All Rights Reserved

Section: BETTER LIVING; Pg. BL02
Length: 73 words

Body


 There's a new thin pretzel chip in town. They're called Pressels, and they take themselves very seriously. "When
hot oven passion meets dough on a mission, a dream pretzel is born," the bag says. The ring-shaped crunchy
pretzels are non-GMO certified, come in Original, Everything and Sesame (our favorite) and are sold for $2.99 to
$3.99 for a 7.1-ounce bag at ShopRite locations and Christmas Tree Shops (including the Paramus spot).


Load-Date: January 29,2014




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 118 of 137
 Snyder's of Hanover® Makes Bold Move by Entering Flavored Corn-Snacks
  Category; New Korn Krunchers Feature Three Intense Flavors to Kick Up
                              Snack Time
                                                           PR Newswire
                                            January 24, 2014 Friday 1:42 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 594 words
Dateline: HANOVER, Pa., Jan. 24, 2014

Bod


 Snyder's of Hanover announces the launch of Korn Krunchers, a new line of boldly flavored corn snacks that are
sure to excite America's taste buds. Available in three flavors, the bite-sized crunchy snacks are baked and
perfectly seasoned to deliver big, bold taste and a light, crispy texture.

View the multimedia assets athttp://www.multivu.com/players/English/64907 -snyders-of-hanover/

"We pride ourselves on staying on the cutting edge of consumer-desired snack trends," said Bob Gould, Marketing
Manager for Snyder's of Hanover. "Our 2014 new products are among the most innovative options and expansions
we've offered yet, and Korn Krunchers are a prime example. The new snack line gives consumers even more
options when looking for flavorful, crunchy snacks that can add excitement to their daily snacking."

Available in 10-ounce bags that retail for around $3.69, Korn Krunchers come in three bold flavors that pair perfectly
with the corn base of the bite-size pieces.

Korn Krunchers Barbeque - Smoky seasonings combine with sweet tomatoes and savory onions to bring the taste
of a backyard grill into your mouth. Korn Krunchers Nacho Grande - Sharp cheddar cheese, sweet tomatoes, a
spicy hit of jalapeno peppers and special seasonings mix together for a snack that adds a cheesy kick to snacking.
Korn Krunchers Hot Chili Lime - The taste of fiery chili peppers is accompanied by a cool, tangy punch of lime that
delivers a great-tasting kick to your mouth.

In keeping with the brand's position to provide a healthier twist on snacks, Korn Krunchers are baked, not fried. This
means 30% less fat than the leading brand of corn chips. To find out more about Snyder's of Hanover Korn
Krunchers, other new products released by Snyder's of Hanover this month, or the brand's entire line of pretzels,
corn snacks and tortilla chips, please visithttp://www.snydersofhanover.com.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
onF acebook, Twitter orPinterest.

About Snyder's-Lance




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 119 of 137
    Snyder.s of Hanover® Makes Bold Move by Entering Flavored Corn-Snacks Category; New Korn Krunchers
                            Feature Three Intense Flavors to Kick Up Snack Time

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals®, O-Ke-Doke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets, and other channels. LNCE-G

SOURCE Snyder's of Hanover


CONTACT: Jessica Farmer, 410-234-2531 or 443-904-3456, Jessica.Farmer@GKV.com; Rick Hebert, 410-234-
2392 or 410-458-2716, Rick.Hebert@GKV.com


Load-Date: January 25, 2014




     Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 120 of 137
 Press Release: Snyder's-Lance, Inc. to Release Fourth Quarter 2013 Results
 on Friday, February 7, Before Market Opens; Will Host Conference Call and
              Webcast at 9:00 am Eastern on Friday, February 7
                                                Dow Jones Institutional News
                                           January 23, 2014 Thursday 7:00 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



       DOW JONES         ~~E          C;



Length: 477 words

Body


Snyder's-Lance, Inc. to Release Fourth Quarter 2013 Results on Friday, February 7, Before Market Opens; Will
Host Conference Call and Webcast at 9:00 am Eastern on Friday, February 7

PR Newswire

CHARLOTTE, N.C., Jan. 23, 2014

CHARLOTTE, N.C., Jan. 23, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq: LNCE) announced today that it
intends to release its 2013 fourth quarter results before the market opens on Friday, February 7, 2013.
Management will also conduct a conference call and live webcast at 9:00 am Eastern time on Friday, February 7,
2013 to review the Company's results. Participating in the conference call will be Carl Lee, Jr, CEO and President,
Rick Puckett, Executive Vice President and Chief Financial Officer and Mark Carter, Vice President and Investor
Relations Officer.

(Logo: http://photos.prnewswire.com/prnh/20 110411 ICL80943LOGO )

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com . In addition, the slide presentation will be available at
   www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (866) 8,14-7293 for U.S. callers or (702) 696-4943 for
international callers. A continuous telephone replay of the call will be available between 3:00pm on February 7 and
midnight on February 14. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 39929513. Investors may also access a web-based replay of the
conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 121 of 137
    Press Release: Snyder's-Lance, Inc. to Release Fourth Quarter 2013 Results on Friday, February 7, Before
                          Market Opens; Will Host Conference Call and Webcast at....

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), Quitos(TM) and Padrinos(R) brand names along with a number of private label and third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. LNCE-E

SOURCE Snyder's-Lance, Inc.

ICONTACT: Mark Carter, Investor Relations Officer (704) 557-8386, or Joe Calabrese, Financial Relations Board
(212) 827-3772

IWeb site: http://www.snyderslance.com

(END) Dow Jones Newswires

January 23,201414:00 ET (19:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: January 24, 2014


  End or DOt'llHll'nl




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 122 of 137
  Snyder's-Lance, Inc. to Release Fourth Quarter 2013 Results on Friday,
February 7, Before Market Opens; Will Host Conference Call and Webcast at
                   9:00 am Eastern on Friday, February 7
                                                           PR Newswire
                                           January 23,2014 Thursday 2:00 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 413 words
Dateline: CHARLOTTE, N.C., Jan. 23, 2014

Bod


Snyder's-Lance, Inc. (Nasdaq: LNCE) announced today that it intends to release its 2013 fourth quarter results
before the market opens on Friday, February 7, 2013. Management will also conduct a conference call and live
webcast at 9:00 am Eastern time on Friday, February 7, 2013 to review the Company's results. Participating in the
conference call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President and Chief Financial
Officer and Mark Carter, Vice President and Investor Relations Officer.

(Logo:http://photos.prnewswire.com/prnh/2011 0411/CL80943LOGO)

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
at       http://www.snyderslance.comto download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (866) 8.14-7293 for U.S. callers or (702) 696-4943 for
international callers. A continuous telephone replay of the call will be available between 3:00pm on February 7 and
midnight on February 14. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 39929513. Investors may also access a web-based replay of the
conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart(TM), O-Ke-Ooke®,
Quitos(TM) and Padrinos® brand names along with a number of private label and third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-E

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386, or Joe Calabrese, Financial Relations Board
(212) 827-3772




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 123 of 137
 Snyder's-Lance, Inc. to Release Fourth Quarter 2013 Results on Friday, February 7, Before Market Opens; Will
                            Host Conference Call and Webcast at 9:00 am Eastern ....


Load-Date: January 24,2014


  End of DOl'unlt'IH




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 124 of 137
  Snyder's of Hanover® Launches Sweet & Salty Flavored Pretzel Pieces;
Expanded Line Now Includes Cinnamon Sugar and Salted Caramel Varieties
                                                           PR Newswire
                                           January 14, 2014 Tuesday 2:42 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 634 words
Dateline: HANOVER, Pa., Jan. 14,2014

Body


In response to the growing popularity of sweet and salty flavor mash-ups, Snyder's of Hanover is excited to add
Cinnamon Sugar and Salted Caramel varieties to its existing line of Flavored Pretzel Pieces.

To          view     the      multimedia         content        associated       with   this     release,       please
cI ick: http://www.multivu.com/players/E ng Iish/64 90 7-snyde rs-of-hanove rl

(Photo:http://photos.prnewswire.com/prnh/20140114/MM414 79)

Hitting store shelves this January, consumers are now offered an expanded opportunity for enjoyment beyond
Snyder's of Hanover's traditional savory flavors. Both of the sweet and salty varieties will retail around $3.69 for a
10-oz bag.

Sweet and Salty Cinnamon Sugar Pretzel Pieces - The classic combination of cinnamon and sugar is sprinkled on
lightly salted and crunchy, bite-size sourdough Pretzel Pieces. Sweet and Salty Salted Caramel Pretzel Pieces -
Buttery caramel is accented with flecks of salt on bite-size, golden-brown sourdough Pretzel Pieces that bring a big
crunch to this flavor favorite.

Previously, pretzel lovers could only satisfy their sweet and salty cravings for a few months out of the year with the
brand's Pretzel Dips line, which features Snyder's of Hanover pretzels dipped in Hershey's® Milk Chocolate,
Special Dark® Chocolate or White Creme. But with 56% of Americans snacking for enjoyment, according to
research specialist Symphony IRI Group, Snyder's of Hanover wanted to make this popular combination a more
permanent option in the snack aisle.

"Sweet and salty remains a popular consumer snack request, so adding the flavor combination to our Pretzel
Pieces line was a natural extension. There are so many wonderful ways to enjoy them. Get creative by pairing them
with your favorite desserts, like ice cream, or eat them right out of the bag." said Bob Gould, Marketing Manager for
Snyder's of Hanover. "We are thrilled to offer consumers a whole new way to enjoy our pretzels."

These new snacks are also a great complement to snack mixes and recipes. For more ideas or to learn more about
Snyder's of Hanover's full line of Flavored Pretzel Pieces visithttp://www.snydersofhanover.com.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
onFacebook,Twitter orPinterest.


      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 125 of 137
       Snyder.s of Hanover® Launches Sweet & Salty Flavored Pretzel Pieces; Expanded Line Now Includes
                                Cinnamon Sugar and Salted Caramel Varieties

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals®, O-Ke-Doke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

SOURCE Snyder's of Hanover


CONTACT: Heather Woolford, 410-234-2519 or 410-375-2334, heather.woolford@gkv.com; or Rick Hebert, 410-
234-2392 or 410-458-2716, Rick.Hebert@GKV.com


Load-Date: January 15,2014


  EII(I of DocumeHt




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 126 of 137
  TenTen Wilshire and Hip Hop Sisters Support Women, Youth and Ethnic
    Diversity; The TenTen Wilshire Happily Supports the Hip Hop Sisters
 Foundation and Their Efforts in Giving Women Around the World Hope and
                                  Courage
                                                        Marketwired
                                            January 14, 2014 Tuesday 8:00 AM GMT


Copyright 2014 Marketwire, L.P. All Rights Reserved

Length: 645 words
Dateline: LOS ANGELES, CA; Jan 14,2014

Bod


 MC Lyte is not merely a hip hop artist, lyricist and pioneer at breaking boundaries in the male dominated music
genre which is hip hop. She is also the founder and CEO of the non-profit organization Hip Hop Sisters Foundation
(HHSF).

The HHSF promotes and educates communities to embrace positive images of women of ethnic diversity. They
bring together prominent leaders from the worlds of hip hop, entertainment and corporate entities, in turn offering
women and youth support in cultural issues, health and wellness, financial empowerment, and educational and
mentoring opportunities on a global basis.

Last summer, the foundation hosted an exciting Hip Hop Sisters social benefit on the rooftop lounge of the TenTen
Wilshire as part of the BET Experience. There were approximately 300 attendees at the event, including HHSF
president Lynn Richardson and foundation advisory members Kelly Price, Malcolm Jamal Warner, Kenny Lattimore,
along with MC Smooth, Kym Whitley, Sheila E and O-Nice.

Y.E.S. Productions, one of the most respected event planners in its industry, was commissioned to transform the
rooftop lounge. The TenTen Wilshire is an all inclusive downtown Los Angeles apartment complex. Within its chic
walls is a fully functional environment for work and play. The suites are furnished with meticulous, sophisticated
pieces, including hardwood floors and glass tile bathrooms. The kitchens are gourmet with the latest stainless steel
appliances. Each facility is thermostat controlled and the soaking tubs offer astonishing panoramic views.

Taking advantage of the accommodations is akin to bringing all aspects of your life to one place. There is access to
a full business center, and multiple board and conference rooms equipped with state of the art technology. There
are game and recreational rooms, an event center and even a movie theater. Residents can utilize the in-house
laundry machines and custom housekeeping services. All utilities, high speed Internet, local phones and premium
cable are included in the flexible lease terms.

Considering TenTen's status, it seemed an excellent melding of style and charity bringing the Hip Hop Sisters social
to the all inclusive downtown Los Angeles apartment complex's rooftop lounge. Guests were amazed by the views
of the city while relaxing under the sun. Music was provided by OJ Jahkova and celebrity guest OJ Rebel. The meal
was provided by Ladies Touch Catering and there was an open Ciroc Bar. Gift bags were provided by Snack
Factory Pretzel Crisps and featured outstanding products from Shea Moisture, Lavish Beverages, MYX Fusions
and Hula Girl. Everyone enjoyed themselves for an exceptional cause.

MC Lyte opened the Hip Hop Sisters social event thanking everyone for their support at the TenTen Wilshire. With
a year under the foundation's belt, she was both proud and touched by how far the organization had come in an


       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 127 of 137
     TenTen Wilshire and Hip Hop Sisters Support Women, Youth and Ethnic Diversity; The TenTen Wilshire
                       Happily Supports the Hip Hop Sisters Foundation and Their Eff....

impressive twelve months. "Through the support we have received over the past year, Hip Hop Sisters Foundation
has been able to touch the lives of our youth and empower them to take charge of their destiny."

About the Company TenTen Wilshire's elegant architecture and luxurious interior offer everything short- or long-
term LA residents need to live comfortably, work productively, and play well. The modern apartments are fully
furnished, including fine linens and cookware, and offer gorgeous panoramic views. Professional amenities include
beautifully furnished offices and conference rooms equipped with the latest technology. With regularly scheduled
social activities in the stunning rooftop lounge, the busy professional's balanced lifestyle is complete. TenTen's
location is within walking distance to restaurants, theaters, and additional entertainment and recreation venues and
activities.

SOURCE: TenTen Wilshire

Neha Shah

TenTen Wilshire

213-785-5606

Email Contact


Load-Date: January 15, 2014




     Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 128 of 137
                     Get moving on your healthy family resolutions in 2014
                                          The Daily Post-Athenian (Athens, Tennessee)
                                                    January 10, 2014 Friday


Copyright 2014 The Daily Post-Athenian
Distributed by Newsbank, Inc. All Rights Reserved

Section: LIFESTYLES
Length: 733 words

Body


If good eating and exercise habits are formed at home, they can last a lifetime. Use these tips to teach your kids the
importance of staying active and eating nutritious, great-tasting food:

Good foods in; bad foods out.

 Make small changes. When kids are young, you have the advantage because they eat at least half their meals at
home. If you stock your cupboards and fridge with nutritious foods and toss out the junk, then your whole family will
be eating the same healthy foods. Shop for fat-free or reduced-fat dairy (milk, yogurt, and cheese) and lean protein
sources (skinless poultry, fish, turkey sausage and bacon, and so on), and have freshly washed vegetables and
fruit available at all times.

 Last week, I made my kids some turkey bacon and turkey sausage. My 15-year-old told me she wanted whichever
one was the "right" animal. These changes aren't easy but definitely possible (even with teenagers).

Lean up the family favs.

 Sitting down to regular meals as a family is a great way to connect with one another and offers the opportunity to
instill proper eating habits in your children at an early age.

 Learn to make leaner versions of your kids' favorites, like tacos with ground turkey, pizza with toasted whole-wheat
crust or Ezekial brand tortillas and reduced-fat mozzarella cheese, baked sweet potato fries, and "unfried" chicken
fingers.

 I have personally tried all of these. At this point, I'm pretty confident that I could serve pizza with a cardboard crust
and my kids would eat it. The crispiest (and healthiest) crust is the Ezekial brand tortilla crust.

 To prep the crust, spray crust with olive oil spray. Sprinkle Italian seasoning lightly. Sprinkle garlic powder (not salt)
lightly. Spray crust on both sides lightly with olive oil spray. "Proof' the tortilla crust by poking holes in the crust.
Bake at 400 for two to three minutes to crisp and lightly browned. Proceed with typical pizza topping application.

 Minimize snacking.

 Constant snacking throughout the day can set kids up for weight gain and leave them uninterested in eating when
it's time to sit down for lunch or dinner. And if they're less hungry, they'll be less willing to try new foods -- like
vegetables!

 As a parent, it's important to set snacking guidelines: Try to stick to a consistent meal and snack schedule, spacing
snacks and meals at least two hours apart, allowing no more than two or three snacks a day, and limiting them to
about 150 calories apiece. Apple slices with peanut butter, low-fat yogurt with strawberries, air-popped popcorn,



       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 129 of 137
                                Get moving on your healthy family resolutions in 2014

baby carrots and red pepper sticks with low-fat dip, and homemade trail mix made with whole grain cereal, nuts,
and dried fruit are all great options.

 One of my family's favorite snack options is Nutella. It's not perfect because it does have carbs, but it at least has
more protein than most snacks and it stays fresh. We utilize light pretzel crisps or pretzels themselves for dipping
in the Nutella.

Make the TV room a no-eating zone.

 Excessive TV watching leads to inactivity and mindless munching. So make the TV room a "no-eating zone" and
get the television sets out of your kids' bedrooms.

 Turn off the tube during mealtimes and try your best to limit overall TV watching to no more than two hours a day
(this includes non-academic computer activity and video games, as well). Your children will be more active and
well-rounded as a result.

 I have to say at our home that I'm in violation of this as much as anyone. However, my kids don't watch that much
television ... it's more about iGadgets for them.

If you must snack, see the previous tip on healthy snacks - although eating a tub of Nutella and a bag of pretzels
while watching "The Bachelor" isn't a good idea, even if it is Greg Moses' idea of a good time.

Get moving as a family.

 Not only does physical activity help with weight management, but it can boost self-esteem and encourage family
bonding. Kids, especially those struggling with their weight, like the acceptance they feel as part of a team. Go for
family bike rides (wait until it thaws out), toss a ball around in the back yard, join exercise classes together, follow
along with exercise videos, shoot ball at the Y - anything goes!



 Lee Montgomery is executive director of the Athens-McMinn Family YMCA and coordinator of McMinn Living Well,
a local health initiative. Learn more at athensmcminnlivingwell.wordpress.com


Load-Date: January 11,2014




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 130 of 137
 Sandi Sheppard represents Oklahoma in World Food Championships in Las
                                 Vegas
                                              The Norman Transcript (Oklahoma)
                                                   January 9, 2014 Thursday


Copyright 2014 The Norman Transcript I Community Newspaper Holdings, Inc. (CNHI)
Distributed by Newsbank, Inc. All Rights Reserved

Section: LOCAL NEWS
Length: 790 words
Byline: Katherine Parker, THE NORMAN TRANSCRIPT

Body


NORMAN - Norman resident Sandi Sheppard won't settle for your typical meatloaf or casserole. She insists on
tweaking and mixing unusual ingredients like blueberries and steak. This winter, she competed in one of the biggest
food competitions in the United States: the World Food Championships.

The competition is set to air on A&E this spring.

 Sheppard said she hopes to make Oklahoma proud and loves using ingredients representative of the area, like
bison.

 A self-taught cook, Sheppard has described her cooking as "family approved" and has more than 50 years
experience in the kitchen whipping up unique, delicious dishes.

"As soon as I could see the top of the stove, I wanted to cook," she said.

 Sheppard said after school, she would religiously watch Julia Child and, when she was 14, decided to make a
candlelit dinner for her parents.

"I couldn't drive, and I didn't have any money. So my parents had to take me to the store and pay for everything,
but I was able to make a four-to-five-course meal with dishes from what I'd seen on Julia Child," Sheppard said.

However, it wasn't until 2010 that Sheppard considered participating in cooking competitions. After her oven broke,
Sheppard took a look around her 20-plus year kitchen and decided it needed a change.

 "I wanted to remodel my kitchen, and I wanted to make the money myself," she said. "My husband and I run Dailey
Digital Signs & Designs. I'm a graphic artist. Having your own business can be up and down, so I didn't want the
remodel money to come out of our business."

After using the internet to search out competitions, Sheppard jumped in feet first to a national cornbread cook-off in
Tennessee and was selected as a finalist for her Cheesy Succulent Tomato Pie on a Tomato-Rosemary Cornbread
Crust.

 "I didn't know how competitive I was until I started these cooking competitions," she said. "After that, I was
hooked."

From there, Sheppard enter competition after competition, including the 2010 Aetna Healthy Food Fight, Pretzel
Crisps Appetizer Challenge, 2012 Beringer Steak Challenge and more.



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 131 of 137
                 Sandi Sheppard represents Oklahoma in World Food Championships in Las Vegas

She has won swag and cash prizes and had her recipes featured on product containers like Philadelphia Cooking
Creme and in cookbooks, as well as appeared on television programs such as the 2013 Anderson Live Cookie
Challenge.

Sheppard said she likes to cook everything, but she is probably best at Italian, Mexican and comfort food. She also
enjoys mixing vinaigrettes and spicy ingredients like sriracha with sweets.

"You can come up with so many flavors with these kind of combinations," she said.

 On June 29, Sheppard entered one of her biggest competitions yet, the OKC Bull Burger Battle. It was for
amateurs and professionals and was a qualifying competition for the World Food Championships. Sheppard said
the temperatures outside were more than 100 degrees. While she was cooking, asphalt melted into her tennis
shoes.

"I almost didn't go because of the heat, and the competition was open to professionals," she said. "I had these two
big guys standing on my left who were professional chefs. It was intimidating."

 Sheppard's Big Bite Best-Of-The-Bull Burger with smoky chipotle-tequila tomato jam, jicama and avocado relish
and a chipotle bacon mustard aioli was tasty enough to impress judges and secure a win to qualify for the World
Food Championships.

Facing more than 300 competitors from around the world, Sheppard competed tournament style in the World Food
Championships in Las Vegas at the end of December.

With seven categories - including barbecue, chili, burger, dessert, sandwich, bacon and recipe - Sheppard
competed in the burger category. She prepared her OKC Bull Burger Battle winning burger and a patty melt using
TNT seasoned hamburger patties, which was a requirement for all competitors' second burger.

 Fellow cook Tresa Hargrove joined Sheppard in Las Vegas as her helper. Sheppard said having her friend with
her, as well as connecting with friends from the Real Women of Philadelphia cooking group and previous
competitions, was the best part of the World Food Championships.

"Even though I didn't win, the trip was a learning experience," Sheppard said, "and seeing my friends was a
highlight."

In the future, Sheppard said she'll keep competing, especially in com'petitions with a cash prize, and also hopes to
have her own online cooking channel.

"I've proven to myself that my food is worth sharing with others," she said.

Katherine Parker

366-3541

kparker@normantranscript.com

 Breaking news, severe weather alerts, AMBER alerts, sports scores from The Norman Transcript are available as
text messages right to your phone or mobile device. You decide which type of alerts you want to receive. Find out
more or to signup, click here.



Graphic


Sandi Sheppard


     Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 132 of 137
                     Sandi Sheppard represents Oklahoma in World Food Championships in Las Vegas


Load-Date: January 10, 2014


  End of !)onH1wn(




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 133 of 137
                                                 No Headline In Original
                                                      Jack O'Dwyer's Newsletter
                                                            January 6, 2014


Copyright 2014 J.R. O'Dwyer Co., Inc. All Rights Reserved

Section: PEOPLE; Pg. 6; Vol. 47; No.1
Length: 394 words

Body


Joined

Alexis Walkenstein, VP of media and communications for The Maximus Group, to Schneider Associates, Boston,
as director of media relations. A former TV journalist, Walkenstein previously handled crisis communications as
director of comms. and chief spokeswoman for the Catholic Diocese of Palm Beach and Bishop Gerald Barbarito
through an embezzlement scandal.

Alia Faraj-Johnson, managing director of PR and PA, Sachs Media Group, to Hill+Knowlton Strategies,
Tallahassee, to head the office as senior VP. She was press secretary and communications director to Florida Gov.
Jeb Bush after a TV news career.

Marisa Carstens, director of public affairs, American Express, to Child's Play Communications, New York, as a VP.
She managed comms. for Amex's travel & lifestyle services unit and was previously director at Harrison &
Shriftman.

Jennifer Furey, formerly of Edelman, GolinHarris and Burson-Marsteller, to digital marketing shop TopFire Media,
Homewood, III., as VP to head its PR and brand initiatives.

Milt Weinstock, former EVP and global account director at Grey Worldwide, to Tofutli Brands, Cranford, N.J., as
chief marketing officer. He was CMO for Sabra Hummus and Pretzel Crisps.

Shu Min, management consultant, to A-Crystal Electronic Technology USA, Fremont, Calif., as director of
communications, guiding PR for North America, Asia and Europe.

Vonnie Woo, GM of South Korea for The Hoffman Agency, to Ketchum, in that same title, based in Seoul. Ketchum
added South Korea operations with the acquisition of InComm Brodeur in September. Woo reports to senior partner
and international CEO Jon Higgins. She was previously a director at Burson-Marsteller handling clients like VISA
International Korea, LG Electronics and the Seoul City Government.

Leah Kondes, a Weber Shandwick alum and former marketing director for accounting firm HLB Tatges Redpath"
to Preston Kelly, Minneapolis, as PR supervisor.

Julie Capobianco, PR consultant, to Vistra Communications, Tampa, Fla., as a senior AlE.

Promoted

Naureen Kazi to AlD, Development Counsellors International, New York. She handles tourism accounts like Finger
Lakes Wine Country, Ecuador and Visit California, and joined the firm in 2010.




       Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 134 of 137
                                            No Headline In Original

Annie Perkins to VP, Shift Communications, Boston, adding healthcare duties to her consumer role. Clients in the
space include M*Modal, HIMSS, and Venture-Health.



Graphic


Picture 1, Walkenstein

Picture 2, Carstens


Load-Date: January 10, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 135 of 137
                                                 EXECUTIVE MOVES
                                            The Star-Ledger (Newark, New Jersey)
                                     December 29,2013 Sunday, STATE/ROP EDITION


Copyright 2013 Newark Morning Ledger Co. All Rights Reserved

Section: BUSINESS; Pg. 002
Length: 517 words

Body


• TofuUi Brands, a Cranford-based manufacturer and marketer of dairy-free food products, announced that Milt
Weinstock has joined their company as its chief marketing officer. Weinstock was formerly executive vice president-
global account director at Grey Worldwide. Following that, he was chief marketing officer for a number of food
companies, including Sabra Hummus and Pretzel Crisps.

• Matrix-Exzac, a Jersey City-based compliance and financial crime prevention technology consulting and systems
integration firm, announced the appointment of Renan Levy as chief executive. Levy has more than two decades of
entrepreneurship experience and has built companies in the banking, technology and internet industries. He served
as CEO, president and board member at KaBloom, Intellidyn and ActivePath, and he was the founder of
eSupportNow, among other companies.

• MarketSmith, a Parsipanny-based strategic direct response marketing firm, announced the hiring of Nasir Michael
as a controller. Michael was previously a controller at Polytype America for 15 years.

• Eden Autism Services, a Princeton-based autism services provider, has named Peter Bell president and chief
executive. The appointment will be effective Feb. 1, when Thomas McCool, current president and chief executive,
retires. Bell has been a leader within the autism community for over a decade. As executive vice president for
programs and services of Autism Speaks, he founded and directed all activities of the government relations and
family services departments for six and a half years and played a pivotal role in establishing the Autism Treatment
Network.

• TO Bank has named Mary Huff as vice president, senior loan officer in commercial lending in New Brunswick and
promoted Robert Shultis to vice president, team leader at TO Equipment Finance. Huff, who lives in Point Pleasant,
is responsible for managing existing relationships and growing a commercial loan portfolio serving clients
throughout Middlesex County. She has 25 years of experience in banking and lending. Prior to joining TO Bank, she
served for the past 10 years as a commercial relationship manager at Sun National Bank, serving Monmouth,
Ocean and Middlesex counties. Shultis, a Westfield resident, is responsible for developing equipment finance
opportunities with middle market clients in New Jersey and New York as well as serving as team leader for the
municipal leasing product channel from Maine to Delaware. He has 18 years of experience in finance and banking
and is based in Parsippany. He joined TO Bank in 2003 and most recently served as vice president, relationship
manager in New Jersey for TO Equipment Finance.

• French & Parrello Associates in Wall Township has hired T. Sam Chen as department manager of structural
engineering. Chen will help lead the firm's Building Design Services division. He has more than 16 years of
experience performing structural analysis, design, construction and forensic works on projects for varying
industries.

See photos of people from the business community on the move and post yours for free at nj.com/business



      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 136 of 137
                                  EXECUTIVE MOVES


Load-Date: December 29, 2013


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-5 Filed 10/29/18 Page 137 of 137
